Case 3:13-cv-00257-JAM Document 305-6 Filed 10/11/18 Page 1 of 47




             EXHIBIT F
     Case 3:13-cv-00257-JAM Document 305-6 Filed 10/11/18 Page 2 of 47



                                                                      Page 1

 1                       UNITED STATES DISTRICT COURT
                           DISTRICT OF CONNECTICUT
 2
                                                )
 3      FREDERICK KLORCZYK, JR., as             )
        co-ac3mxnistrator of the Estate         )     CIVIL ACTION NO.
 4      of Christian R. Klorczyk and            )     3:13-CV-00257-JAM
        LYNNE KLORCZYK, as                      )
 5      co-administrator of the Estate          )
        of Christian R. Klorczyk,               )
 6                                              )
                     Plaintiffs,                )
 7                                              )
          vs.                                   )
 8                                              )
        SEARS, ROEBUCK & CO.,      SHINN FU     )
 9      CORPORATION, SHINN FU      COMPANY      )
        OF AMERICA, INC., MVP      (HK)         )
10      INDUSTRIES, LTD., AND      WEIFU        )
         (TAISHAN) MACHINERY &     ELECTRIC     )
11      CO., LTD.,                              )
                                                )
12                   Defendants.                )
                                                )
13
14
                    VIDEOTAPED DEPOSITION OF SU CHIEN CHI
15
                                      VOLUME 1
16
                           Wednesday, April 11, 2018
17
                                   AT: 9:11 a.m.
18
                                   Taken at:
19                                Taipei 101
                          No. 7, Section 5, Xinyi Road
20                      Xinyi District, Taipei City, 110
                                    Taiwan
21
22
23
24
        Court Reporter:
25      Mark McClure, Certified Court Reporter

                                   Veritext Legal Solutions
     212-267-6868                    www.veritext.com                     516-608-2400
 Case 3:13-cv-00257-JAM Document 305-6 Filed 10/11/18 Page 3 of 47



                                                                   Page 2                                                                Page 4
 1          APPEARANCES                                                      1               INDEX (CONTINUED)
 2 Appearing for the Plaintiffs;
 3      (Appearing by videoconference)                                       2
        HOWARD EDINBURGH, ESQ.                                                         WITNESS INSTRUCTED NOT TO ANSWER
 4      HERZFELD & RUBIN, P.C.
        125 Broad Street                                                     3
 5      New York, New York 10004
                                                                                                PAGE LINE
        (212)471-8500
 6      Telephone: (212) 471-8500                                            4
        E-mail; hedinburgh@herzfeld-rubin.com
 7
                                                                                                 159 4
          BRYAN J. ORTICELLI, ESQ.                                           5
          DAY PITNEY, LLP
          242 Trumbull Street                                                6
 9        Hartford, Connecticut 06103-1212                                   7
          Telephone: (860)275-0100
10        E-mail; borticelli@daypitney.com
II                                                                           9
     Appearing for the Defendants:
12                                                                          10
           STEVEN J. ZAKR2EWSKI, ESQ.                                       11
13         GORDON & REES, SCULLY MANSUKHANI
           95 Glastonbury Boulevard, Suite 206                              12
14         Glastonbury, Connecticut 06033                                   13
           Telephone: (860) 278-7448
15         E-mail: szakrzewski@gordonrees.com                               14
16         ARTHUR CHAYKIN, GENERAL COUNSEL
                                                                            15
           SEA COMPANIES, INC.
17         10939 North Pomona Avenue                                        16
           Kansas City, Missouri 64153
18         Telephone: (816) 891-6390
                                                                            17
           E-mail; arthur.chaykin@sfacompanies.com                          18
19
20
                                                                            19
     INTERPRETER:                                                           20
21
           I CHING NG, Mandarin interpreter                                 21
22                                                                          22
23
     ALSO PRESENT:                                                          23
24                                                                          24
           Nora Lee
25         Peter Chang                                                      25

                                                                   Page 3                                                                Page 5
 1          INDEX                                                            1               PROCEEDINGS
 2 WITNESS     EXAMINATION                                  PAGE
 3 SUCHIENCHI                                                                2 (9:04 a.m.)
 4                       BY MR. EDINBURGH             5                      3                 I CHING NG
 5                       BY MR. ZAKRZEWSKI             160                   4     was sworn to interpret the Mandarin Chinese
 6                       BY MR. EDINBURGH             172
 7                       BY MR. ZAKRZEWSKI             178                   5            and Cantonese languages.
 8                                                                           6                SU CHIEN CHI,
 9              EXHIBITS                                                     7          having been sworn, was examined
10 NUMBER                 DESCRIPTION             PAGE
11 Exhibit 1 Weifii (Taishan) Machinery &         6                                       and testified as follows:
            Electric Co., Ltd.'s Supplemental                                9
12          Responses to Plaintiffs'                                                  MR. EDINBURGH: Can you just tell me the
                                                                            10
            Interrogatories Regarding
13          "Corporate Interconnectedness"                                  11 witness's name, please.
14 Exhibit 2 Notice of Deposition             16                            12        INTERPRETER: The witness's last name is Su.
15 Exhibit 3 Second Amended Complaint              20
                                                                            13 First name is Chien Chi.
16 Exhibit 4 Presentation of Shinn Fu          49
            Corporation, 2011                                               14        MR. EDINBURGH: Ask the witness, is he also
17                                                                          15 referred to as Jeff?
   Exhibit 5 List of Directors and Managers, 72
            Bates SFA003233 - 3235                                          16        THE WITNESS: Yes, my English name is Jeff,
19 Exhibit 6 Supplemental Responses and           140                       17 J-e-f-f
            Objections to Plaintiffs'                                       18 EXAMINATION BY MR. EDrNfBUTJGH:
20          Requests for Production
21 Exhibit 7 Email chain. Bates SFT002486-         143                      19    Q. Okay. Mr. Su, good morning to you. It's
            2538                                                            20 evening here in New York. My name is Howard Edinburgh
22
                                                                            21 I represent the plaintiffs in this case.
      Exhibit 8       Invoices                  143
23                                                                          22     A. How are you doing?
   Exhibit 9 Jack Stands Final Production                 160               23     Q. Very good. Thank you.
24          Inspection Report, Bates
                                                                            24        I'll be giving you some instructions for
            WFT002851 -2960
25                                                                          25 today's deposition. I'd like you to please wait until I

                                                                                                                          2 (Pages 2-5)
                                                            Veritext Legal Solutions
212-267-6868                                                  www.veritext.com                                             516-608-2400
Case 3:13-cv-00257-JAM Document 305-6 Filed 10/11/18 Page 4 of 47



                                                            Page 6                                                              Page 8
 1 finish my question and the question is translated before           1 BY MR. EDINBURGH:
 2 you answer.                                                        2    Q. And that your testimony here today is binding
 3    A. That's fine.                                                 3 on Weifu?
 4    Q. And you also must give a verbal response to                  4        MR. ZAKRZEWSKI: As to the noticed topics.
 5 each question. You can't give a shake of the head or a             5        THE WITNESS: Yeah, thafs fine.
 6 movement of the body, you have to give a verbal answer             6 BY MR. EDINBURGH:
 7 to every question.                                                 7   Q. In order to fulfill your responsibilities as
 8    A. I understand.                                                8 Weifu's 30(b)(6) witness, have you discussed any of the
 9    Q. And please let me know if you do not                         9 topics in Exhibit A of the notice of deposition with any
10 understand a question and I will rephrase it in a manner          10 current Weifu employees?
11 in which you are able to answer.                                  11    A. Yes.
12    A. I understand.                                               12     Q. Who?
13    Q. If you need to take a break for any reason you              13     A. With Weifu's employees, right?
14 can do so, but not while the question is pending. You             14     Q. Yes. Who did you discuss—
15 can only break after answering a question, before                 15     A. I discussed — I've had discussion with those
16 another question is asked.                                        16 people I've mentioned in my testimony. The first one is
17     A. That's fine.                                               17 Mr. Wu Ching Yan. He's a director of R&D. And the
18        MR. EDINBURGH; Mr. Reporter, I'd like to mark              18 engineer, Mr. Meng Shi Jun. And also the QC director,
19 as the first exhibit the notice of deposition for Weifu,          19 Mr. Feng Hai Liang.
20        (Exhibit 1 marked for identification.)                     20       MR. EDINBURGH: Madam Translator, can you just
21 BY MR. EDINBURGH:                                                 21 give me these individuals by their title and by their
22    Q. Mr, Su, have you reviewed this notice before                22 name, again.
23 now?                                                              23        INTERPRETER: Okay. Sure. The first one is
24    A. Yes.                                                        24 the director of R&D. His name is Mr. Wu Ching Yan. And
25    Q. Have you reviewed the topics listed in                      25 the second person is the engineer, Mr. Meng Shi Jun.

                                                            Page 7                                                              Page 9
 1 Exhibit A of the notice?                                           1 And the third person is the QC director, Mr. -
 2    A. Yes.                                                         2 BY MR. EDINBURGH:
 3    Q. Is it your understanding that you are                        3     Q. I'm sorry, the third person, please?
 4 testifying today as what is called, in American Federal            4        INTERPRETER: The second, okay. The second is
 5 Court, a Rule 30(b)(6) witness for Weifu (Taishan)                 5 the engineer. He's Mr. Meng, first name is Shi Jun.
 6 Machinery and Electric Co., Ltd., which I will call or             6        And the third person is the QC director,
 7 refer to as Weifu.                                                 7 Mr. Feng Hai Liang.
 8    A. That's fine.                                                 8 BY MR. EDINBURGH;
 9    Q. Sir, is it your understanding that you will be               9     Q. Are these three individuals currently
10 testifying about the topics listed in Exhibit A of the            10 employees of Weifu?
11 Weifu notice of deposition?                                       11   A. They are no longer the employees of the
12    A. I know that.                                                12 company.
13    Q. Do you have an understanding of what are the                13     Q. Are they all former employees of Weifu?
14 responsibilities of a 30(b)(6) witness?                           14     A. Yes.
15    A. 1 know that I would talk about as far as what               15     Q. Are you a former employee of Weifu?
16 1 know.                                                           16     A. Yes, I'm also a former employee.
17    Q. Do you have an understanding that your                      17    Q. Did you discuss the topics listed in the
18 testimony here today is on behalf of Weifu?                       18 notice of deposition with anyone else other than the
19    A. I know that.                                                19 three individuals you just named?
20    Q. And that your testimony here today is                       20     A. Yes,
21 testimony reflecting the collective corporate knowledge           21     Q. Who else?
22 of Weifu?                                                         22     A. My attorney, and also Peter and Nora.
23      MR. ZAKRZEWSKI: Objection.                                   23     Q. I'm sorry, Peter —
24        You can answer.                                            24        INTERPRETER: And Nora.
25        THE WITNESS: 1 understand.                                 25 BY MR. EDINBURGH:

                                                                                                                   3 (Pages 6 - 9)
                                                   Veritext Legal Solutions
212-267-6868                                         www.veritext.com                                              516-608-2400
Case 3:13-cv-00257-JAM Document 305-6 Filed 10/11/18 Page 5 of 47



                                                         Page 10                                                           Page 12
 1      Q. Okay. Who is Peter Nora?                                 1     Q. And you did that in order to testify here
 2          INTERPRETER: Counsel, it's Peter and Nora.              2 today as Weifu's witness, correct?
 3   Two people.                                                    3     A. Yes.
 4   BY MR. EDINBURGH:                                              4     Q. How much time did you spend with Mr. Wu on
 5      Q. Oh, two different people.                                5 these topics?
 6          Who is Peter?                                           6     A. We talked about the issues over the stand a
 7      A. Peter is an employee of Shinn Fu, the company.           7 few times, regarding the information — in preparation
        Q. All right. Does Peter have a last name?                  8 for the information for this litigation. Iff add up
 9      A. His last name is Chang.                                  9 all the time together, it would be over a month or two
10      Q. And is Peter a former employee of Weifu?                10 months.
11      A. No.                                                     11     Q. Let me rephrase it so I get it clear.
12      Q. Is he a present, current employee of Weifu?             12        You talked to Mr. Wu for over a month, but how
13      A. No.                                                     13 much actual time did you spend with him? One hour?
14      Q. Okay. So what is Peter's title? Who is                  14 Five hours? How many hours?
15   Peter?                                                        15        MR. ZAKRZEWSKI: Objection.
16      A. He's a sales engineer.                                  16        You can answer.
17      Q. And did he work - what company does he work             17        THE WITNESS: Each conversation would last
18   for or did he work for, to your knowledge?                    18 half an hour to an hour.
19      A. He works for Shinn Fu Corporation.                      19 BY MR. EDINBURGH:
20      Q. Does Peter still work there today?                      20     Q. And how many conversations?
21      A. Yes.                                                    21     A. I cannot remember.
22      Q. Who is the other, second individual that                22     Q. More than two?
23   Mr. Su identified?                                            23     A. Definitely more than that.
24      A. Nora.                                                   24     Q. More than five?
25      Q. Is that N-o-r-a?                                        25     A. I think so.
                                                         Page 11                                                          Page 13
 1      A. Yes.                                                     1     Q. More than 10?
 2      Q. Is that Nora Lee? Is her last name Lee?                  2     A. I really cannot remember.
 3      A. Yes.                                                     3     Q. Okay. What topics did you discuss with
 4      Q. All right. Who is Nora Lee?                              4 Engineer Meng - Mr. Meng?
 5      A. She used to work for MVP as a salesperson.               5     A. We talked specifically about the design, the
 6      Q. Okay. Now, can you tell me, please, what                 6 strength and the specification requirements of the
 7   topics did you discuss with Mr. Wu, the director of R&D?       7 stand.
 8      A. We had discussions about the design and the              8        MR. EDINBURGH: Ms. Translator, can you say
 9   engineering of the issues regarding the stand,                 9 that again, please.
10      Q. The issues — I didn't hear the rest of it.              10        THE WITNESS: "We talked specifically about
11          INTERPRETER: We had discussions regarding the          11 the design, the strength and the specification
12   design and engineering issues about the stand.                12 requirements of the stand."
13      Q. Okay.Anything else with Mr. Wu?                         13 BY MR. EDINBURGH:
14      A. No.                                                     14     Q. Thank you.
15      Q. Did you talk to him in person? By phone? How            15        Again, how much time did you actually spend
16   did you speak to him?                                         16 talking to Mr. Meng on these topics?
17      A. Face to face.                                           17     A. So I met with him, and actually when I
18      Q. How much time did you spend with him on these           18 discussed these matters with Mr. Meng, it was actually,
19   topics?                                                       19 in fact, Mr. Wu, Mr. Meng and me, the three of us
20      A. I don't quite understand your question. Are             20 together, having the discussion.
21   you talking about only concerning this case?                  21     Q. That was in person? You met with them in
22      Q. You spoke with Mr. Wu about design and                  22 person?
23   engineering issues concerning the stand, is that              23     A. Yes.
24   correct?                                                      24     Q. How about Mr. Feng, the director of quality
25      A. Yes,                                                    25 control, what topics did you discuss with him?

                                                                                                            4 (Pages 10-13)
                                                 Veritext Legal Solutions
212-267-6868                                       www.veritext.com                                             516-608-2400
Case 3:13-cv-00257-JAM Document 305-6 Filed 10/11/18 Page 6 of 47



                                                            Page 14                                                               Page 16
 1    A. We discussed about the daily QC workflow and                  1 you give me an example?
 2 the relevant verification report and the testing                    2    Q. Please go to Exhibit 1, and go to the list of
 3 requirement, and also the testing requirement for                   3 deposition topics. Do you see there are 26 topics
 4 dispatching goods.                                                  4 listed?
 5    Q. What's the last words? The last few words?                    5    A. No. There's a document —
 6           INTERPRETER: "The testing requirement for                 6    Q. Go to page 4, 5 and 6.
 7 dispatching goods."                                                 7        MR. ZAKRZEWSKI: Okay. Howard, you know, when
 8 BY MR. EDINBURGH:                                                   8 this deposition was marked, I was only looking for , .
 9    Q. When you say the "goods," do you mean jack                    9 Wei&'s name, because the first two notices that the
10 stands?                                                            10 court reporter pulled out had the wrong name. And it
11    A. Yes, the parts for the stand.                                11 has the caption. This is actually Weifu's supplemental
12    Q. And what topics did you discuss with Nora Lee?               12 responses to plaintiff’s interrogatories regarding
13    A. So the issues I discussed with Nora was about                13 corporate interconnectedness.
14 the workflow of the factory for dispatching goods to the           14        (Discussion off the record.)
15 client.                                                            15           (Exhibit 2 marked for identification.)
16           MR. EDINBURGH: Did he say "special goods"?               16 BY MR. EDINBURGH:
17       INTERPRETER: Let me repeat. "The issues I                    17    Q. Mr. Su, please go to pages 4, 5 and 6 of this
18 discussed with Nora was about the workflow of the                  18 notice, and 7. Do you see the deposition topics - they
19 factory for dispatching goods to the client."                      19 are listed — 26 deposition topics?
20 BY MR. EDINBURGH:                                                  20    A. Yes.
21     Q. Dispatching goods.                                          21    Q. And you have reviewed thisbefore today, these
22           When you say "goods," sir, are you referring             22 topics?
23 to jack stands?                                                    23    A. Yes.
24     A. Yes.                                                        24    Q. My question to you is:Which of these topics
25 ^ Q. Any other topics with Miss Lee?                               25 do you have personal knowledge of or did you have

                                                            Page 15                                                               Page 17
 1    A. No.        ■   '                                              1 personal knowledge of prior to your being selected as
 2    Q. How about Peter, Shinn Fu, what topics did you                2 Weifu's 30(b)(6) witness.
 3 discuss with him?                                                   3            MR. ZAKRZEWSKI: Objection.
 4    A. Regarding Peter, I discussed the testing                      4            You can answer.
 5 requirement for dispatching the goods, and also the                 5       THE WITNESS: Excuse me, I don't quite
 6 daily production procedures for the factory.                        6 understand what you mean by "personal knowledge." How
 7    Q. And again, when you say "goods," are you                      7 do you define that?
 8 referring to jack stands?                                           8 BY MR. EDINBURGH:
 9    A. Yes.                                                          9     Q. Knowledge you acquired as an employee of Weifu
10    Q. Did you already have knowledge prior to your                 10 before you talked to any of these other people you just
11 selection as Weifu's 30(b)(6) witness of any of the                11 mentioned?
12 topics listed in Exhibit A of the Weifu deposition                 12            MR. ZAKRZEWSKI: Objection.
13 notice?                                                            13            You can answer.
14     A. Yes.                                                        14       THE WITNESS: For example. Topic No. 1 of the
15     Q. Which topics?                                               15 design of the Weifu development, I was involved in the
16     A. I already wrote down my knowledge in the                    16 entire process. And also I'm very clear about the
17 testirn^y,,;                                                       17 product of production procedure.
18     Q. What do you mean, you wrote down your                       18 BY MR. EDIinBUHGH:
19 knowledge in the testimony?                                        19     Q. Okay. What about the rest of it?
20           Let me rephrase that.                                    20    A. Other topics, such as the testing standard, I
21       There are a number of topics listed in the                   21 know the content of the testing standard pretty well.
22 notice of deposition, which you have reviewed. Which of            22    Q. You know what, let's go through them one at a
23 those topics did you already have knowledge of prior to            23 time. My question to you is: Do you have knowledge of
24 being designated as Weifu's 30(b)(6) witness?                      24 this independently of talking to other people, including
25     A. I don't quite understand your question. Can                 25 your attorneys?

                                                                                                                        5 (Pages 14-17)
                                                   Veritext Legal Solutions
212-267-6868                                         www.veritext.com                                                       516-608-2400
 Case 3:13-cv-00257-JAM Document 305-6 Filed 10/11/18 Page 7 of 47



                                                           Page 18                                                             Page 20
 1        MR. ZAKRZEWSKI: Objection.                                  1        MR. CHAYKIN: It’s this word "dispatching"
 2 BY MR. EDINBURGH:                                                  2 again, Howard. Dispatching goods.
 3     Q. All right.                                                  3 BY MR. EDINBURGH:
 4        No. 1?                                                      4     Q. Okay. The word "goods," in your mind, sir, is
 5     A. Yes.                                                        5 that jack stands? Are goods the equivalent of jack
 6     Q. No. 2?                                                      6 stands?
 7       INTERPRETER: Let me just explain to the                      7    A. Yes.
 8 witness about your question.                                       8     Q. When you use the term "dispatching," do you
 9        THE WITNESS: Regarding the Topic No. 1,1                    9 mean selling, distributing, is that what you mean by
10 know it myself.                                                   10 "dispatching"?
11 BY MR. EDINBURGH:                                                 11        MR. ZAKRZEWSKI: Objection.
12     Q. Okay. Topic No. 2?                                         12        THE WITNESS: Yes, I meant sales, and we send
13        INTERPRETER: The witness has a question.                   13 the goods to the client.
14        "When you ask me the topics, do you mind just              14 BY MR. EDINBURGH:
15 repeating the entire content of the topic so that I'm             15     Q. Okay. In general, are there any other
16 very clear about which topic you're asking me about?"             16 documents that you reviewed in order to become
17 BY MR. EDINBURGH:                                                 17 knowledgeable of the 30(b)(6) topics in addition to what
18     Q. Mr. Su, I am asking you - you reviewed 26                  18 you just testified to?
19 topics that are listed on this notice. You're appearing           19    A. No.
20 here today as Weifu's witness on each and every one of            20        MR. EDfNBURGH: Mr. Reporter, do you have the
21 these topics. My question to you. I'm trying to make              21 second amended complaint in this case? It should be one
22 this as simple as I can, is simply, on each topic, I              22 of the documents that we sent to you.
23 want to know whether you have personal knowledge of               23        (Exhibit 3 marked for identification.)
24 these topics or if you acquired knowledge of these                24 BY MR. EDINBURGH:
25 topics by virtue of talking to other people.                      25    Q. Mr. Su, have you looked at this document or

                                                           Page 19                                                        Page 21
 1        MR. ZAKRZEWSKI: Objection.                                  1 has this document been shown to you prior to today?
 2     THE WITNESS: I understand.                                     2     A. Yes.
 3 BY MR. EDINBURGH:                                                  3     Q. When did you look at it?
 4    Q. All right. So you know what? Let's go                        4     A. You meant the first time I saw this, right?
 5 forward. I don't want to spend half the day on each                5     Q. Yes.
 6 one. We'll find out about your knowledge when we go                6     A. I don't remember exactly the time, but I think
 7 through your work history.                                         7 it was around 2014.
 8        In order to be a 30(b)(6) witness for Weifu                       Q. Can you read English?
 9 today, have you reviewed any documents?                            9     A. Not very good.
10     A. Regarding the documents I have reviewed, they              10     Q. Was this document translated for you into
11 are as follows: The first one is the product design               11 Chinese?
12 information, second is the testing report of the                  12     A. Yes.
13 incoming material, and the third one is the testing               13     Q. Do you have an understanding of what the
14 report of the daily IP and QC, and the fourth one is the          14 allegations are in this complaint?
15 testing report for the dispatch — for dispatching                 15        MR. ZAKRZEWSKI: Objection.
16 goods. The next one is the testing standard of the                16        You can answer.
17 dispatching goods, and the last one is the suggestion             17        THE WITNESS: I am not quite sure, I don't
18 provided by my lawyer to me.                                      18 quite understand your question. Are you saying what is
19    Q. Okay. When you say special goods, are you                   19 the purpose for the other side suing us?
20 using that term — do you understand that term to mean             20 BY MR. EDINBURGH:
21 jack stands? Is that the same as "special goods" in               21     Q. My question, sir, is: Do you know what a
22 your mind?                                                        22 complaint in an American lawsuit is, generally?
23       INTERPRETER: Counsel, I meant "dispatching                  23        MR. ZAKRZEWSKI: Objection.
24 goods," not "special goods."                                      24        If you know, you can answer from your personal
25        MR. ZAKRZEWSKI: Dispatching.                               25 knowledge but I ask you not to testify about any

                                                                                                                6(Pages 18 - 21)
                                                  Veritext Legal Solutions
212-267-6868                                        www.veritext.com                                               516-608-2400
Case 3:13-cv-00257-JAM Document 305-6 Filed 10/11/18 Page 8 of 47



                                                           Page 22                                                             Page 24
 1 conversations that you had with me or in-house counsel.            1       A. 1 joined the army in year 2000. I was in the
 2        THE WITNESS; I'm not sure about that.                       2   land force.
 3 BY MR. EDINBURGH:                                                  3           In Taiwan, it is mandatory to serve in the
 4    Q. Why did you read the complaint initially in                  4   army.
 5 2014?                                                              5       Q. And for how long was your service before you
 6    A. It was because, at the time, our company                     6   left the army?
 7 received the complaint from the Beijing People's Court.            7       A. About a year or year and a half.
 8 Therefore, my supervisor, my boss asked me to                              Q. What was your rank upon discharge?
 9 understand, find out what happened.                                9       A. I was a corporal.
10    Q. Okay. And what is your recollection of what                 10       Q. Do you have any post-college degree, any
11 you read in the complaint?                                        11   master's degree, any Ph.D.?
12    A. I think it was related to an incident                       12       A. No.
13 regarding the jack or the jack stand. The other side              13       Q. Once you graduated university, what was the
14 told me that somebody — there's a problem with it and             14   first job you had?
15 somebody was hurt or died.                                        15       A. I joined Shinn Fu Corporation in 2000. That
16    Q. All right. Sir, I'm now going to go into                    16   was my first job after the army. And I studied at night
17 certain areas of your biography and your work history.            17   to get my degree.
18    A. That's fine.                                                18       Q. Okay. And what did do you for Shinn Fu
19    Q. Do you live in Taipei?                                      19   Corporation in Taiwan?
20    A. I live in Chiayi.                                           20       A. Yes, it is in Chiayi in Taiwan. I worked at
21    Q. How long have you lived there?                              21   the factory in Chiayi.
22    A. Well, I don't know how to calculate that                    22       Q. What did you do in the factory?
23 exactly, because I left at certain intervals to study or          23       A. I was a production technical engineer.
24 to work, so I don't know how to calculate how long I've           24       Q. Does Taiwan have a system where engineers are
25 stayed in Chiayi.                                                 25   licensed or certified?
                                                      Page 23                                                                  Page 25
 1    Q. All right. Let's do that. What is your                       1     A. No. It depends, but it is not necessary for
 2 highest level of education?                                        2 you to get a license in order to apply for the
 3    A. University.                                                  3 engineering jobs.
 4    Q. Can you tell us the university.                              4     Q. I'm sorry, you faded out at the very end.
 5    A. I studied at the Chiayi University.                          5        INTERPRETER: Let me just repeat. The witness
 6    Q. Where is that located?                                       6 said: "No. It depends, but it is not necessary for you
 7    A. In Chiayi.                                                   7 to get a license in order to apply for the engineering
 8    Q. Is that in Taiwan or elsewhere?                              8 jobs."
 9    A. In Taiwan, in a place called Chiayi.                         9 BY MR. EDINBURGH:
10    Q. Did you graduate?                                           10     Q. What I'm asking you is, does Taiwan have a
11    A. Yes.                                                        11 licensing system for engineers?
12    Q. You received a degree?                                      12        MR. ZAKRZEWSKI: Objection.
13    A. Yes.                                                        13        THE WITNESS: I'm not sure about that.
14    Q. When did you graduate and what degree did you               14 BY MR. EDINBURGH:
15 get?                                                              15     Q. For how long were you in that department with
16    A. I graduated in 2004. I received a bachelor's                16 that factory from Shinn Fu, from when to when?
17 degree.                                                           17     A. From year 2002 to 2005.
18    Q. What was — in any particular subject?                       18     Q. And what was your next job after that?
19    A. I studied biomechanical engineering.                        19     A. After that I worked for Weifu Co., Ltd.
20    Q. Have you ever been convicted of a crime?                    20     Q. Where was Weifu Co., Ltd., located?
21    A. No.                                                         21     A. That is located in Taishan, in Guangdong
22    Q. Have you ever served in the military?                       22 province, in China.
23    A.   Yes.                                                      23     Q. Did Shinn Fu Corporation assign you to that
24    Q. When did you serve and which service of the                 24 position?
25 military?                                                         25        MR. ZAKRZEWSKI: Objection.

                                                                                                                7 (Pages 22 - 25)
                                                  Veritext Legal Solutions
212-267-6868                                        www.veritext.com                                                516-608-2400
Case 3:13-cv-00257-JAM Document 305-6 Filed 10/11/18 Page 9 of 47



                                                           Page 26                                                           Page 28
 1     THE WITNESS: No.                                               1    Q. Okay. Have you worked in Taiwan the last four
 2 BY MR. EDINBURGH:                                                  2 or five years?
 3   Q. What was your job at Weifu company, initially?                3    A. Yes.
 4    A. I was a specialist at the engineering                        4    Q. Doing what?
 5 department.                                                        5    A. I'm involved in reverse engineering projects
 6    Q. A specialist in what?                                        6 as related to 3-D scanning.
 7      INTERPRETER: "In the engineering department."                 7    Q. Have you returned at all to any employment
 8 BY MR. EDINBURGH:                                                  8 with Shinn Fu Corporation from 2013 to the present?
 9    Q. No, what did you specialize in?                              9    A. No.
10    A. During my daily work, I helped the manager of               10    Q. Do you do any contracting work for Shinn Fu,
11 the engineering department to handle daily issues, and            11 the last four years?
12 also to help him develop and design the sports equipment          12    A. No, not with Shinn Fu.
13 and gym equipment, and also the production line.                  13    Q. With any Shinn Fu-related entity, that you’re
14    Q. Why did you leave Shinn Fu Corporation?                     14 aware of?
15    A. There are two parts to that. First of all, I                15      MR. ZAKRZEWSKI: Objection.
16 would like to have a better prospect, I would like to             16        THE WITNESS: No.
17 experience new things and challenge my capabilities.              17 BY MR. EDINBURGH:
18      And the second point is to get better                        18    Q. Have you ever visited the United States?
19 compensation.                                                     19    A. Yes.
20    Q. Better compensation?                                        20    Q. When?
21         INTERPRETER: Yes.                                         21    A. I don't remember exactly. It was either 2010
22         MR. EDINBURGH: Is that the word?                          22 or 2011.
23         INTERPRETER: Yes.                                         23    Q. Was it for business, for pleasure, both?
24         MR. EDINBURGH: I think we can all relate to               24        MR. ZAKRZEWSKI: Objection.
25 that.                                                             25        THE WITNESS: I went to an expo.

                                                           Page 27                                                            Page 29
 1    Q. How did you select Weifu? Of all the                         1 BY MR. EDINBURGH:
 2 companies there are, why that one?                                 2    Q. An expo in what?
 3    A. It's because I have the relevant background                  3    A. For gym equipment.
 4 and experience, and it also happened that I saw the                4    Q. Where was the expo? What city?
 5 vacancy on the website.                                            5    A. I think it was in San Diego.
 6    Q. How long were you a specialist in the                        6    Q. In your work as the assistant vice president
 7 engineering department of Weifii company?                          7 and manager of engineering from 2010 to 2013 for Weifii,
 8    A. From year 2005 until 2009 I was a specialist,                8 have you ever been involved in vehicle support stands,
 9 and from the year 2010 to 2013,1 was the assistant VP              9 jack stands?
10 and manager of the engineering department.                        10    A. Yes.
11    Q. What were your duties and responsibilities as               11    Q. What type ofjack stands — all right.
12 assistant vice president and manager in the engineering           12       In your work as the assistant vice president
13 department from 2010 to 2013?                                     13 do you remember hearing about the testing of jack
14    A. First of all, at the engineering department                 14 stands?
15 there are two major divisions, the R&D and also the QC            15       MR. ZAKRZEWSKI: I couldn't hear the -
16 divisions.                                                        16 BY MR. EDINBURGH:
17        For R&D, I had to keep track of the design                 17   Q. Involved the testing of jack stands.
18 development, and also certification testing of each new           18    A. Yes.
19 product. For QC, I'm involved in the quality and the              19    Q. Did it involve design work with respect to
20 management system for shipment of goods, and also to see          20 jack stands?
21 whether they have been executed and comply with the ISO           21    A. Yes.
22 standards.                                                        22    Q. I want to ask you some questions about the
23     Q. Where did you work after 2013?                             23 business of Weifu.
24     A. After 2013,1 left the company and returned to              24    A. That's fine.
25 Taiwan.                                                           25    Q. What is Weifu's full corporate name?

                                                                                                             8 (Pages 26 - 29)
                                                 Veritext Legal Solutions
212-267-6868                                       www.veritext.com                                              516-608-2400
Case 3:13-cv-00257-JAM Document 305-6 Filed 10/11/18 Page 10 of 47



                                                             Page 30                                                    Page 32
  1      A. Weifu Taishan Machinery and Electric Co, Ltd,               1        MR. EDINBURGH: All right. Can the witness
  2      Q. Thank you.                                                  2 explain his understanding of how a ratchet-and-pawl jack
  3         Under whose laws was Weifu organized?                       3 stand operates?
  4      A. According to the laws of the People's Republic              4        THE WITNESS: Are you asking me how we should
  5 of China.                                                           5 operate it, how we should use it, right?
  6      Q. Is Weifu still in business today?                           6 BY MR. EDINBURGH:
  7      A. As far as I know, I don't think it's still in               7     Q. I'm asking generally how a
      operation.                                                        8 ratchet-and-pawl-designed jack stand operates to perform
  9      Q. As far as you know what?                                    9 its function as a jack stand.
 10      A. As far as I know, I don't think it is still in             10     A. Put it this way: It utilizes the pawl to
 11 operation.                                                         11 support the weight. So first of all, you have to pull
12       Q, Where was Weifu headquartered?                             12 the ratchet bar to the height required and then the pawl
13       A. In Taishan.                                                13 would carry the load of the vehicle.
14       Q. Was that also its principle place of business?             14     Q. Did the ratchet-and-pawl-designed jack stand
15       A. Yes, it is the production base.                            15 have a locking device or feature?
16       Q. Did Weifu have manufacturing plants or                     16        MR. ZAKRZEWSKI: Objection.
17 factories while you were there?                                     17        THE WITNESS: I don't quite understand what
18          MR. ZAKRZEWSKI: Objection.                                 18 you meant by "locking," Do you mean that once it's
19          THE WITNESS; Yes.                                          19 locked it cannot be moved again, if s fixed?
20 BY MR. EDINBURGH:                                                   20 BY MR. EDINBURGH:
21       Q. Where was the factory or factories located?                21     Q. Yes, when it's raised, to lock it in its
22       A. In Guangdong, China, in Taishan.                           22 raised position.
23       Q. What was the business of Weifu?                            23        MR. ZAKRZEWSKI: Objection.
24       A, There are three main areas. The first one is               24        THE WITNESS: I'm not quite sure about your
25 jack stand, second one is electrical tools, and the                 25 question.

                                                             Page 31                                                              Page 33
  1 third one is gym equipment.                                         1 BY MR. EDINBURGH:
 2      Q. The gym equipment, I take it, included items                 2     Q. Do you know how a ratchet-and-pawl-designed
 3 such as stationary bikes, weight machines, is that                   3 jack stand works?
 4 correct?                                                             4    A. I know that.
 5      A. Yes.                                                         5     Q. Okay. Can you tell us how it works.
 6      Q. Okay. Did Weifu manufacture automotive                       6     A. First of all, under the condition of -
 7 lifting equipment?                                                   7 without any load, we have to raise it to the required
 8      A. Yes, the jack stands.                                        8 height, and then we use the jack to support the vehicle
 9      Q. Did it also manufacture jacks?                               9 and put the stand under the vehicle, and then we release
10      A. Yes.                                                        10 the pressure of the jack, and then the weight of the
11      Q. Did it also manufacture what is a                           11 vehicle would be on the jack stand. So based on the
12 ratchet-and-pawl-designed jack stand?                               12 strength of the pawl and the corresponding ratchet bar
13      A. The answer is yes.                                          13 and the base, it would provide support for the vehicle.
14         INTERPRETER: And the witness clarified that                 14     Q. Does the pawl on the jack stand lock the
15 the pawl and ratchet bar should be together.                        15 ratchet bar in place after it is raised?
16 BY MR. EDINBURGH:                                                   16        MR. ZAKRZEWSKI: Objection.
17      Q. What was Weifu'sunderstanding of what was a                 17        You can answer.
18 ratchet-and-pawl-designed jack stand?                               18        THE WITNESS: Yes.
19         MR. ZAKRZEWSKI: Objection.                                  19 BY MR. EDINBURGH:
20         INTERPRETER: The witness just asked the                     20     Q. All right. For how long has Weifu been
21 interpreter to repeal the question again. (Chinese                  21 manufacturing ratchet-and-pawl-designed jack stands?
22 spoken.)                                                            22   A. Prior to my employment at Weifu, they were
23       The witness would like you to clarify. "Are                   23 already producing that product.
24 you asking me how that was being designed or how it was             24     Q. And your employment began in 2005, is that
25 made? How did it come about."                                       25 correct?

                                                                                                                     9 (Pages 30 - 33)
                                                    Veritext Legal Solutions
212-267-6868                                          www.veritext.com                                                 516-608-2400
Case 3:13-cv-00257-JAM Document 305-6 Filed 10/11/18 Page 11 of 47



                                                      Page 34                                                          Page 36
 1      A. Yes.                                                         Q, Have you ever met Vickie Hung?
 2      Q. So Weifu has been manufacturing jack stands           2      A. Yes.
 3   before that?                                                3      Q. Did Vickie Hung have any operational role in
 4      A. Yes.                                                 4    the day-to-day operations of Weifu?
 5      Q. Ratchet-and-pawl-designed jack stands before          5          MR. ZAKRZEWSKI: Objection. Asked and
 6   that?                                                       6   answered.
 7      A. Yes.                                                  7          THE WITNESS: The answer is yes.
 8      Q. And do you know when it first started                            INTERPRETER: And the witness would like to
 9   manufacturing ratchet-and-pawl-designed jack stands?        9   clarify, the last name to Vickie should be Huang,
10      A. I'm not sure about that.                             10   H-u-a-n-g, not Hung.
11      Q. Was Weifu a publicly traded company?                 11   BY MR. EDINBURGH:
12      A. No.                                                  12      Q. Was Vickie Huang the general manager of Weifu?
13      Q. Was Weifu privately owned?                           13      A. Yes.
14      A. Yes.                                                 14      Q. For what period of time?
15      Q. Who owned Weifu?                                     15      A. When I worked at the company, she was - back
16      A. It's owned by a company called e-Forum.              16   then, she was already the general manager of that
17      Q. I'm sorry, can you please tell me that name          17   company.
18   again?                                                     18      Q. So she was the general manager when you
19         INTERPRETER: E, the letter E, for Easter, and        19   arrived at the company, correct?
20   Forum, F-o-r-u-m.                                          20      A. Yes.
21   BY MR. EDINBURGH:                                          21       Q. And did she remain the general manager until
22      Q. And is e-Forum a corporation?                        22   you left the company?
23         MR. ZAKRZEWSKI: Objection.                           23          MR. ZAKRZEWSKI: Objection.
24         You can answer.                                      24          You can answer.
25         THE WITNESS: It's a company.                         25          THE WITNESS: The answer is yes.
                                                      Page 35                                                          Page 37
 1   BY MR. EDINBURGH:                                           1 BY MR. EDINBURGH:
 2      Q. I know it's a company. Is e-Forum — do you            2    Q. Did she live in Taishan, near where the
 3   know who owns e-Forum?                                      3 company was located?
 4      A. It's owned by Vickie.                                 4    A. No.
 5      Q. Is Vickie a woman?                                    5    Q. Where did she live?
 6         WITNESS: It's owned by Vickie Hung, H-u-n-g.          6    A. She lives in Taiwan.
 7   BY MR. EDINBURGH:                                           7    Q. So she was the general manager of Weifu but
 8      Q. Was Vickie Hung also, to your knowledge, an           8 she lived in Taiwan, is that correct?
 9   officer or director of Shinn Fu Corporation?                9        MR. ZAKRZEWSKI: Objection.
10         MR. ZAKRZEWSKI: Objection.                           10        THE WITNESS: Yes.
           THE WITNESS: No.                                     11 BY MR. EDINBURGH:
12   BY MR. EDINBURGH:                                          12    Q. And she ran the day-to-day operations of Weifu
13      Q. To your knowledge of Weifu, was Vickie Hung an       13 while living in Taiwan, is that correct?
14   officer or director of Shinn Fu Corporation?               14        MR. ZAKRZEWSKI: Objection.
15         MR. ZAKRZEWSKI: Objection.                           15        THE WITNESS: Yes. It's because we also have
16         THE WITNESS: No.                                     16 an assistant general manager.
17   BY MR. EDINBURGH:                                          17 BY MR. EDINBURGH:
18      Q. Does Weifu know a person named Michael Hung,         18    Q. Do you know if Vickie Huang reported to any
19   same last name as Vickie?                                  19 other individuals who had any ownership interest in
20      A. I don't know.                                        20 Weifu?
21      Q. I'm not asking whether you know. I'm asking          21        INTERPRETER: The witness asked you to repeat
22   whether Weifu knows.                                       22 the question again.
23         MR. ZAKRZEWSKI: Objection.                           23 BY MR. EDINBURGH:
24          THE WITNESS: I'm not sure about that.               24    Q. Did Weifu have a board of directors?
25   BY MR. EDINBURGH:                                          25    A. I'm not sure about that.

                                                                                                       10 (Pages 34 - 37)
                                              Veritext Legal Solutions
212-267-6868                                    www.veritext.com                                            516-608-2400
Case 3:13-cv-00257-JAM Document 305-6 Filed 10/11/18 Page 12 of 47



                                                        Page 38                                                           Page 40
 1      Q. Did Weifu, while you were there, have a chief             1          MR. ZAKRZEWSKI: Objection.
 2   executive officer?                                             2           THE WITNESS: It depends.
 3      A. We had an executive vice director, or vice               3    BY MR. EDINBURGH:
 4   president.                                                     4        Q. Okay. During the years when you were the
 5      Q. And who was that?                                        5    assistant vice president, from 2010 to 2013, how
 6      A. Which period are you talking about?                      6    frequently did she come to Taishan?
 7      Q. All right, when - was there more than one                7           MR. ZAKRZEWSKI: Objection.
 8   while you were there? Was there more than one executive                    THE WITNESS: You mean in total? In total,
 9   vice director while you were there?                             9   how many limes she was in Taishan, right?
10      A. Yes.                                                     10   BY MR. EDINBURGH:
11      Q. How many?                                                11       Q. Let me ask you, on an annual basis, how many
12      A. During the time I worked there, there were               12   days or weeks per year was she physically at the Taishan
13   two.                                                           13   plant of which she was the general manager?
14      Q. Okay. Who were they?                                     14       A. In a year, roughly, that would depend on the
15      A. The first one is Mr. Lu, and the second one is           15   work involved. She may go there once every month or
16   Mr. Lai.                                                       16   every two months, or every three months to four months,
17      Q. And did both of those individuals report to              17   depending on the work.
18   Vickie?                                                        18          MR. CHAYKfN: There's a noise coming from your
19      A. Yes.                                                     19   end, it's very distracting. I don't know if somebody is
20      Q. Where in Taiwan did Vickie Huang live?                   20   ripping paper or something, but, you know, we can't hear
21      A. I'm not sure about that.                                 21   if there's noise coming over the line.
22      Q. Did she live near where Shinn Fu is located?             22          MR. EDINBURGH: Okay. Well, I'm just - we're
23          MR. ZAKRZEWSKI: Objection.                              23   not making any noise at our end.
24          THE WITNESS: I don't know.                              24          MR. CHAYKIN: Okay. I don't know where it's
25   BY MR. EDINBURGH:                                              25   coming from, then. Sorry, please continue.
                                                          Page 39                                                        Page 41
 1       Q. Did Weifu have any position called                       1       MR. EDINBURGH: Can you please read the answer
 2   "president"?                                                    2 back, Mr. Court Reporter.
 3       A. In China, the highest position is general                3       (Record read by reporter.)
 4   manager.                                                        4       MR. EDINBURGH: Give me a second. Take a
 5       Q. And that was Vickie Huang, correct?                      5 few-minute bathroom break if we could at our end.
 6       A. Yes.                                                     6 (10:57 a.m.)
 7       Q. Describe your interactions personally with               7            (A break was taken.)
 8   Ms. Huang - professionally with Ms. Huang at Weifu.             8 (11:08 a.m.)
 9          MR. ZAKRZEWSKI: Objection.                               9 BY MR. EDINBURGH:
10          You can answer.                                         10    Q. Mr. Su, about how old is Vickie Huang?
11          THE WITNESS: During my daily work, I                    11    A. I'm not sure about that.
12   typically would report to the executive vice president.        12    Q. Your best estimate.
13   I rarely had interaction with the general manager.             13       MR. ZAKRZEWSKI: Objection.
14   BY MR. EDINBURGH:                                              14       THE WITNESS: Maybe around 50 - I'm sorry,
15       Q. So is it your testimony that you personally             15 maybe around 65 to 70.
16   never had professional interactions with Ms. Huang             16 BY MR. EDINBURGH:
17   directly?                                                      17    Q. Does Weifu know anything about her background?
            MR. ZAKRZEWSKI: Objection.                              18       MR. ZAKRZEWSKI: Objection.
19          MR. CHAYKIN: Objection.                                 19       You can answer.
20          THE WITNESS: I cannot remember exactly.                 20       THE WITNESS: I don't quite understand your
21   BY MR. EDINBURGH:                                              21 question. What do you mean by the company understand
22       Q. Did Ms. Huang ever visit the plant in Taishan?          22 her background?
23       A. I've seen her quite a few times.                        23 BY MR. EDINBURGH:
24       Q. How often, on an annual basis, was she                  24    Q. Well, professional background, business
25   physically present in Taishan?                                 25 background, educational background, engineer.

                                                                                                            11 (Pages 38-41)
                                                 Veritext Legal Solutions
212-267-6868                                       www.veritext.com                                              516-608-2400
Case 3:13-cv-00257-JAM Document 305-6 Filed 10/11/18 Page 13 of 47



                                                        Page 42                                                          Page 44
 1 businesswoman.                                                  1 deposition notice, that's why I'm objecting. If the
2         MR. ZAKRZEWSKI: Objection.                               2 witness knows, he can still answer.
 3 BY MR. EDINBURGH:                                               3        (Record read by reporter.)
 4    Q. What is Weifu's knowledge of who she was, in              4        MR. CHAYKIN: Same objection.
 5 addition to being the general manager of Weifu?                 5        THE WITNESS: I'm not sure about that.
 6        MR. ZAKRZEWSKI: You're asking Weilli's                   6 BY MR. EDINBURGH:
 7 knowledge and not the witness's knowledge, and this             7     Q. Okay. When did Weifu cease operating?
 8 definitely isn't listed on your topics, so — I'm                8     A. Clarify your question, because there are
 9 objecting on that basis.                                        9 different intervals.
10        MR. EDINBURGH: The topics include the                   10     Q. When did Weifu stop its making-
11 corporate relationship, the managerial positions of that       11 manufacturing products, including jack stands?
12 company.                                                       12        MR. ZAKRZEWSKI: Objection.
13        MR. ZAKRZEWSKI: You're not asking about a               13        You can answer.
14 corporate relationship or a managerial position.               14        THE WITNESS: From the middle of 2012 the
15        MR. EDINBURGH: She's the top manager.                   15 company stopped taking orders, and, I think, ceased to
16        MR.   ZAKRZEWSKI: Yeah.                                 16 do that in 2013.
17        MR.   EDINBURGH: Well, okay. The objection is           17 BY MR. EDINBURGH:
18 noted.                                                         18     Q. Is the Weifu factory still in existence?
19    Q. Can you respond?                                         19     A. I'm not sure about that.
20        MR. ZAKRZEWSKI: He can respond, if he knows.            20     Q. Does the factory operate under a different
21        THE WITNESS: I'm not sure about that.                   21 name, other than Weifu, currently?
22 BY MR. EDINBURGH:                                              22     A. I don't know about that.
23    Q. Did Vickie Huang decide which products Weifu             23     Q. Do you know when Weifu was formed, can you
24 would manufacture?                                             24 tell me what year, what period?
25    A. I don't know about that.                                 25     A. 2002.
                                                          Page 43                                                        Page 45
 1       Q. Who decided what products Weifu would                  1    Q. Was the owner in 2002 the same owner
 2   manufacture?                                                  2 throughout the period, from 2002 until 2012?
 3       A. During my daily course of work, I report to            3    A. Yes.
 4   the executive vice president, and I'm not sure how he         4    Q. And that was e-Forum?
 5   makes the decision.                                           5    A. Yes.
 6       Q. Is your response you don't know, as a 30(b)(6)         6    Q. As far as Weifu was aware, was Ms. Huang
 7   witness sitting here today, who at Weifu made decisions       7 always the owner of e-Forum from 2002 to and including
 8   as to what products to make?                                  8 2012?
 9          MR. ZAKRZEWSKI: Objection. I don't think the                    MR. ZAKRZEWSKI: What was the first part of
10   deposition notice covers any products other than jack        10 that question?
11   stands.                                                      11 BY MR. EDINBURGH:
12          MR. EDINBURGH: It covers the general business         12        As far as Weifu was aware, was Ms. Huang the
13   of the company.                                              13 owner   of e-Forum from 2002 to 2012?
14          MR. ZAKRZEWSKI: The general business of the           14        MR.   ZAKRZEWSKI: Objection.
15   company? What topic are you referring to? I don't            15        THE   WITNESS: I'm not sure about that.
16   think the general business of the company would be a         16 BY   MR.  EDINBURGH:
17   proper topic, right?                                         17    Q. For what years are you sure of?
18          You have to describe with reasonable                  18    A. I only know that Vickie Huang is the general
19   particularity the matters that you're going to examine       19 manager of Weifu.
20   the witness on.                                              20    Q. But you have testified she's also the owner of
21          And I don't think this is a big deal, I don't         21 the company that owns Weifu, correct?
22   want to get bogged down in it, but, you know, when           22        MR. ZAKRZEWSKI: Objection.
23   you're specifically saying in your question, on behalf       23        THE WITNESS; According to my testimony
24   of Weifu, are you saying X, and the X, the proposition       24 earlier, you asked me who was the owner of Weifu. I
25   you're referring to is something that's not in the           25 said e-Forum, but I did not say that Vickie Huang is the

                                                                                                         12 (Pages 42 - 45)
                                                Veritext Legal Solutions
212-267-6868                                      www.veritext.com                                            516-608-2400
Case 3:13-cv-00257-JAM Document 305-6 Filed 10/11/18 Page 14 of 47



                                                          Page 46                                                             Page 48
 1 owner of e-Forum.                                                  1    Q. And Vickie Huang is identified in that
 2 BY MR. EDINBURGH:                                                  2 document as a citizen of Taiwan, is that correct?
 3    Q. Well, then I misunderstood. That's exactly                   3    A. Yes, Taiwanese citizen.
 4 what you said.                                                     4    Q. Does Weifu have an understanding of who Shinn
 5       Who owns e-Forum?                                            5 Fu Corporation is?
 6    A. I'm not sure about that.                                     6       INTERPRETER: The witness asked the
 7    Q. Do you know whether Vickie Huang has an                      7 interpreter to repeat the question again. (Chinese
 8 ownership interest in e-Forum?                                     8 spoken.)
 9    A. I don't know.                                                9       THE WITNESS: I'm not sure about that.
10    Q. Do you know any of the owners of e-Forum?                   10 BY MR. EDINBURGH:
11    A. No, I don't know them.                                      11    Q. Does Weifu have an understanding of what is
12    Q. Does Weifu know any of the owners of e-Forum?               12 the business of Shinn Fu Corporation?
13    A. I'm not sure about that.                                    13       MR. ZAKRZEWSKI: Objection.
14    Q. Do you know who appointed Vickie Huang as                   14       THE WITNESS: I don't know about that.
15 general manager of Weifu?                                         15 BY MR. EDINBURGH:
16       MR. ZAKRZEWSKI: Objection.                                  16    Q. Did you ask anyone in order to testify today
17       THE WITNESS: I don't know about that.                       17 as a 30(b)(6) witness who started the business of Shinn
18 BY MR. EDINBURGH:                                                 18 Fu Corporation?
19    Q. Does Weifu know who appointed Vickie Huang as               19       MR. ZAKRZEWSKI: I don't want to make the same
20 general manager?                                                  20 long objection every time, but this falls in line with
21    A. I'm not sure about that.                                    21 my prior objection that the general business of Shinn Fu
22    Q. I'm sorry -                                                 22 Corporation is not a topic on the notice.
23       MR. ZAKRZEWSKI: I'm sorry, go ahead, Howard.                23        And I don't want to interrupt your
24 BY MR. EDINBURGH:                                                 24 questioning, so I don't know if we can have some sort of
25    Q. What was the - what was the witness's answer?               25 shorthand for that objection or if you just want me to
                                                           Page 47                                                             Page 49
 1          INTERPRETER: The answer was: "I'm not sure                1 say "Objection."
 2   about that."                                                     2       MR. CHAYKIN: Maybe a standing objection.
 3   BY MR. EDINBURGH:                                                3       MR. ZAKRZEWSKI: Well, yeah.
 4      Q. Who started Weifu?                                         4 BY MR. EDINBURGH:
 5      A. I'm not sure about that.                                   5    Q. All right. Is Weifu part of Shinn Fu
 6      Q. All right. Do you know who incorporated                    6 Corporation's global operations?
 7   Weifu?                                                           7       MR. ZAKRZEWSKI: Objection.
 8      A. I don't know.                                                      THE WITNESS: I don't know.
 9      Q. Did you, sir, in order to be a 30(b)(6)                    9 BY MR. EDINBURGH:
10   witness here today, ask anyone about the corporate              10    Q. Have you ever looked at Shinn Fu Corporation's
11   history of Weifu or its ownership structure?                    11 2011 website posting in preparation for this deposition?
12          MR. ZAKRZEWSKI: Objection.                               12    A. No.
13          You can answer.                                          13       MR. EDINBURGH: All right. Mr. Reporter, I
14          THE WITNESS: No.                                         14 have the Shinn Fu Corporation 2011 website, some sheets
15   BY MR. EDINBURGH:                                               15 from it. It should be with you.
16      Q. Did you review any documents on these                     16        (Exhibit 4 marked for identification.)
17   subjects?                                                       17 BY MR. EDINBURGH:
18      A. I only read the company registration                            Q. The question is whether you've seen this
19   certificate.                                                    19 document before.
20       Q. And does the registration certificate indicate           20    A. No.
21   who incorporated the company?                                   21        MR. ZAKRZEWSKI: We should note, for the
22       A. It was the legal representative, Vickie Huang.           22 record, that on the first page of the document, in the
23       Q. So Vickie Huang incorporated Weifu, is that              23 comer of it, there's an exhibit sticker from a prior
24   correct?                                                        24 deposition that says SFA9 and it has a date that appears
25       A. Yes.                                                     25 to be 5/24/16 or 5/24/14.

                                                                                                              13 (Pages 46 - 49)
                                                  Veritext Legal Solutions
212-267-6868                                        www.veritext.com                                               516-608-2400
Case 3:13-cv-00257-JAM Document 305-6 Filed 10/11/18 Page 15 of 47



                                                           Page 50                                                           Page 52
  1          MR. EDINBURGH: I don't think we have the                  1 BY MR. EDINBURGH:
  2   document for '14, so I think it's '16.                          2    Q. Does Weifu know a company called Shinn Fu
  3          MR. ZAKRZEWSKI: Okay.                                    3 Taiwan?
  4          MR. EDINBURGH: And yes, this is a previously                     MR. ZAKRZEWSKI: Objection.
  5   marked exhibit.                                                 5       THE WITNESS: I don't know.
  6   BY MR. EDINBURGH:                                               6 BY MR. EDINBURGH:
  7      Q. Mr. Su, can you read this document?                       7    Q. When you say you don't know, as the corporate
             MR. EDINBURGH: Can the witness go to the                 8 representative of Weifu, is it your testimony that Weifu
  9   fourth page where there's a map of the world, so to             9 doesn't know an entity called Shinn Fu Taiwan?
 10   speak, this page (indicating).                                 10       MR. ZAKRZEWSKI: Objection.
 11          THE WITNESS: Yes.                                                THE WITNESS: I'm not sure about that.
 12          MR. ZAKRZEWSKI: We see it, we see it. You               12 BY MR. EDINBURGH:
 13   don't need to come closer. We see it.                          13    Q. Now, I believe I asked you if you know a man
 14   BY MR. EDINBURGH:                                              14 named Michael Hung, H-u-n-g, and am I correct that your
 15      Q. You see where Weifu Electric and Machinery is            15 response was you do not know that individual?
 16   noted in this map?                                             16       MR. ZAKRZEWSKI: Objection.
 17      A. Yes.                                                     17       INTERPRETER: The witness said yes.
 18      Q. And you see at the top the Shinn Fu Corp                 18 BY MR. EDINBURGH:
19    website it says "Affiliated Global Operations" on the          19    Q. And therefore, you do not know whether Vickie
20    top?                                                           20 Huang is the wife of Michael Hung, is that correct?
21          MR. ZAKRZEWSKI: Objection.                               21       MR, ZAKRZEWSKI: Objection,
22          You can answer.                                          22       THE WITNESS: I'm not sure about that.
23          THE WITNESS: Yes,                                        23 BY MR. EDINBURGH:
24    BY MR. EDINBURGH:                                              24    Q. When you say you're not sure about that, can
25       Q. All right. From Weifu's perspective, is this             25 you clarify what you mean? Do you have any information
                                                   Page 51                                                                       Page 53
  1 an accurate description of Weifu as part of Shinn Fu's             1 that you have knowledge of, in being a 30(b)(6) witness
 2 affiliated global operations?                                      2 today, the relationship, if any, between Michael Hung
 3        MR. ZAKRZEWSKI: Objection.                                  3 and Vickie Huang?
 4        THE WITNESS: I don't think it's correct.                    4        MR. ZAKRZEWSKI: I'll say "notice objection"
 5 BY MR. EDINBURGH:                                                  5 to summarize my objection on that regarding the scope of
 6     Q. Why not?                                                    6 the notice. I actually am not sure that that objection
 7     A. Because I'm not affiliated with them in any                 7 needs to be made on the record to preserve it, but when
 8 way.                                                               8 you state "on behalf of Shinn Fu" in your question ~
 9     Q. When you say you're not, you mean Weifu is                  9 BY MR. EDINBURGH:
10 not?                                                              10     Q. Do you understand that?
11        MR. ZAKRZEWSKI: Objection.                                           MR. ZAKRZEWSKI: Sometimes I feel like I
12        You can answer.                                            12 should make the objection.
13        THE WITNESS: Yes.                                          13        If we would agree that objections - that
14 BY MR. EDINBURGH:                                                 14 certain answers would not be binding on the company if
15     Q. Is that response based on your personal                    15 they are outside of the notice, that that's an issue for
16 knowledge?                                                        16 another day, and I don't need to preserve those
17     A. Yes.                                                       17 objections on the record. I'll stop making them, even if
18     Q. Again, you don't know whether the owner of                 18 we don't agree to that. I do think -
19 your company is related in any way to Shinn Fu                    19        MR. EDINBURGH: You can make whatever - all
20 Corporation or its owners?                                        20 right. You can make the objection stand. I just-
21        MR. ZAKRZEWSKI: Objection.                                 21        MR. ZAKRZEWSKI: All right. So, I'm sorry, go
22        THE WITNESS: I'm not sure about that.                      22 on with the question.
23 BY MR. EDINBURGH:                                                 23        MR. EDINBURGH: I just want to get through the
24     Q. What was his answer?                                       24 deposition in the time allotted -
25        INTERPRETER: "I am not sure about that."                   25        MR. ZAKRZEWSKI: Go it.

                                                                                                               14 (Pages 50- 53)
                                                 Veritext Legal Solutions
212-267-6868                                       WWW. veritext. eom                                               516-608-2400
Case 3:13-cv-00257-JAM Document 305-6 Filed 10/11/18 Page 16 of 47



                                                         Page 54                                                               Page 56
 1       MR. EDINBURGH: - get this thing done. Let's                1   before the next question, we're planning to break for
 2 go forward, and I will rephrase.                                 2   lunch here. We're having lunch delivered here at 11:50.
 3       MR. ZAKRZEWSKI: All right.                                 3   So we're having lunch delivered here at 11:50. We'll go
 4 BY MR. EDINBURGH:                                                4   off, we'll hang up, and then I guess we can e-mail or
 5    Q. Did you make any enquiries as part of your                 5   call you when it's time to call us back.
 6 duties and responsibilities as a 30(b)(6) witness here           6          MR. EDINBURGH: Sure, that's fine. I'm sure
 7 today for Weifu to determine whether the general manager         7   there's someplace at midnight we can go get a bite.
 8 of your company, Vickie Huang, had any familial or                          MR. ZAKRZEWSKI: Get a slice.
 9 marital relationship to any officers, owners, or board                      MR. EDINBURGH: And a drink. Get a slice.
10 members of Shinn Fu Corporation?                                10   Just tell me when you want to stop.
11       MR. ZAKRZEWSKI: Objection. Notice objection               11          MR. ZAKRZEWSKI: All right.
12 and form objection.                                             12          MR. EDINBURGH: Okay?
13        THE WITNESS: No.                                         13          MR. ZAKRZEWSKI: Yeah.
14 BY MR, EDINBURGH:                                               14   BY MR. EDINBURGH:
15    Q. Did Weifu from 2006 to 2011 pay dividends or              15       Q. I'd like you, Mr, Su, to go to the notice of
16 other financial money distributions to its owners or            16   deposition, specifically to Item 18. Please look at it
17 shareholders?                                                   17   now.
18        MR. ZAKRZEWSKI: Did Weifu?                               18          MR. ZAKRZEWSKI: Exhibit 2. It's in the pile.
19        MR. EDINBURGH: Yeah, Weifu.                              19   BY MR. EDINBURGH:
20        MR. ZAKRZEWSKI: Objection.                               20       Q. Mr. Su, do you see Item 18?
21        You can answer.                                          21       A. Yes.
22        THE WITNESS: I don't know about that,                    22       Q. And Item 18, the topics listed in Item 18 are
23 BY MR, EDINBURGH:                                               23   "The corporate interrelationship between and among Shinn
24    Q. Did you make any enquiries to prepare yourself            24   Fu, Shinn Fu America, MVP and Weifu, including," and it
25 to be Weifu's 30(b)(6) witness on this topic?                   25   begins with "A, common officers and directors."
                                                        Page 55                                                          Page 57
 1          MR. ZAKRZEWSKI: Objection. Notice objection,            1       Are you aware of any common officers and —
 2          THE WITNESS: No.                                        2 withdrawn.
 3   BY MR. EDINBURGH:                                              3       Is Weifu aware of any common officers and
 4      Q. Did Weifu, in the years you were at Weifu,               4 directors between or among these companies?
 5   loan money to Shinn Fu Corporation?                            5    A. I'm not sure about that.
 6      A. I don't know about that.                                 6    Q. Did you make any inquiries to be a
 7      Q. Did you ask anyone to respond to that                    7 knowledgeable 30(b)(6) witness or talk to anyone
 8   question?                                                      8 concerning the topic in 18, subsection A?
 9      A. No.                                                      9    A. No.
10      Q. Okay. Did Shinn Fu Corporation loan money to            10    Q. The next item is 18B, concerning the
11   Weifu during the years 2003 to 2012?                          11 appointment of officers and senior managers between and
12      A. I don't know about that.                                12 among the same companies.
13      Q. In order to be knowledgeable as Weifu's                 13       Do you have any knowledge concerning the
14   30(b)(6) witness, did you ask anyone concerning this          14 appointment of officers and senior managers concerning
15   topic?                                                        15 these entities?
16      A. No.                                                     16    A. I don't know that.
17      Q, Does Weifu have knowledge of a company called           17    Q. Did you make any enquiries as a 30(b)6 witness
18   Shinn Fu America?                                             18 of anyone else in order to respond to 18B?
19      A. I'm not sure about that.                                19    A. No.
20      Q. Did you make any enquiries of any other                 20    Q. 18C requests on the topic of common ownership
21   current or former employees or anyone else of Shinn           21 interest between and among the same companies.
22   Fu - of Weifu in order to respond to this topic?              22        Does Weifu have knowledge of the common
23      A. No.                                                     23 ownership interest, if any, between or among these
24      Q. All right.                                              24 companies?
25          MR. ZAKRZEWSKI: I should let you guys know             25    A. I don't know about that.

                                                                                                              15 (Pages 54-57)
                                                Veritext Legal Solutions
212-267-6868                                      www.veritext.com                                                 516-608-2400
Case 3:13-cv-00257-JAM Document 305-6 Filed 10/11/18 Page 17 of 47



                                                            Page 58                                                           Page 60
 1       Q. Did you make any effort to speak with anyone               1      A. No.
 2   at Weifu, current or former or anyone else, in order to          2       Q. Now, there's no G. That was a typo on our
 3   acquire knowledge to respond to 18C?                              3   part, but there's an 18H, which calls for the shared or
 4       A. No.                                                        4   common services such as legal, insurance, and
 5       Q. And 18D is the corporate affiliations between              5   accounting.
 6   and among these companies.                                        6          Do you have knowledge, as Weifu's 30(b)(6)
 7          Does Weifu have knowledge to respond to 18D?               7   witness, to respond to this topic?
         A. No.                                                        8      A. 1 only know that we used the same insurance
 9       Q. Did you, as Weifu's 30(b)(6) witness, make any             9   company.
10   effort to speak with anyone or view any records in order         10      Q. All right. What about services such as legal
11   to respond to 18D?                                               11   and accounting?
12       A. No.                                                       12      A. I'm not sure about that.
13       Q. All right. 18E concerns ownership of the                  13      Q. Did you make any effort, as Weifu's 30(b)(6)
14   plants or facilities where the jack stands were or are           14   witness, to question any current or former employees of
15   made.                                                            15   Weifu or anyone else in order to respond to that portion
16          Do you have knowledge to respond to 18E?                  16   ofl8H?
17          MR. ZAKRZEWSKI: Objection. Asked and                      17      A. No.
18   answered.                                                        18      Q. Mr. Su, you were aware, coming in to today's
19          You can answer.                                           19   deposition, that the various subsections of 18 were
20          THE WITNESS: My answer is the same as what I              20   topics of which Weifu's 30(b)(6) witness would be
21   said earlier.                                                    21   questioned today, correct?
22   BY MR. EDINBURGH:                                                22      A. I know that.
23       Q. All right. Go to 18F. 18F asks for common                 23       Q. Okay. And you understood that we have a
24   financial, managerial and business relationships between         24   translator, we have a videoconferencing system, we have
25   or among these various companies.                                25   this video system in place in order for us to acquire
                                                         Page 59
 1        Have you acquired knowledge, as Weifti's                     1 your testimony? You're aware of all this, correct?
 2 30(b)(6) witness, to respond to 18F?                                2         MR. ZAKRZEWSKI: Objection.
 3    A. I know that we have business interaction with                 3         THE WITNESS: Yes.
 4 MVP.                                                                4 BY MR. EDINBURGH:
 5    Q. Say again, I couldn't hear.                                   5     Q. Sir, can you tell me why, after those portions
 6        INTERPRETER: "I know that we have business                   6 of Item 18, those sections we just went over, that you
 7 interaction with MVP."                                              7 have testified to you have no knowledge of, you didn't
 8 BY MR. EDINBURGH:                                                   8 make any effort to acquire knowledge, why you did not
 9    Q. And I'm not asking you to describe what they                  9 make any effort to acquire knowledge?
10 are, but can you describe those relationships, yes or              10     A. 1 did try to ask certain people regarding
11 no?                                                                11 these questions, but they did not provide me with the
12        MR. ZAKRZEWSKI: Objection.                                  12 answer to answer these topics.
13        THE WITNESS: The answer is yes.                             13     Q. Well, I just asked you whether you asked
14 BY MR. EDINBURGH:                                                  14 anyone on certain topics and your response was you
15    Q. Okay. How about financial or managerial                      15 didn't.
16 relationships between the various entities, have you               16         Are you now saying that you did make an effort
17 acquired knowledge, as Weifu's 30(b)(6) witness, to                17 to learn about these topics?
18 respond to that portion of 18F?                                    18     A. Yes, because the company has ceased operation,
19    A. I cannot do that.                                            19 so I wasn't quite sure who to ask about these questions.
20     Q. Have you made any effort, as Weifu's                        20     Q. Well, did you ask anyone about any of the
21 designated 30(b)(6) witness, in terms of reviewing any             21 topics listed in Topic No. 18? Any of the sections of
22 documents or talking to any current or former employees            22 Topic 18, did you speak to anyone?
23 of Weifu or anyone else in order to respond to 18F,                23     A. No.
24 topics of the common financial and managerial                      24     Q. Did you attempt to chat to Vickie Huang?
25 relationships between and among the various entities?              25     A. No.

                                                                                                              16 (Pages 58-61)
                                                   Veritext Legal Solutions
212-267-6868                                         www.veritext.com                                               516-608-2400
Case 3:13-cv-00257-JAM Document 305-6 Filed 10/11/18 Page 18 of 47



                                                                                                                             Page 64
 1      Q. She's still alive, isn't she? Is she alive,              1        MR. EDINBURGH: If we do that, 1 don't want
 2   to your knowledge?                                             2 that to count against my time.
 3      A. I'm not sure about that.                                 3        MR. ZAKRZEWSKI: That is exactly - that is
 4       Q. Do you have any reason to believe she's dead?           4 exactly what I thought you would say.
 5      A. I don't know how to answer that question.                5        MR. CHAYKIN: That's why we're offering to do
 6       Q. Okay. How about the two executive vice                  6 it.
 7   presidents who were your bosses during those years, did        7        MR. ZAKRZEWSKI: Yeah, that's why I'm offering
 8   you reach out to Mr. Lu and Mr. Lei, is it? L-e-i?             8 to do it, as well.
 9       A. Well, since they have already left the                  9        MR. EDINBURGH: - witness.
10   company, we did not have much contact.                        10        MR. ZAKRZEWSKI: I couldn't hear you.
11          MR. EDINBURGH: Steve, can you hear me?                 11        MR. EDINBURGH: Fine. Thank you. All right.
12          MR. ZAKRZEWSKI: Yes. Your question - there             12        Steve, with the understanding that I'm going
13   was an answer to your question on the record. Were you        13 back, at your suggestion, and that it won't count
14   able to hear it?                                              14 against the total time. I'll go back - I'll ask him
15          MR. EDINBURGH: No. Steve, we're breaking up            15 separately about SFA. But right now I want to go back
16   here. We have a bad connection right now.                     16 to Item 18 - Topic 18.
17          MR. ZAKRZEWSKI: Yeah, the video is bad but             17        MR. ZAKRZEWSKI: Okay.
18   the audio is fine. Do you still have a good audio?            18        MR. EDINBURGH: Again, with that
19          MR. EDINBURGH: The audio is breaking up.               19 understanding, we'll proceed.
20          MR. ZAKRZEWSKI: Okay. Not on our end. Our              20        MR. ZAKRZEWSK: Yeah, and when you're done,
21   audio is good.                                                21 you know, repeating the line of questioning, then we'll
22          Now is a good time to break for lunch anyway,          22 agree what time it is and then we'll kind of start
23   so I will e-mail you and Brian to call us back. All           23 counting from there.
24   right?                                                        24        MR. EDINBURGH: All right.
25          MR. EDINBURGH: All right.                              25     Q. Mr. Su, having returned from the lunch break.
                                                         Page 63                                                              Page 65
 1 (12:00 p.m.)                                                     1   your attorney indicated to us that there was a certain
 2          (The lunch break was taken.)                            2   confusion or misunderstanding on your part as to the
 3 (12:50 p.m.)                                                     3   distinction between your personal knowledge and the
 4 BY MR. EDINBURGH:                                                4   knowledge of Weifu with respect to the topics in Item 18
 5     Q. Did you have the ability to find out -                    5   that we went over in detail.
 6       MR. ZAKRZEWSK: Are we back on the record?                  6          Can you tell me the nature of your
 7       MR. EDINBURGH: I'm sorry.                                  7   misunderstanding.
         MR. ZAKRZEWSK: Okay.                                       8      A. Well, what I did not understand earlier was
 9       MR. EDINBURGH: Withdraw the question.                      9   what I said should be whatever that Weifu knows about.
10       MR. ZAKRZEWSKI: Now that we're back on the                10      Q. Do you have an understanding, as a 30(b)(6)
11 record. I'd like to say that over the lunch break it            11   witness, you're answering not only as to your own
12 became clear that the witness was confused about the            12   knowledge on these topics, but also the knowledge that
13 line of questioning before lunch, starting with                 13   Weifu has as a corporate entity on this particular
14 questions about Weifu's knowledge of SFA and through            14   topic? Do you understand that?
15 deposition notice Topic 18. The witness, who is an              15      A. I know that part of - during the course of
16 engineer and was prepared as the corporate                      16   the interpretation was being interpret and how 1
17 representative for Weifu for this deposition, had some          17   understood it was slightly different.
18 confusion about what it means for a company to know             18       Q. Well, let's go back. Put 18 in front of you.
19 something and the difference - or the distinction               19   Can you look at 18, please. Do you have it there?
20 between his personal knowledge and the company's                20       A. Yes, I have that.
21 knowledge, and there may have been, and likely were,            21       Q. Okay. Did you have a recollection of what
22 some translation issues as well. So those questions, we         22   your answers were to my questions about request No. 18
23 will need to go over again, and 1 invite you to do that,        23   and the subsections of it this morning?
24 if you want to. And if you do not, then I will be going         24       A. Yes, I have some recollection of that.
25 back through them after you complete your questioning.          25       Q. So let go through each of them and see whether

                                                                                                             17 (Pages 62-65)
                                                Veritext Legal Solutions
212-267-6868                                      www.veritext.com                                                 516-608-2400
Case 3:13-cv-00257-JAM Document 305-6 Filed 10/11/18 Page 19 of 47



                                                           Page 66                                                              Page 68
 1 you now wish to change your prior answer.                          1    Q. "Counsel" meaning attorney. You used the word
 2      MR. ZAKRZEWSKI: You have to let her                           2 "counsel."
 3 translate, Howard. She's trying to translate.                      3      MR. ZAKRZEWSKI: "Lawyer," maybe is a good
 4        MR. EDINBURGH: My mistake. I apologize.                    4 word.
 5       MR. ZAKRZEWSKI: It’s okay.                                   5 BY MR. EDINBURGH:
 6       THE WITNESS: I understand.                                   6    Q. Lawyer. Who is the lawyer who provided you
 7 BY MR. EDINBURGH:                                                  7 with information in order to respond to 18A?
 8   Q. Let’s go to 18A. Concerning the topic of                      8    A. Steve.
 9 common officers and directors, do you wish to change               9      MR. ZAKRZEWSKI: I object to the specific
10 your prior answers with respect to 18A?                           10 wording of the question, but yes, I am his lawyer.
11       MR. ZAKRZEWSKI: What’s the question                         11 BY MR. EDINBURGH:
12 specifically? Because I think you asked sort of a                 12    Q. All right. And what was the - what was
13 series of questions about each subletter.                         13 Peter's job or title at — withdrawn.
14        MR. EDINBURGH: Well, going to A, he said he      14       Tell us again who Peter is.
15 understood when he answered this morning about 18A, and 15    A.  As I mentioned earlier, Peter is the sales
16 now I'm giving him an opportunity to change his answer  16 engineer of Shinn Fu.
17 if he desires to do so.                                 17    Q. Okay. So what did Peter tell you concerning
18       MR. ZAKRZEWSKI: But Howard, he doesn't read                 18 the issue of common officers and directors of Shinn Fu,
19 English very well, so when you ask him "Did you change            19 MVP, Weifu and Shinn Fu America? What did he tell you?
20 18A?" he doesn't know what 18A says. He doesn't read              20    A. We discussed this matter. There were no
21 English very well.                                                21 common senior management among these companies.
22 BY MR. EDINBURGH:                                                 22    Q. Peter told you that?
23   Q. 18A talks about common officers and directors                23    A. No, we discussed together.
24 between and among Shinn Fu, Shinn Fu America, MVP and 24    Q. What I'm asking you, sir, is, did Peter supply
25 Weifii.                                               25 you with the knowledge that there were no common

                                                           Page 67                                                              Page 69
 1    A. Yes.                                                         1 officers and directors? Is he the one who told you that
 2    Q. Okay. As Weifu's 30(b)(6) witness, do you                    2 there were no common officers and directors?
 3 have knowledge to respond to that topic of whether or              3    A. No. During the course of discussion, based on
 4 not there were common officers or directors?                       4 each of us, our knowledge, there were no common senior
 5    A. Yes, I would like to make a change.                          5 officers among these four companies.
 6    Q. Okay. What change would you like to make?                    6       MR. ZAKRZEWSKI: I object to the extent this
 7    A. Earlier, my response to that question was, I                 7 is becoming a memory test. You know, the point is to
 8 do not know, and now I would like to amend my answer.              8 get the information on behalf of the company. We
 9 Regarding the management of these four companies, they             9 produced, it was produced in this action, a chart that
10 are not the same.                                                 10 shows all this information. But there was a chart that
11     Q. Let's begin with the common officers and                   11 was produced with all this information which was in the
12 directors.                                                        12 pile of documents that you provided to the court
13        Is it your testimony, on behalf of Weifu, that             13 reporter for these depositions, you know, that hasn't
14 there were no common officers and directors, as far as            14 been marked, that has all this information.
15 Weifu is aware?                                                   15        MR. EDINBURGH: Steve, I understand that but
16     A. Yes.                                                       16 as you well know I'm entitled to independently, with
17     Q. How did you acquire — from whom did you                    17 documents or interrogatory answers, ask the corporate
18 acquire the knowledge in order to give the response you           18 witness questions on these topics.
19 just gave?                                                        19        MR. ZAKRZEWSKI: Okay.
20    A. As I described earlier, for me to offer the                 20        MR. EDINBURGH: And I've asked him what
21 testimony, I had a discussion with Nora, Peter, Sheng             21 documents he reviewed, he gave me a list and -
22 and my counsels earlier who provided the information.             22      MR. ZAKRZEWSKI: He also said that he reviewed
23    Q. Can you identify who specifically, when you                 23 documents that were provided by his attorney, right?
24 say your counsel, who you're referring to?                        24 You provided me documents before the deposition.
25     A. Sheng.                                                     25        MR. EDINBURGH: I did not hear that on my end.

                                                                                                               18 (Pages 66 -69)
                                                Veritext Legal Solutions
212-267-6868                                      www.veritext.com                                                 516-608-2400
Case 3:13-cv-00257-JAM Document 305-6 Filed 10/11/18 Page 20 of 47



                                                              Page 70                                                             Page 72
 1 I only heard certain test reports.                                    1        MR. ZAKRZEWSKI: Yes.
 2        MR. ZAKRZEWSKI: It's on the record.                            2      MR. CHAYKIN: I had a timer going. It's 15
3         MR. CHAYKIN: It's on the record.                               3 minutes and 25 seconds.
4        MR. EDINBURGH: I'm not saying it wasn't. I'm                    4       MR. EDINBURGH: All right. So anyway, that
5 just saying I didn't hear it. But nevertheless, if his                 5 doesn't count against the total.
 6 information is based on personal conversations with                   6        MR. ZAKRZEWSKI: Right.
 7 current or former employees, I am entitled to enquire to              7       MR. EDINBURGH: Mr. Reporter, can you show the
 8 the nature of those conversations, what was said.                     8 witness a document, which your copy may have previously
 9        MR. ZAKRZEWSKI: No doubt.                                      9 been marked. I'm not sure, which is a list of directors
10 BY MR. EDINBURGH:                                                    10 for Shinn Fu Taiwan, MVP and SEA, and it's
11   Q. All right. Let's go to 18B, the appointment                     11 Bates-numbered SFA003233, -3234, and -3235. It should
12 of officers and senior managers. You gave a response                 12 be a three-page doc.
13 this morning. Do you wish to change that response now?               13        MR. ZAKRZEWSKI: All right.
14        MR. ZAKRZEWSKI: Objection to form.                            14        (Exhibit 5 marked for identification.)
15        THE WITNESS: No.                                              15      MR. EDINBURGH: My question to the witness is:
16 BY MR. EDINBURGH:                                                    16 Has he seen this document before today?
17   Q. Let's go to 18C, which concerns common                          17     THE WITNESS: No.
18 ownership interests between and among Shinn Fu, SFA,                 18 BY MR. EDINBURGH:
19 MVP, and Weifu. Again, you gave a response this morning 19    Q. So was this one of the documents that you were
20 on 18C. Did you wish to change that now?                20 asked to review to prepare to be Weifu's 30(b)(6)
21     MR. ZAKRZEWSKI: Objection to form.                               21 witness?
22     THE WITNESS: No.                                                 22    A. No.
23 BY MR. EDINBURGH:                                                    23     Q. I'd like you to look, nevertheless, at the
24     Q. Let's go to 18D, which speaks about the                       24 bottom grid, or chart, where it lists SFA directors.
25 corporate affiliations between and among Shinn Fu, SFA,              25 And you see, there's a name, Vickie Huang, H-u-a-n-g,

                                                              Page 71                                                             Page 73
 1 MVP and Weifu. You gave a response this morning on 18D.               1 listed? Do you see that?
 2 Do you wish to change it now?                                         2     A. Yes.
 3      MR. ZAKRZEWSKI: Objection to form.                               3     Q. To Weifu's knowledge, is this the same Vickie
 4     THE WITNESS: No.                                                  4 Huang that owns the company that owns Weifu?
 5 BY MR. EDINBURGH:                                                     5     A. Yes.
 6   Q. If we go to 18F, which talks about common                        6     Q. I'd like you to look at the top left where it
 7 financial, managerial and business relationships between              7 says "SFT directors." And you see the bottom name in
 8 and among Shinn Fu, SFA, MVP and Weifu. Again, you gave               8 English, before the Chinese characters, is Vickie Hung,
 9 a response to that this morning. Do you wish to change                9 H-u-n-g, do you see that?
10 your answer now?                                                     10     A. I see that.
11    A. Yes.                                                           11     Q. Do you know whether Vickie Hung, H-u-n-g, and
12    Q. Okay. How do you wish to change your answer?                   12 Vickie Huang, H-u-a-n-g, are one and the same person?
13    A. MVP is a client. Shinn Fu America placed the                   13     A. The surnames are different.
14 order for certain orders with MVP.                                   14     Q. Yes, I understand that, in the writing, but
15    Q. Do you wish to further change your answer or                   15 I'm asking you whether you know if that's a mistake and
16 is that the extent of your change?                                   16 whether they are the same individual. Either you know
17    A. Yes, that's it.                                                17 or you don't, whatever your answer is.
18     Q. And let's go to 18H, which asks for shared or                 18    A. I'm not sure about that.
19 common services such as legal, insurance and accounting.             19    Q. All right, thank you. You don't have to look
20 You gave a response to that topic this morning. Do you               20 at it anymore. We're done.
21 wish to change your response now?                                    21       Now, I believe I may have asked you this at
22    A. No.                                                            22 the very end of the morning, but does Weifu know an
23       MR. EDINBURGH: All right. 1 think that                         23 American-based company named Shinn Fu America?
24 covers the 18 topic, and we'll go forward. And 1 guess               24     A. Yes.
25 we can go back on the clock now. All right?                          25     Q. And what is Weifu's knowledge of the business

                                                                                                                 19 (Pages 70 - 73)
                                                    Veritext Legal Solutions
212-267-6868                                          www.veritext.com                                                 516-608-2400
Case 3:13-cv-00257-JAM Document 305-6 Filed 10/11/18 Page 21 of 47



                                                         Page 74                                                              Page 76
 1 of Shinn Fu America, which I will also refer to as - by              1    Q. Do you know whether MVP is chartered in Hong
 2 its initials, SFA?                                                   2 Kong?
 3         MR, ZAKRZEWSKI: Objection.                                   3         MR. ZAKRZEWSKI: Objection.
 4        You can answer.                                               4         THE WITNESS: I know its office is in Hong
 5        THE WITNESS: The sales of the jack stand                      5 Kong.
 6 product.                                                             6 BY MR. EDINBURGH:
 7 BY MR. EDINBURGH:                                                    7   Q. Is Weifu aware, in the years 2003 to 2011, of
 8     Q. Do you understand Shinn Fu America to sell                    8 any of the senior executives or managers of MVP?
 9 jack stands? Withdraw that.                                          9         MR. ZAKRZEWSKI: Objection.
10        Does Weifu understand Shinn Fu America to be                 10     THE WITNESS: Yes.
11 in the business of selling jack stands?                             11 BY MR. EDINBURGH:
12        MR. ZAKRZEWSKI: Objection.                                   12    Q. Who are they, to Weifu's knowledge?
13        You may answer.                                              13         MR. ZAKRZEWSKI: Objection.
14        THE WITNESS: To sell products related to jack                14         You can answer.
15 stands.                                                             15         THE WITNESS: As I - as far as I know, they
16 BY MR. EDINBURGH:                                                   16 were Ben and Jack Liu.
17     Q. I'm sorry. I'm trying to understand.                         17      MR. EDINBURGH: I'm sorry, can you just repeat
18       Is it your understanding that Shinn Fu America                18 the answer, please.
19 purchases jack stands, either directly or indirectly,               19         INTERPRETER: The witness said "As far as I
20 from Weifu?                                                         20 know, they were Ben and Jack Liu."
21      MR. ZAKRZEWSKI: Objection. You're saying                       21 BY MR. EDINBURGH:
22 jack stands in general, right, not necessarily the jack             22    Q. Jack Liu, okay. And the other name was Fang?
23 stands in this case?                                                23         INTERPRETER: Ben.
24       MR. EDINBURGH: In general.                                    24 BY MR. EDINBURGH:
25        MR. ZAKRZEWSKI: Yeah, okay.                                  25    Q. Does Weifu know a company called MVP

                                                             Page 75                                                          Page 77
 1        MR. EDINBURGH: Yes.                                           1 International Co., Ltd.?
 2        THE WITNESS: I know that SFA placed orders                    2    A, Yes.
 3 with MVP.                                                            3    Q. What is Weifu's knowledge of the business of
 4       MR. EDINBURGH: Can you read that back. I                       4 MVP International?
 5 couldn't hear the answer.                                            5         MR. ZAKRZEWSKI: Objection.
 6       INTERPRETER: The answer was: "I know that                      6         You can answer.
 7 SFA placed orders with MVP."                                         7     THE WITNESS: The sales of jack.
 8 BY MR. EDINBURGH:                                                    8 BY MR, EDINBURGH:
 9     Q. For jack stands?                                              9    Q. Did Weifu ever make loans to MVP or MVP
10     A. Yes, and also other products related to the                  10 International?
11 jack stand.                                                         11    A. No.
12    Q. Does Weifu know a company called MVP (HK)                     12    Q. What is the basis for that answer? Do you
13 Industries, Ltd., or MVP?                                           13 know of your own knowledge or did you enquire of someon
14     A. MVP.                                                         14 else to answer that?
15     Q. Yes, does Weifu know a company called MVP?                   15    A. I heard that from our manager from the finance
16     A. Yes.                                                         16 department.
17     Q. What is Weifu's knowledge of the businesses of               17    Q. A Weifu manager?
18 MVP?                                                                18    A. Yes, he's a manager at Weifu - Weifu's
19   A. The sales of jack.                                             19 financial department.
20     Q. Jack stands or jacks, or both?                               20    Q. Who is that person, what is his name?
21     A. Both.                                                        21    A. Mr. Chen Shu Er.
22     Q. Does Weifu know who owns MVP?                                22    Q. Did Weifu ever make loans to Shinn Fu America?
23     MR. ZAKRZEWSKI: Objection.                                      23    A, No.
24     THE WITNESS: I don't know.                                      24    Q, Again, what's the source of that answer?
25 BY MR. EDINBURGH:                                                   25    A. It's also from the manager of our financial

                                                                                                             20 (Pages 74 - 77)
                                                 Veritext Legal Solutions
212-267-6868                                       www.veritext.com                                                516-608-2400
Case 3:13-cv-00257-JAM Document 305-6 Filed 10/11/18 Page 22 of 47



                                                         Page 78                                                           Page 80
 1 department.                                                      1       A. Yes,
 2    Q. Did you speak to that manager in preparation               2       Q. Did it manufacture, during that same time
 3 for your deposition here today?                                  3 period, ratchet-and-pawl-designed jack stands?
 4    A. No.                                                        4       A. Yes.
 5    Q. Did Weifu guarantee loans made by others for               5       Q. Did it manufacture ratchet-and-pawl-designed
 6 MVP, Shinn Fu or SFA?                                            6 jack stands for Shinn Fu America?
 7    A. No.                                                        7       A. We sold to   a lot of clients.
      Q. Again, what is the source of your knowledge in             8          MR. EDINBURGH: Can you repeat that answer.
 9 order to give that response?                                     9          INTERPRETER: We sold the product to a lot of
10    A. It's also from the manager of the finance                 10 clients.
11 department of Weifu?                                            11 BY MR. EDINBURGH:
12    Q, Did Weifu have, from 2003 to 2012, a budget               12    Q. I'd ask you, did it manufacture
13 for its operations?                                             13 ratchet-and-pawl-designed jack stands for Shinn Fu
14         MR. ZAKRZEWSKI: Objection. Answer if he                 14 America?
15 knows.                                                          15    A. Yes.
16      THE WITNESS: 1 don't quite understands what                16    Q. All right. Did Shinn Fu America have a jack
17 you meant by "budget." How do you define that?                  17 stand brand called "Pro-Lift"?
18 BY MR. EDINBURGH:                                               18          MR. ZAKRZEWSKI: Objection.
19     Q. Well, did Weifu have a business plan where it            19          You can answer.
20 listed its costs and revenue over the period of a year's        20          THE WITNESS: The answer is yes.
21 projected course, where it wanted to put its money for          21 BY MR. EDINBURGH:
22 its day-to-day operations?                                      22       Q. Did Weifu manufacture jack stands under the
23        MR. ZAKRZEWSKI: Objection.                               23 Pro-Lift brand?
24 BY MR. EDINBURGH:                                               24          INTERPRETER: The witness asked the
25   Q. Any kind of financial documents such as that?              25 interpreter to repeat again.

                                                                                                                           Page 81
 1     A. I'm not sure about that.                                  1       THE WITNESS: Are you asking me whether we
 2     Q. Did Weifu have a capital budget? Do you know              2 have shipped out the jack stand product with the ratchet
 3 what that means?                                                 3 bar under this brand?
 4       MR. ZAKRZEWSKI: Objection.                                 4 BY MR. EDINBURGH:
 5      THE WITNESS: I don't quite understand what                  5       Q. Yes.
 6 you meant by an annual budget. I don't quite understand          6       A. Yes.
 7 this term.                                                       7       Q. All right. Did Weifu manufacture a
 8 BY MR. EDmBURGH:                                                 8 ratchet-and-pawl-designed jack stand which it designated
 9     Q. I didn't say "annual," I said a "capital                  9 asT37401?
10 budget," meaning a budget to purchase equipment,                10       A. Yes.
11 machinery, improvements of the plant and its facilities.        11       Q, What was the maximum height of the ratchet bar
12        MR. ZAKRZEWSKI: Objection.                               12 of the T37401 jack stand?
13       THE WITNESS: I don't think that's something               13       A. Around 468 millimeters.
14 we call a budget. 1 think it would be something like an         14       Q. Do you know in inches what the maximum height
15 annual sales target, because you cannot predict your            15 is?
16 sales figures ahead of time.                                    16       A. It should be slightly over 7 inches,
17        MR. EDINBURGH: I'm sorry, can you tell me                17          MR. ZAKRZEWSKI: Objection.
18 what the answer was? I couldn't hear it?                        18          INTERPRETER: 17 inches. Sorry.
19       INTERPRETER: The answer was: "I don't think               19 BY MR. EDINBURGH:
20 that's something we call a budget. I think it should be         20   Q. Is that 1-7?
21 something like the annual sales target, because you             21     INTERPRETER: Yes, slightly over 1-7 inches.
22 cannot predict your sales figures ahead of time."               22 BY MR. EDINBURGH:
23 BY MR. EDINBURGH:                                               23     Q. That's fine. And what was the minimum height
24   Q. All right. Did Weifu, in 2003 through 2012,                24 of the ratchet bar of the T37401 ?
25 manufacture jack stands?                                        25       A. It should be 302 millimeters.

                                                                                                            21 (Pages 78-81)
                                                 Veritext Legal Solutions
212-267-6868                                       www.veritext.com                                               516-608-2400
Case 3:13-cv-00257-JAM Document 305-6 Filed 10/11/18 Page 23 of 47



                                                       Page 82                                                            Page 84
 1     Q. Again, can you tell me that in inches?                   1        Q. Who was it manufactured for, if anyone?
 2     A. It should be over 12 inches.                             2        A. That product was made for Sears.
 3        MR. ZAKRZEWSKI: We'll stipulate that 1 inch              3        Q. Did Shinn Fu manufacture a jack stand with the
 4 equals about 25.4 millimeters, if it helps.                     4   designation T6904?
 5        MR. EDDJBURGH: That's fine. We'll agree to               5           MR. ZAKRZEWSKI: Say again.
 6 that stipulation.                                               6   BY MR. EDINBURGH:
 7     Q. What was the load capacity for an individual             7        Q. Okay. Did — I'm sorry, I mispronounced it.
 8 T37401 jack stand?                                              8   I'll withdraw the last question.
 9     A. 8,000 pounds.                                            9           Did Weifu manufacture a four-ton capacity
10     Q. What was the weight of an individual T37401             10   ratchet-and-pawl-designed jack stand for SFA designated
11 jack stand?                                                    11   asT6904?
12     A. For a single one, it would be around 5 kg.              12        A. Yes.
13     Q. Five kilograms?                                         13        Q. I'm sorry, I couldn't hear the answer.
14     A. Yes.                                                    14           INTERPRETER: "Yes,' yes.
15     Q. I can do that conversion.                               15   BY MR. EDINBURGH:
16         MR. ZAKRZEWSKI: I was going to say, don't do           16        Q. Was the T6904 sold under the Pro-Lift brand?
17 it.                                                            17        A. Yes.
18 BY MR. EDINBURGH:                                              18        Q. And when did Weifli first make the T6904,
19     Q. Where did Weifu first begin manufacturing the           19   four-ton ratchet-and-pawl-designed jack stand?
20 T37401 ratchet-and-pawl-designed jack stand?                   20        A. For 6904, it should be back in 2006.
21     A. As far as I know, they started manufacturing            21        Q. Are the T37401 jack stand and the T6904 jack
22  that product before I joined the company.                     22   stand the same jack stands?
23         INTERPRETER: The witness would like to ask             23        A. No, they are slightly different.
24 for a clarification. Are you talking about the jack            24           MR. EDINBURGH: I heard him say "no," but what
25 stand with the model number T37401 or that type ofjack         25   did he say after that?
                                                        Page 83                                                            Page 85
 1   stand?                                                        1          INTERPRETER: The answer was: "No, they are
 2   BY MR. EDINBURGH:                                             2   slightly different."
 3       Q. Yes, I'm talking about the - the jack stand            3   BY MR. EDINBURGH:
 4   that Weifu designated, its T37401 jack stand, the             4       Q. How are they different?
 5   ratchet-and-pawl design. When was that jack stand first       5       A. For T6904, the corresponding model number at
 6   manufactured by Weifu?                                        6   the factory should be T3400.
 7       A. It would be 2007 for the formal batch                  7       Q. Let me ask you this, sir. Does the T37401 and
 8   production of this product.                                   8   the T6904 have the same load capacity?
 9       Q. Was the ratchet bar to the T37401 made of 100          9       A. Yes, the load is the same.
10   percent steel?                                               10       Q. They are the same maximum height for the
11       A. Yes.                                                  11   ratchet bar?
12       Q. And what was the base and collar — or the             12       A. Yes.
13   base frame and collar of the jack stand made of?             13       Q. The same minimum height for the ratchet bar?
14           INTERPRETER: So the witness said, for the            14       A. Yes.
15   base frame, it was made with Q235 steel plate, but           15       Q. Did they have the same weight?
16   regarding the collar, what - what do you mean by             16       A. They are about the same, but they are slightly
17   "collar"?                                                    17   different. The difference would be 0.1 to 0.2 kg.
18   BY MR. EDINBURGH:                                            18       Q. I'm sorry, could you say the answer again.
19       Q. The part into which the ratchet bar goes,             19          INTERPRETER: The answer was: "They are about
20   where the pawl is located.                                   20   the same, but they are slightly different. The
21       A. For the collar, it was made with the same             21   difference would be about 0.1 to 0.2 kg."
22    steel plate Q235.                                           22   BY MR. EDINBURGH:
23       Q. Was the T37401 jack stand originally                  23       Q. Did they have the same base frame
24   manufactured for Shinn Fu America?                           24   configuration?
25       A. No.                                                   25       A. They are slightly different. ForT3401,

                                                                                                           22 (Pages 82 - 85)
                                                Veritext Legal Solutions
212-267-6868                                      www.veritext.com                                              516-608-2400
Case 3:13-cv-00257-JAM Document 305-6 Filed 10/11/18 Page 24 of 47



                                                        Page 86                                                           Page 88
 I there's extra reinforcement.                                    I        MR, CHAYKIN: It's okay. It's important.
 2     Q. Extra reinforcement where?                               2 It's okay.
 3     A. The difference is at the base frame. We have             3        MR. EDINBURGH: Obviously.
 4 increased the thickness of the base frame, and also put         4        Mr. Reporter, take out "Shinn Fu," put in
 5 in a reinforcement plate.                                       5 "Weifu.’
 6     Q. Where was the reinforcement plate placed?                6        (Record read by reporter.)
 7     A. At the base frame, at the base.                          7        THE   WITNESS: I would not say they approved
       Q. Was the configuration and dimensions of the              8 that. Once we have made a prototype, the samples, we
 9 collar of these two jack stands the same, the T6904 and         9 would conduct the testings ourselves, and then we would
10 theT37401?                                                     10 send the samples to the client, and then they would
11     A. Yes.                                                    11 write to us if there's no issue, saying that it's
12     Q. Was the design of the ratchet bar the same?             12 passed. Then we would subsequently arrange for the
13     A. Yes.                                                    13 production.
14     Q. Was the design of the pawl, p-a-w-1, the same?          14 BY MR. EDINBURGH:
15     A, Yes.                                                    15      Q. Am I correct that the T6904 predates the
16     Q. Was the design of the handle and its                    16 T37401?
17 connection to the pawl the same?                               17      A. Yes.
18     A. Yes,                                                    18      Q. By how many years?
19     Q. Did Weifu understand the Pro-Lift T6904 to be           19      A. About a year.
20 a do-it-yourself, or DIY, product?                             20      Q. Was the T6904 design the basis for the T37401
21     A. Yes.                                                    21 design?
22     Q. Did Weifu prepare the original design drawings          22      A. Yes.
23 for the T6904 jack stand?                                      23      Q. How many T6904 jack stands has Weifu produced
24     A. Yes.                                                    24 since it began manufacturing the T6904?
25     Q. Did Weifu prepare the original design drawings          25      A. I cannot — there's no way for me to give you
                                                        Page 87                                                           Page 89
 1   oftheT37401 jack stand?                                   1     a clear answer.
 2      A. Yes.                                                2         Q. Well, can you give me an approximation or an
 3      Q. Did any other company have to approve those         3     educated estimate of the total number of T6904s sold by
 4   drawings for the T6904 jack stand?                        4     Weifu? A range of numbers?
 5          INTERPRETER: The witness just asked the            5        A. Well, it's hard for me to give you the answer
 6   interpreter to repeat the question. (Chinese spoken.)     6     because I did not belong to that business unit. I
 7          THE WITNESS: Are you asking me whether we          7     cannot give you the exact figure.
 8   need a third party to certify that design?                8         Q. Were you involved personally in the design of
 9   BY MR. EDINBURGH:                                         9     theT6904?
10       Q. Yes,                                              10         A. Yes.
11      A. Typically, there are two situations. Either        11         Q. Okay. What was your role in the design of the
12   we have to comply with the ASNE 2003 design standards in 12     T6904?
13   order to prepare our drawings, or we have to abide by    13         A. So I provided the client's requirement for the
14   the testing standards provided by the client.            14     testing requirement and also for the product
15       Q. Who was the client for the T6904?                 15     specification to the engineer, and also I helped
16       A. You just mentioned it's SFA, right?               16     control, manage the entire control of lime for the
17          MR. EDINBURGH: I'm asking him,                    17     development, and also the making of the samples, the
18       Q, Was the client of the T6904 Shinn Fu America?     18     certification and also the shipment of samples.
19       A. Yes.                                              19         Q. So you were involved in the testing of the
20       Q. And then Shinn Fu America had to approve          20     T6904, is that correct?
21   Weifu's design drawings for the T6904 prior to Shinn Fu  21         A. Yes.
22   beginning manufacture of that jack stand?                22         Q. Did you have any role in the design of the
23          MR. CHAYKIN: Shinn Fu or Weifu?                   23     T37401 jack stand?
24          MR. EDINBURGH: Weifu. My mistake. I               24         A. Yes.
25   apologize.                                               25         Q. What was your role concerning the T37401 jack

                                                                                                          23 (Pages 86 - 89)
                                                Veritext Legal Solutions
212-267-6868                                      www.veritext.com                                             516-608-2400
Case 3:13-cv-00257-JAM Document 305-6 Filed 10/11/18 Page 25 of 47



                                                           Page 90                                                                 Page 92
 1 stand?                                                                 1       You can answer.
 2     A. It's the same as what I just described.                     2           THE WITNESS: The answer was yes.
 3     Q. Okay. At some point in 2006 or 2007, did                    3 BY MR. EDINBURGH:
 4 Weifu begin manufacturing for Sears, Roebuck a four-ton            4        Q. Did both jack stands have the same load
 5 jack stand designated by Sears as Model No. 50163?                 5 capacity?
 6     A. Yes.                                                        6        A. Yes.
 7     Q. And was that 50163 model called a Sears                     7        Q. And was that load capacity 8,000 pounds?
 8 Craftsman Professional Heavy-Duty Jack Stand?                               A. Yes.
 9     A. Yes.                                                        9        Q. And did both jack stands, the 50163 and the
10     Q. And when did Weifu begin manufacturing the                 10 T6904, have the same maximum ratchet bar height?
11 Sears 50163 jack stand?                                           11        A. Yes,
12        MR. ZAKRZEWSKI: Objection.                                 12        Q. And did the Sears 50163 and the SFA Pro-Lift
13        You can answer.                                            13 T6904 jack stand have the same minimum ratchet bar
14        THE WITNESS: 2007.                                         14 height?
15 BY MR. EDINBURGH:                                                 15        A. Yes.
16     Q. When? When in that year?                                   16        Q. Did both jack stands, the 50163 and the T6904,
17     A. We started the preparation in March or April.              17 have the same collar dimensions?
18     Q. When was the firstshipment from Weifu plant                18        A. Yes.
19 ofthe 50163 made?                                                 19        Q. And did both jack stands have the same base
20     A. From my recollection, it should be around                  20 frame dimensions?
21 April of 2007, but I'm not sure of the exact time.                21       A, Yes.
22     Q. Did Weifu have an internal factory number for              22        Q. Who designed the 50163 jack stand?
23 the 50163?                                                        23       A. Meng Shi Jun.
24     A. Yes.                                                       24        Q. Was that — that's a person? That's not a
25     Q. And was that T3 7401?                                      25 company, the name you just gave is a person, correct?

                                                           Page 91                                                                 Page 93
 1     A. Yes.                                                        1       A. Yes.
 2     Q. And was that the same internal number that                  2       Q. Is that a person who was an employee of Weifu?
 3 Weifu gave to the T6904 jack stand?                                3       A. He was an engineer of R&D.
 4     A. Yes.                                                        4          MR. EDINBURGH: I'm sorry, I apologize. He
 5     Q. Was the design of the Sears 501 - withdrawn.                5 was an engineer employed by whom?
 6          Was the Sears 50163 jack stand based on the               6          INTERPRETER: He was an engineer of R&D,
 7 design of the SFA T6904 four-ton                                   7 research and development.
 8 ratchet-and-pawl-designed jack stand?                              8          MR. EDINBURGH: R&D, research and development?
 9     A. Yes.                                                        9          INTERPRETER: Yeah.
10     Q. Did the Sears 50163 jack stand have the same               10          MR. EDINBURGH: Is that what you mean?
11 design as the Shinn Fu America Pro-Lift T6904 jack                11          INTERPRETER: Yeah.
12 stand?                                                            12 BY MR. EDINBURGH:
13     A. No, the specification is different.                        13       Q. All right. Did Weifii consult with   any other
14          MR, EDINBURGH: Again, I heard him say "no,'              14 companies in the design of the Sears 50163 jack stand?
15 but — or I heard you say "no," but after that, please             15       A. No.
16 repeat.                                                           16       Q. Did Weifu need Sears' approval for its design
17       INTERPRETER: The answer was: "No, the                       17 of the 50163 prior to beginning manufacture of the
18 specification is different."                                      18 50163?
19 BY MR. EDINBURGH:                                                 19       A. Yes.
20     Q. Okay. Did the Sears 50163 and the Pro-Lift                 20       Q. Did Weifu need the approval of Shinn Fu
21 T6904 have the same ratchet-and-pawl design?                      21 Corporation for the design of the 50163 before beginning
22     A. Yes.                                                       22 manufacture of that model?
23     Q. Did both jack stands have the same locking                 23       A. No.
24 feature?                                                          24       Q. Did Weifu continue to manufacture the Sears
25          MR. ZAKRZEWSKI: Objection.                               25 50163 jack stand through 2011?

                                                                                                                  24 (Pages 90 - 93)
                                                Veritext Legal Solutions
212-267-6868                                      www.veritext.com                                                      516-608-2400
Case 3:13-cv-00257-JAM Document 305-6 Filed 10/11/18 Page 26 of 47



                                                            Page 94                                                                 Page 96
I    A. Yes.                                                           1       THE WITNESS: No. As I mentioned earlier,
2       INTERPRETER: The witness would like to                         2 there were two other main reasons for that.
3 request a break.                                                     3 BY MR. EDINBURGH:
4       MR. EDINBURGH: Okay, that's fine. Let's take                   4     Q. Did Weifu produce a prototype or sample of the
 5 a break and I'll continue when the break is over. Five              5 T6904 jack stand prior to putting that model into
 6 minutes, seven minutes, something like that, is that all            6 production?
 7 right?                                                              7      MR. ZAKRZEWSKI: Objection.
            WITNESS: That's fine.                                               THE WITNESS: After the design was done, we
 9          MR. EDINBURGH: We'll stay on the line, we'll               9 had to produce the prototype and certify it.
10 just put you on mute.                                              10 BY MR. EDINBURGH:
11          MR. ZAKRZEWSKI: Okay.                                     11     Q. I'm sorry, I asked you if you produced -
12 (2:13 p.m.)                                                        12        INTERPRETER: The answer was: "After the
13               (A break was taken.)                                 i 3 design was done, we had to produce the prototype and
14 (2:21 p.m.)                                                        14 certify it."
15 BY MR. EDINBURGH:                                                  15 BY MR. EDINBURGH:
16    Q. Mr. Su, did SFA provide Weifu with                           16   Q. Was the prototype submitted to Shinn Fu
17 specifications for the T6904 model jack stand?                     17 America for its approval?
18     A. Yes.                                                        18        MR. ZAKRZEWSKI: Objection.
19     Q. Did SFA provide Weifu with design drawings for              19        THE WITNESS: After we have made the
20 the T6904 jack stand?                                              20 prototype, we would conduct the testings at the factory
21     A. No.                                                         21 first to be certain that they passed the test, and after
22     Q. What specifications did SFA provide Weifu for               22 that, we provide them to the client for further
23 theT6904?                                                          23 certification. Obviously, that includes SFA.
24    A. First of all, they provided the basic                        24 BY MR. EDINBURGH:
25 dimensions, which is the height, the width.                        25     Q. Did SFA approve the T6904 prototype or sample

                                                            Page 95                                                                 Page 97
 1    Q. Did they also provide -                                       1 that you sent to it?
 2      INTERPRETER: I'm sorry, I'm not done yet.                      2     A. Yes.
 3      MR. EDINBURGH: I'm sorry.                                      3     Q. Is there any material difference in the design
 4      THE WITNESS: So they provided the basic                        4 of the Sears 50163 from the design of the SFA Pro-Lift
 5 dimensions, and also the maximum and minimum height, and            5 T6904 jack stand?
 6 also the main testing standard.                                     6        MR. ZAKRZEWSKI: Objection.
 7 BY MR. EDINBURGH:                                                   7       TFIE WITNESS: The testing standards of these
 8   Q. And they also provided what was to be a                        8 two clients are different.
 9 four-ton capacity jack stand, four-ton load capacity?               9       MR. EDINBURGH: I'm sorry, can you please
10    A. Yes.                                                         10 repeat the response.
11    Q. And did they also provide what was going to be               11       INTERPRETER: The answer was: "The testing
12 a ratchet-and-pawl design?                                         12 standards of these two clients are different."
13    A. Yes.                                                         13        MR. EDINBURGH: I didn't ask the witness about
14    Q. Mr. Su, when you left Shinn Fu Corporation to                14 testing standards, I asked him about the design.
15 go to Weifu, was it specifically for the purpose of                15       I said: Was there any material difference in
16 becoming involved in the design and development ofjack             16 the design of the Sears 50163 from the design of the SFA
17 stands?                                                            17 Pro-Lift T6904?
         MR. ZAKRZEWSKI: Objection.                                   18        MR. ZAKRZEWSKI: Objection.
19       THE WITNESS: That area was covered during my                 19        MR. CHAYKIN: Objection. Asked and answered.
20 daily work.                                                        20        MR. EDINBURGH: You can answer it.
21 BY MR. EDINBURGH:                                                  21        Can you repeat the question to the witness.
22   Q. Did Shinn Fu Coiporation encourage you to move                22       THE WITNESS: If you're talking about the
23 to Weifu in order to design jack stands for Shinn                  23 major difference, as I mentioned earlier, the thickness
24 Fu-affiliated companies?                                           24 of the steel plate at the base is different.
25       MR. ZAKRZEWSKI: Objection.                                   25 BY MR. EDINBURGH:

                                                                                                                25 (Pages 94 - 97)
                                                       Veritext Legal Solutions
212-267-6868                                             www.veritext.com                                               516-608-2400
Case 3:13-cv-00257-JAM Document 305-6 Filed 10/11/18 Page 27 of 47



                                                      Page 98                                                              Page 100
 1       Q. Anything else?                                           1        MR. ZAKRZEWSKI: Objection. Not in the
 2       A. No.                                                      2 notice.
 3       Q. Just going back a bit before we continue.                3        MR. EDINBURGH: Okay. Leave it at that. I
 4          Is there a specific individual or individuals            4 believe it absolutely is, but go ahead. Go ahead.
 5   at SFA who approved the prototype of the T6904?                 5        THE WITNESS: I do know the structure of that
 6          MR. ZAKRZEWSKI: Objection.                               6 cost of this product. However, it's been a long while,
 7          THE WITNESS: As far as I know, they have a               7 so I don't remember the total cost anymore.
 8   specific engineer who is responsible for the testing.           8 BY MR. EDINBURGH:
 9   BY MR. EDINBURGH:                                               9     Q. Did you review any records in preparation for
10       Q. Right. And do you know that person's name?              10 today's deposition to determine the unit cost of making
11       A. It's been a long while. I forgot.                       11 theT37401?
12       Q. All right. At this point I'm going to ask you           12        MR. ZAKRZEWSKI: Objection.
13   about specific two serial numbers of the 50163.                13        He can answer.
14          Did Weifu manufacture the Sears 50163 jack              14        INTERPRETER: The witness said: "I have read
15   stand bearing Serial No. GT1010009618?                         15 a lot of documents, but I cannot remember the exact
16       A. Yes.                                                    16 figure."
17       Q. Okay. Did Weifu manufacture a Sears 50163               17 BY MR. EDINBURGH:
18   jack stand bearing Serial No. GT1010009619?                    18     Q. Well, let me ask you this. Aside from the
19       A. Yes.                                                    19 exact figure, was the unit cost of manufacturing the
20       Q. And with those two serial numbers, what does            20 T37401 more or less than $10, US$10?
21   the GT, the first two letters in this serial number,           21        MR. ZAKRZEWSKI: Objection.
22   represent in Weifu's numbering system?                         22        You can answer.
23       A. It means jack stand.                                    23        THE WITNESS: For the four-ton ones, I think
24       Q. Okay. And what does the series of numbers               24 the cost is around $8.00 to US$9.00 a piece.
25    shared by both these stands of 101000 represent?              25 BY MR. EDINBURGH:
                                                          Page 99                                                          Page 101
 1      A. Regarding that bunch of numbers, the first two            1      Q. $8.00 to $9.00?
 2   digits, 10, means the year of the production; and then          2         INTERPRETER: $8.00 to $9.00 per unit.
 3   the next two digits, 10, means the month of production;         3   BY MR. EDINBURGH:
 4   and then the subsequent number is the serial number for         4      Q. And the same question of the unit cost of the
 5   the production of each jack stand.                              5   T6904 to Weifu.
 6      Q. So were these jack stands manufactured by                 6         MR. ZAKRZEWSKI: Objection.
 7   Weifu in October 2010?                                          7         You can answer.
 8      A. Yes, that's correct.                                                THE WITNESS: The cost of these two products
 9      Q. Does it give the day within that month of                 9   are roughly the same.
10   manufacture?                                                   10   BY MR. EDINBURGH:
11      A. No.                                                      11      Q. And the Sears 50163, same answer, roughly the
12      Q. Were these two jack stands packaged by Weifu             12   same?
13   in one box as a pair?                                          13         MR. ZAKRZEWSKI: Objection.
14      A. Yes, we packaged them as a pair when we                  14         THE WITNESS: Sears 50163 is the same as
15   shipped them out.                                              15   T3401.
16       Q. What was Weifu's unit cost in manufacturing             16   BY MR. EDINBURGH:
17   the T37401 jack stand?                                         17      Q. The same as T37401, correct?
18          MR. ZAKRZEWSKI: Objection.                              18          INTERPRETER: Excuse me, the witness said
19          You can answer.                                         19   T37401.
20          THE WITNESS: I think we have already provided           20   BY MR. EDINBURGH:
21   that information to you earlier.                               21      Q. The 50163 unit cost was the same as the T37401
22   BY MR. EDINBURGH:                                              22   unit cost, is that your answer?
23       Q. That's not a response.                                  23          MR. ZAKRZEWSKI: Objection.
24          The response (sic) is: Do you know the unit             24          THE WITNESS: Yes.
25   cost, as Weifu's 30(b)(6) witness here today?                  25   BY MR. EDINBURGH:

                                                                                                          26 (Pages 98- 101)
                                                 Veritext Legal Solutions
212-267-6868                                       www.veritext.com                                               516-608-2400
Case 3:13-cv-00257-JAM Document 305-6 Filed 10/11/18 Page 28 of 47



                                                       Page 102                                                            Page 104
 1    Q. And both of those unit costs were roughly the             1        THE WITNESS: I don't think so.
 2 same as the unit cost of the T6904?                             2 BY MR. EDINBURGH:
 3       MR. ZAKRZEWSKI: Objection.                                3     Q. Was Weifu insolvent in 2012?
 4       THE WITNESS: It's around the same, in the                 4        MR. ZAKRZEWSKI: Objection.
 5 same range.                                                     5        THE WITNESS: The answer is no.
 6 BY MR. EDINBURGH:                                               6 BY MR. EDINBURGH:
 7    Q. What was Weifu's unit wholesale price for its             7     Q. Who at Weifu was in charge -- withdraw it.
 8 sale of the T37401 jack stand?                                           Did Weifu negotiate its wholesale unit price
 9       MR. ZAKRZEWSKI: Objection.                                9 for the SFA Pro-Lift T6904 jack stand with SFA?
10       You can answer.                                          10     A. For us, our sales window is MVP. Therefore,
11       THE WITNESS: I'm not sure about that.                    11 I'm not sure whether there's any negotiation process
12 BY MR. EDINBURGH:                                              12 between MVP and SFA.
13    Q. Can you give a range?                                    13     Q. All right. Well, then, did Weifu negotiate
14    A. Since I was not responsible for price                    14 its wholesale unit price of this SFA Pro-Lift T6904 with
15 quotation, it's hard for me to give an estimate.               15 MVP?
16    Q. Well, was it more than the unit manufacturing            16     A. I'm not sure about that.
17 cost?                                                          17     Q. Did you make any enquiries before coming here
18    A. Yes.                                                     18 today as part of your duties and responsibilities, as
19    Q. What was the markup?                                     19 Weifu's 30(b)(6) witness?
20       MR. ZAKRZEWSKI: Objection.                               20        MR. ZAKRZEWSKI: Objection.
21       THE WITNESS: Since I was not responsible for             21        THE WITNESS: No.
22 price quotation, I cannot provide that information.            22 BY MR. EDINBURGH:
23 BY MR. EDINBURGH:                                              23     Q. Was it Weifu's understanding that Sears
24     Q. Did you make any enquiry, as Weifu's 30(b)(6)           24 required that the price Sears paid for the 50163 jack
25 witness, to determine the price that Weifu was charging        25 stand or pair ofjack stands be at a particular price
                                                       Page 103                                                           Page 105
 1 its customers for these various brand jack stands?              1 level, price point or price amount?
 2        MR. ZAKRZEWSKI: Objection. Nothing about the             2        INTERPRETER: The witness asked the
 3 price of the jack stand in the notice.                          3 interpreter to repeat the question again. (Chinese
 4        THE WITNESS: As far as I know, the company               4 spoken.)
 5 does not give out quotations of the products based on           5        THE WITNESS: I believe so, because each
 6 the particular product. It is based on the company's            6 company would have to pay for the - pay for certain
 7 wholistic strategy. I don't know what is the reasonable         7 fixed costs. Therefore, I think the shipment price for
 8 profit for the product.                                         8 the product would be roughly the same.
 9 BY MR. EDINBURGH:                                               9 BY MR. EDINBURGH:
10     Q. Well, did Weifii make a profit on the sale of           10    Q. Well, what was Sears' price that it paid, unit
11 each unit of the T6904 jack stand?                             11 price it paid, in pairs, for the 50163 manufactured by
12        MR. ZAKRZEWSKI: Objection.                              12 Weifu?
13        THE WITNESS: I believe that's the case.                 13        MR. ZAKRZEWSKI: Objection.
14 Otherwise, the survival of the plant could not be              14        You can answer.
15 sustained.                                                     15        THE WITNESS: I'm not sure about the sales
16 BY MR. EDINBURGH:                                              16 price.
17     Q. Well, in fact, the plant did not survive,               17 BY MR. EDmBURGH:
18 correct, it went out of business in 2012, is that              18    Q. Did you ask about this topic in preparation
19 correct?                                                       19 for today's deposition? Did you ask anyone at Weifu,
20        MR. ZAKRZEWSKI: Objection.                              20 either current or former employees?
21        THE WITNESS: Yes. However, there was a lot              21    A. No.
22 of different considerations.                                   22     Q. In the years that Weifu manufactured the T6904
23 BY MR. EDINBURGH:                                              23 jack stand, did the design of that stand change?
24     Q. Was Weifu losing money in 2012?                         24        MR. ZAKRZEWSKI: Did you say "Weifu" or "Shim
25        MR. ZAKRZEWSKI: Objection.                              25 Fu.'

                                                                                                       27 (Pages 102 - 105)
                                                Veritext Legal Solutions
212-267-6868                                      www.veritext.com                                               516-608-2400
Case 3:13-cv-00257-JAM Document 305-6 Filed 10/11/18 Page 29 of 47



                                                       Page 106                                                              Page 108
 1        MR. EDINBURGH: Now you're getting me                      1    Q. Does Weifu know whether any company provided
 2 confused. I meant Weifu.                                         2 MVP with the 50163 manual which it, in turn, gave to
 3       MR. ZAKRZEWSKI: Okay, that's what I thought.               3 Weifu?
 4        MR. EDINBURGH: I hope I didn't say "Shinn                4     A. I'm not sure about that.
 5 Fu.’                                                             5    Q. Did you make any enquiries about the origin of
 6        MR. ZAKRZEWSKI: Gotcha.                                   6 the 50163 manual in preparation for today's deposition?
 7     THE WITNESS: No.                                             7    A. The source - the source came from MVP.
 8 BY MR. EDINBURGH:                                                8    Q. Yes, I know that, but I didn't ask you that.
 9    Q. In the years that Weifu manufactured the Sears             9       I asked you, did you make any inquiries with
10 50163 jack stand, did the design of the 50163 jack stand        10 any other company that gave MVP the 50163 manual which
11 change?                                                         11 it gave to Weifu?
12    A. No.                                                       12        MR. ZAKRZEWSKI: Objection.
13    Q. 1 want to change the topic and ask you some               13       You can answer.
14 questions now about jack stand manual and jack stand            14       THE WITNESS: The answer is no.
15 warnings. Let me start.                                         15 BY MR. EDINBURGH:
16       Did Weifu prepare an English language version             16   Q. Did Weifu place a manual in the box containing
17 of the owner's or operator's manual for the Sears               17 each pair of jack stands it packaged?
18 Craftsman 50163 model jack stand?                               18    A. Yes.
19    A. Yes.                                                      19    Q. Did Weifu in any way change or modify or alter
20    Q. Did Weifu publish or print, in China, the                 20 the 50163 operator's manual it received from MVP?
21 operator's manual for the Sears Craftsman 50163 model           2!    A. No.
22 jack stand?                                                     22    Q. Did any engineer or other employee of Weifii
23    A. Yes.                                                      23 consult with MVP concerning the language contained in
24    Q. Did that manual contain warnings?                         24 the manual prior to MVP sending the manual to Weifu?
25    A. Yes.                                                      25    A. No.

                                                        Page 107                                                             Page 109
 1    Q. Did that manual contain safety instructions?               1    Q. Did Weifu provide, with the T6904 jack stands
 2    A. Yes.                                                       2 in the box containing the jack stands, an operator's
 3    Q. Did that manual contain operating instructions             3 manual for that model jack stand?
 4 on how to support load and lower load?                           4    A. Yes.
 5    A. Yes.                                                       5    Q. Does Weifu know what the term "OIPM manual"
 6    Q. Did any other company write part or all of the             6 is? OIPM?
 7 Sears Craftsman Professional Heavy-Duty Jack Stand 5016:         7       WITNESS: It should mean the operator's
 8 operator's manual, and, if so, who?                              8 manual, right?
 9    A. Our client, MVP, provided us with all the                  9 BY MR. EDINBURGH:
10 product warning labels, the model labels and also - and         10   Q. The operating instruction and parts manual,
11 they also printed that.                                         11 OIPM. Have you ever heard of that term before?
12    Q. What about the manual?                                    12   A. Yes.
13        I'm not now talking about labels on the stand,           13   Q. Did anyone provide Weifu with an OIPM for the
14 I'm talking about the manual,                                   14 T6904 jack stand?
15    A. As I mentioned earlier, MVP provided us with              15     A. Which product are you talking about?
16 the manual, and also the other labels.                          16     Q. TheT6904.
17    Q. Okay. So am 1 correct that Weifu did not                  17     A. I cannot remember.
18 write the manual, Weifu received a manual for the 50163         18    Q. Was the manual provided by Weifu in the
19 from MVP? Is that accurate?                                     19 cardboard box containing the T6904 which was shipped
20    A. Yes,                                                      20 from Weifu's plant?
21    Q. And did MVP also provide Weifu with English               21    A. I know there's an operator's manual being
22 language versions of warning labels or safety labels            22 placed with the T6904 product. However, I'm not sure,
23 that were placed physically on the jack stand or on the         23 but the term printed on that manual says "OIPM."
24 frame of the jack stand?                                        24     Q. Forgetting OIPM, was there an operator's
25    A. Yes.                                                      25 manual for the T6904?

                                                                                                       28 (Pages 106 - 109)
                                                Veritext Legal Solutions
212-267-6868                                      www.veritext.com                                               516-608-2400
Case 3:13-cv-00257-JAM Document 305-6 Filed 10/11/18 Page 30 of 47



                                                          Page 110                                                           Page 112
 1      A. Yes, there's a usage instruction.                          1     Q. Other than those differences, were the two
 2      Q. And did Weifu draft it, that manual?                       2 manuals the same?
 3      A. All of our warning labels and the serial                   3        MR. ZAKRZEWSKI: Objection.
 4   number labels, they all came from our clients. We would          4        THE WITNESS: Maybe the way of the description
 5   not write the manual ourselves.                                  5 in the content, they could be different.
 6      Q. Okay. So did Shinn Fu America provide the                  6 BY MR. EDINBURGH:
 7   manual - the operator's manual for the T6904?                    7     Q. Was the wording of the warnings, the safety
 8          MR. ZAKRZEWSKI: Objection.                                8 instructions, the operating instructions the same for
 9          THE WITNESS: The documents I received were                9 the two manuals?
10   from MVP. I'm not sure whether SFA provided the                 10        MR. ZAKRZEWSKI: Objection.
11   documents to MVP.                                               11        MR.CHAYKIN: Objection.
12   BY MR. EDINBURGH:                                               12        THE WITNESS: I believe they are the same.
13      Q. When you say "the documents," do you mean the             13 BY MR. EDINBURGH:
14   manual? Are you including the manual in that?                   14     Q. Did Weifu ever suggest to its clients any
15      A. Yes.                                                      15 changes in the T6904 manual?
16      Q. And including all the warning or safety                   16     A. No.
17   labelling on the stand itself, did you include that?            17     Q. Did Weifu ever suggest to its clients any
18      A. Yes.                                                      18 changes to the 50163 manual?
19      Q. Did anyone at Weifu ever compare the manuals              19     A. No.
20   oftheT6904 to the 50163?                                        20        MR. EDINBURGH: Could we take a five-minute
21      A. You mean comparing the content?                           21 break, please.
22      Q. Yes.                                                      22        MR. ZAKRZEWSKI: All right.
23      A. I'm not sure about that.                                  23 (3:13 p.m.)
24      Q. Was Weifu aware whether the warnings of the               24             (A break was taken.)
25   T6904 manual are the same as those in the Sears 50163           25 (3:23 p.m.)
                                                         Page 111                                                               Page 113
 1 manual?                                                            1   BY MR. EDINBURGH:
 2    A. I think they are highly similar.                             2       Q. Mr. Su, I'm going to go to a different topic.
 3    Q. Were the safety instructions in the T6904                    3   I want to discuss an issue in this case of false
 4 manual the same as those in the Sears Craftsman 50163              4   engagement. I'll ask you some - several questions on
 5 manual?                                                            5   this topic.
 6        MR. ZAKRZEWSKI: Objection.                                  6          Is Weifu aware of the term "false engagement"
 7        THE WITNESS: I think there's not much                       7   in the context of a ratchet-and-pawl-designed jack
 8 difference between the two in terms of content.                    8   stand?
 9 BY MR. EDINBURGH:                                                  9          INTERPRETER: The witness would like you to
10     Q. Was the Sears Craftsman 50163 operator's                   10   explain about what the term "false engagement" means
11 manual essentially a reprint of the earlier SFA T6904             11   because we're talking about a physical subject here -
12 manual?                                                           12   physical object here.
13        MR. ZAKRZEWSKI: Objection.                                 13          MR. EDINBURGH: Okay. Well, I'm asking the
14        THE WITNESS: They are not the same.                        14   witness if Weifu has an understanding of that term.
15 BY MR. EDINBURGH:                                                 15          THE WITNESS: I don't quite understand the
16     Q. How were they different?                                   16   definition of this term.
17     A. The difference in the model numbers for the                17   BY MR. EDINBURGH:
18 client and also the code for the client, and also the             18       Q. Okay. I'm going to use the term "false
19 brand printed in the manual are not the same.                     19   engagement" in terms of the allegations made in this
20     Q. All right. The model number is different. 1                20   case in which the allegations are made that there are
21 got brand. And what was the other item?                           21   instances when, in a ratchet-and-pawl-designed jack
22     A. And also the code for the clients.                         22   stand, the ratchet bar is raised, and under load, the
23     Q. The code?                                                  23   pawl and the ratchet key are not fully engaged with one
24        INTERPRETER: Yeah, code, yeah.                             24   another and only partially engaged and give the user the
25 BY MR. EDINBURGH:                                                 25   false impression of full engagement, and that upon

                                                                                                            29 (Pages no - 113)
                                                  Veritext Legal Solutions
212-267-6868                                        www.veritext.com                                                 516-608-2400
Case 3:13-cv-00257-JAM Document 305-6 Filed 10/11/18 Page 31 of 47



                                                        Page 114                                                            Page 116
 1 disruption of that engagement, the ratchet bar                   1   Weifu where, under load, the ratchet bar failed to
 2 disengages from the pawl and the ratchet bar collapses.          2   maintain its column height?
 3        Using that understanding of the term, was the             3       A. No.
 4 term "false engagement" ever communicated or presented           4       Q. Mr. Su, in responding to those last several
 5 to Weifu by anyone prior to March of 2011 ?                      5   questions about other incidents, and you answered no to
 6     A. No.                                                       6   each of them, was that based on your own personal
 7     Q. Did Weifu ever conduct or ask others to                   7   knowledge?
 8 conduct any testing of the phenomenon of false                   8       A. I did not hear my colleagues mention these
 9 engagement?                                                      9   incidents, and I personally have not heard of similar
10        MR. ZAKRZEWSKI: Objection.                               10   incidents.
1!        You can answer.                                          11       Q. Well, were you in a position, at Weifu, during
12        THE WITNESS: Regarding the situation you                 12   the years you were there, that if there was such an
13 mentioned earlier, it was impossible for that to happen.        13   incident that you would, in the normal course of your
14 When we did the design, without the load, once it's been        14   job duties at Weifu, have heard of such an incident,
15 locked, it should not happen. And also, if there's any          15   would have been advised or apprised of it?
16 load above it, it should not happen as well. So we were         16       A. Yes.
17 not aware of that condition, and also we don't know how         17       Q. Did Weifu haveany department or unit in its
18 to test for it.                                                 18   company that dealt with customer complaints, breach of
19 BY MR. EDINBURGH:                                               19   warranty or accidents or incidents involving jack stands
20     Q. Did Weifu ever hear of the term "false load"             20   it made?
21 or "false loading"?                                             21       A. Yes.
22     A. No.                                                      22       Q. Okay. Describe that division or unit or
23     Q. Did SFA ever communicate to Weifu any                    23   department within Weifu. What was it called?
24 incidents that involved a false load or false loading           24       A. Since thefactory of Weifu iscompliant with
25 condition or situation of a jack stand?                         25   the ISO standard, all of our documents follow a standard
                                                       Page 115                                                          Page 117
 1    A. No.                                                        1 procedure. If there were any clients complained, that
 2    Q. I want to discuss another topic on the notice              2 would be included in our standard procedure immediately,
 3 ofjack stand complaints and jack stand incidents.                3 and the QC would be responsible for executing that.
 4       Was Weifu aware, prior to March of 2011, of                4        And the responsible person at QC for that
 5 any incidents occurring in the United States involving a         5 would be Feng Hai Liang.
 6 ratchet-and-pawl-designed jack stand manufactured by             6    Q. Is that Mr. Feng? What would be his name?
 7 Weifu where, under load, the raised ratchet bar gave             7 How would you address him, as Mr. Hai Liang? Mr. Feng?
 8 way?                                                             8    A. Yes, Mr. Feng.
 9       MR. ZAKRZEWSKI: Objection.                                 9    Q. Mr. Feng — was Mr. Feng an employee of yours
10       You can answer.                                           10 until -- was he a co-employee of yours until 2012?
11       THE WITNESS: No.                                          11    A. Yes.
12 BY MR. EDINBURGH:                                               12    Q. Do you know where he is today?
13     Q. Were you aware, prior to March 2011, of any              13    A. I don't know.
14 incidents in the United States involving a                      14    Q. Did you attempt to speak to him in order to
15 ratchet-and-pawl-designed jack stand manufactured by            15 become knowledgeable about certain topics that you would
16 Weifu where, under load, the raised ratchet bar                 16 be testifying to as a representative of Weifu?
17 spontaneously, suddenly, unintendedly or unexpectedly           17        MR. ZAKRZEWSKI: Objection.
18 collapsed?                                                      18        You can answer.
19       MR. ZAKRZEWSKI: Objection.                                19        THE WITNESS: No.
20       You can answer.                                           20 BY MR. EDINBURGH:
21       THE WITNESS: No.                                          21    Q. Did Weifu receive from U.S. Customs complaints
22 BY MR. EDINBURGH:                                               22 prior to March 2011 about its ratchet-and-pawl-designed
23     Q. Was Weifu aware, prior to March of 2011, of              23 jack stands which it manufactured?
24 any incidents in the United States involving a                  24    A. No.
25 ratchet-and-pawl-designed jack stand manufactured by            25    Q. Did Weifu issue a warranty - a written

                                                                                                         30 (Pages 114- 117)
                                                Veritext Legal Solutions
212-267-6868                                      www.veritext.com                                                516-608-2400
Case 3:13-cv-00257-JAM Document 305-6 Filed 10/11/18 Page 32 of 47



                                                           Page 118                                                             Page 120
 1   warranty for the T6904 jack stand?                                1       Q. Well, did you make any enquiry or interview or
 2       A. I'm not sure but that was covered in the                   2   question any current or former Weifu employees in order
 3   operator's manual already.                                        3   to respond to this topic of other lawsuits or lawsuits?
 4       Q. Well, to become a witness for today, as a                  4          MR. ZAKRZEWSKI: Objection. He can answer.
 5   30(b)(6) witness, did you make any effort to become               5          THE WITNESS: No.
 6   knowledgeable about any warranties issued by Weifu for            6   BY MR. EDINBURGH:
 7   the T6904 or the Sears 50163 jack stand?                          7       Q. Did you review any records or files of Weifu
 8          MR. ZAKRZEWSKI: Objection. Warranties aren't               8   in order to become knowledgeable as to whether or not
 9   in the notice, there's no warranty claim in the case,             9   Weifu was a party to any lawsuit in the United States
10   but he can answer if he knows.                                   10   involving claims of defective equipment or components
11          THE WITNESS: If there were documents that I               11   made by Weifu?
12   have obtained, I would have done my best to understand           12       A, I did review some records. The list of
13   it.                                                              13   customer information which contains the customer
14   BY MR. EDINBURGH:                                                14   complaints, as in the customer's told us issues
15       Q. I'm not asking you about the specific terms or            15   regarding the usage of the products after they have
16   language of the warranty. I simply want to know, was             16   received them. However, that list doesn't tell me
17   there a warranty issued by Weifu for the T6904 and the           17   whether there's any litigation involved.
18   50163?                                                           18       Q. That list that you just discussed, were any
19       A. I don't have much recollection of that.                   19   jack stand complaints on that list?
20       Q. Did Weifu, in March of 2011 and prior to that             20       A. Yes.
21   time, have a United States-based agent or representative         21       Q. Were any ratchet-and-pawl-designed jack stands
22   to handle or investigate any jack stand-related                  22   on that list?
23   complaints or incidents involving jack stands                    23       A. Yes.
24   manufactured by Weifu?                                           24       Q. And was that list supplied to you by counsel?
25       A. No.                                                       25          MR. CHAYKIN: Lawyer.
                                                   Page 119                                                                    Page 121
 1      Q. Is that based on your — that answer, is that                1           MR. ZAKRZEWSKI: A lawyer. I think the word
 2   based on your own personal knowledge?                             2   "lawyer" is good.
 3      A. As I said earlier, according to the record in               3           THE WITNESS: Regarding that list, I saw that
 4   the ISO system, I could not find any relevant                     4   list when I worked at the factory previously.
 5   information on that.                                              5   BY MR. EDINBURGH:
 6      Q. Is that the only place you looked, the ISO                  6       Q. When was the last time you looked at that
 7 file?                                                               7   list?
 8       A. Since the factory is compliant with the ISO                8       A. The last time — I think that was just before
 9   standards, if such incidents were to happen, it should            9   I left the company back in 2013.
10   have been recorded so that there is a source that is             10       Q. Do you know whether that list was ever given
11   worthy for me to reference.                                      11   to your lawyers in this case?
12       Q. Where would it have been recorded in Weifu's              12       A. No.
13   files?                                                           13       Q. No, it wasn't, or no, you don't know?
14       A. It would be under the procedure within the QC             14       A. I did not provide that to the lawyer.
15   system where there's an item for the — a list to                 15       Q. Okay. I understand you did not.
16   collect information regarding clients'complaint. The             16           Do you have any understanding whether anyone
17   clients complaint record.                                        17   else provided it to your lawyers, to Weifu's lawyers?
18       Q. Was Weifu, prior to March 2011, ever a                    18       A. I don't know.
19   defendant or a plaintiff in a United States-based                19       Q. Where was that list kept, in what section or
20   lawsuit in either state or federal court where the               20   unit or department of Weifu?
21   claims concerned the equipment or components and                 21       A. It's kept at the QC department.
22   products manufactured by Weifu?                                  22           MR. EDINBURGH: Ms. Translator, can you say
23          MR. ZAKRZEWSKI: Objection. Notice.                        23   that again.
24          THE WITNESS: I'm not sure about that.                     24           INTERPRETER: "It's kept at the QC
25   BY MR. EDINBURGH:                                                25   department," quality control department.

                                                                                                            31 (Pages 118- 121)
                                                   Veritext Legal Solutions
212-267-6868                                         www.veritext.com                                                516-608-2400
Case 3:13-cv-00257-JAM Document 305-6 Filed 10/11/18 Page 33 of 47



                                                       Page 122                                                          Page 124
 1   BY MR. EDINBURGH:                                             1   Shinn Fu America.
 2      Q. Was it kept in a paper form? In an electronic           2       Q. Did Weifu have an understanding as to whether
 3   form? Both?                                                   3   Mr. Chaykin provided legal representation for Weifu in
 4      A. It's in a paper form.                                   4   the United States?
 5      Q. Did Weifu, in 2011 and before that time, have           5       A. I'm not sure about that.
 6   an insurance policy for general liability covering            6       Q. Did you ask anyone concerning Mr. Chaykin's
 7   claims brought against it in the United States?               7   role, if any, as an attorney for Weifu prior to
 8      A. Yes.                                                    8   testifying this morning?
 9      Q. Do you know the name of the insurance company?          9       A. I don't quite understand your question.
10      A. I don't know.                                          10       Q. As part of your acquiring knowledge to testify
11       Q. Was it Lexington Insurance?                           11   as Weifu's witness, did the topic of Mr. Chaykin and his
12      A. I'm not sure.                                          12   role, if any, concerning Weifu come up?
13      Q. In preparation for today's deposition, as              13       A. I only know that he's a legal counsel.
14   Weifu's 30(b)(6) witness, did you review any applicable      14       Q. To who?
15   insurance policies?                                          15          MR. ZAKRZEWSKI: Objection.
16      A. I have reviewed the information I've provided.         16          THE WITNESS: His role is to serve as a
17   However, there's a lot of information, and I cannot          17   lawyer, but I don't think he's our lawyer.
18   remember it.                                                 18   BY MR. EDINBURGH:
19       Q. In order to become knowledgeable about Weifu's        19       Q. Did Weifu have any office in the United States
20   insurance coverage and the terms of that coverage, did       20   in March of 2011 or before that time?
21   you discuss the issue of insurance with anyone to            21       A. No.
22   prepare yourself for today's deposition?                     22       Q. Did Weifu ever learn of an incident involving
23       A. No.                                                   23   a jack stand failure where the customer, if we use his
24       Q. Was there anyone at Weifu in 2010 or 2011 who         24   name, was Bowles, B-o-w-l-e-s?
25   had responsibility for insurance coverage for Weifu?         25       A. I don't know.
                                                        Page 123                                                         Page 125
 1      A. So the executive vice president should be              1    Q. Did you make any enquiry in order to testify
 2   responsible for that.                                        2 knowledgeably about the topic of other jack stand
 3      Q. And who is that?                                       3 incidents, if any?
 4      A. Which time frame are you talking about?                4        INTERPRETER: The witness asked the
 5      Q. 2010,2009,2011.                                        5 interpreter to repeat the question again. (Chinese
 6      A. It should be Mr. Lai.                                  6 spoken.)
 7      Q. And again, did you discuss any of the topics           7        THE WITNESS: Do you mean besides this case?
 8   that you were designated to appear for on behalf of          8 BY MR. EDINBURGH:
 9   Weifu to discuss today with Mr. Lai?                         9    Q. I'm not talking about this case. I mentioned
10      A. No.                                                   10 the name of a person called Bowles, B-o-w-l-e-s, and
11      Q. Do you know a lawyer named Arthur Chaykin?            11 then I asked you whether you made any enquiry of anyone
12      A. Yes.                                                  12 in order to testify about the topic in the notice of
13      Q. Was it Weifu's understanding that Mr. Chaykin         13 deposition about other incidents involving allegations
14   was Weifu's designated third-party administrator for        14 ofjack stand failure.
15   claims or losses occurring in the United States which       15    A. No.
16   involved Weifu?                                             16    Q. Did Weifu have any knowledge of a complaint in
17          MR. ZAKRZEWSKI: Objection.                           17 the United States where a man named Raymond,
18          THE WITNESS: I don't know.                           18 R-a-y-m-o-n-d, was killed, crushed to death when the
19   BY MR. EDINBURGH:                                           19 jack stand holding up his vehicle allegedly collapsed?
20      Q. What was Weifu's understanding of who was             20    A. You're not talking about our current case,
21   Arthur Chaykin?                                             21 right?
22      A. He's an American lawyer.                              22    Q. No, I am not.
23      Q. Did Weifu have an understanding that he was           23    A. No, I have not heard about that.
24   general counsel to Shinn Fu America?                        24    Q. Did you make any effort to talk to anyone in
25      A. We know that at one point he did work for             25 order to prepare yourself as Weifu's 30(b)(6) witness

                                                                                                       32 (Pages 122 - 125)
                                                Veritext Legal Solutions
212-267-6868                                      www.veritext.com                                              516-608-2400
Case 3:13-cv-00257-JAM Document 305-6 Filed 10/11/18 Page 34 of 47



                                                        Page 126                                                         Page 128
 1 concerning other lawsuits in the United States involving         1 BY MR. EDINBURGH:
 2 Weifu-manufactured jack stands?                                  2     Q. And do you know that company to be a maker of
 3    A. As I mentioned earlier, I discussed with the               3 jack stands?
 4 director of the QC department.                                   4     A. Yes.
 5       MR. EDINBURGH: All right. Let's take a                     5     Q. All right. Was Weifu aware that Strongway
 6 break. Bathroom break, please. Stop for a minute, few            6 sold, prior to March 2011, a ratchet-and-pawl-designed
 7 minutes.                                                         7 jack stand with double-lock technology and a safety pin
 8 (4:09 p.m.)                                                      8 design?
 9             (A break was taken.)                                 9        MR. ZAKRZEWSKI: Objection.
10 (4:17 p.m.)                                                     10        THE WITNESS: I know that.
11 BY MR. EDINBURGH:                                               11 BY MR. EDINBURGH:
12    Q. In 2011, and before that, was Weifu aware of              12     Q. Was Weifu aware that prior to March 2011 Torin
13 other manufacturers of jack stands, other than itself?          13 was manufacturing ratchet-and-pawl-designed jack stands
14    A. Yes.                                                      14 with a redundant, or second, locking device or feature?
15    Q. Was Weifu aware of a company called Allied?               15     A. Yes.
16        MR. ZAKRZEWSKI: Objection.                               16     Q. What was Weifu's knowledge of Torin's
17        THE WITNESS: I don’t know.                               17 alternative design concerning a redundant, or second,
18 BY MR. EDINBURGH:                                               18 locking device or feature?
19    Q. Was Weifu aware of a company called Torin,                19     A. It can offer another — an extra protection.
20 T-o-r-i-n?                                                      20     Q. From what?
21        MR. ZAKRZEWSKI: Objection.                               2!        MR. ZAKRZEWSKI: Objection.
22        THE WITNESS: Yes.                                        22        You can answer.
23 BY MR. EDINBURGH:                                               23        THE WITNESS: When it carries the load, it
24    Q. Was Weifu aware of a company called Changshu,             24 ensures that the ratchet bar has a second level of
25 C-h-a-n-g-s-h-u, Tongrun, T-o-n-g-r-u-n, Auto Accessory         25 protection.
                                                        Page 127                                                            Page 129
 1 Co., Ltd.?                                                       1 BY MR. EDINBURGH:
 2        MR. ZAKRZEWSKI: Objection.                                2    Q. From what? Protection from what?
 3        You can answer.                                           3        MR. ZAKRZEWSKI: Objection.
 4        THE WITNESS: Yes.                                         4        You can answer.
 5 BY MR. EDINBURGH:                                                5        THE WITNESS: To prevent the ratchet bar to
 6     Q. Was Weifu aware that Changshu Tongrun                     6 come out of place.
 7 manufactured vehicle support stands, jack stands, under          7        MR. EDINBURGH: What exactly did he say,
 8 the Torin brand called Big Red?                                  8 prevent the ratchet bar from what?
 9        MR. ZAKRZEWSKI: Objection.                                9        INTERPRETER: The witness said: "To prevent
10        THE WITNESS: Yes, I know that.                           10 the dislocation of the ratchet bar."
11 BY MR. EDINBURGH:                                               11 BY MR. EDINBURGH:
12     Q. Was Changshu Tongrun a direct competitor of              12    Q. When you say "dislocation," Mr. Su, do you
13 Weifu in the manufacture of jack stands for use in the          13 mean to prevent the ratchet bar from collapsing or
14 United States do-it-yourself market?                            14 descending?
15        MR. ZAKRZEWSKI: Objection. We're pretty far              15        MR. ZAKRZEWSKI: Objection. He can answer.
16 off the notice.                                                 16        THE WITNESS: The prevention is, in case the
17        But you can answer, if you know.                         17 teeth are - was not fully locked, it can prevent - it
          MR. EDINBURGH: No, I'm dealing with                      18 can ensure that the ratchet bar and the pawl can be
19 alternative design. I'm just setting a foundation for           19 locked in a certain position.
20 it.                                                             20        MR. EDINBURGH: You faded away at the very
21        THE WITNESS: Yes.                                        21 end. The last few words, can you repeal?
22        MR. EDINBURGH: I'm not talking about where I             22        INTERPRETER: I'll repeat the whole thing.
23 ask the witness, but is the witness aware of a company          23        The answer was:. "In the case that the teeth
24 called Strongway, S-t-r-o-n-g-w-a-y?                            24 were not fully locked, it can ensure that the ratchet
25        THE WITNESS: I know that.                                25 bar and the pawl can be locked in a certain position."

                                                                                                        33 (Pages 126- 129)
                                                Veritext Legal Solutions
212-267-6868                                      www.veritext.com                                               516-608-2400
Case 3:13-cv-00257-JAM Document 305-6 Filed 10/11/18 Page 35 of 47



                                                          Page 130                                                          Page 132
 1          MR. EDINBURGH: I'm sorry, ma'am, it's my                  1 BY MR. EDINBURGH:
 2   fault but the ratchet bar and the pawl - the last few            2     Q. Does Weifu believe that it's more important to
 3   words. You don't have to — just the last few words.              3 conduct - to make a safe product even at the expense of
 4          INTERPRETER: "...can be locked in a certain               4 the profit made from the product?
 5   position.                                                        5         MR. ZAKRZEWSKI: Objection.
 6          MR. EDINBURGH: Oh, certain position. Okay.                6         INTERPRETER: The witness just asked the
 7   Thank you.                                                       7 interpreter to repeat the question. (Chinese spoken.)
 8   BY MR. EDINBURGH:                                                          The witness has a question for you, Counsel.
 9       Q. Was Weifu aware that prior to March 2011 Torin            9         "Do you mean that in order to ensure the
10   designed and manufactured a three-ton ratchet-and-pawl          10 safety of the product, Weifu would accept a loss to its
11   jack stand containing a double-lock safety pin design?          11 profit? Is that what you meant?"
12       A. Yes.                                                     12 BY MR. EDINBURGH:
13       Q. And what was Weifu's understanding of the                13     Q. Yes. In order to make its jack stands, for
14   purpose of the Torin double-lock safety pin design?             14 instance, safe for use by consumers or users, would
15       A. I believe this is a device to prevent the                15 Weifu manufacture in a safer manner even if it meant
16   idling of the equipment.                                        16 additional cost or reduced profits to itself?
17          MR. EDINBURGH: Ms. Interpreter, I can't hear             17         MR. ZAKRZEWSKI: Objection.
18   the very end.                                                   18         He can answer.
19          INTERPRETER: "I believe this is a device to              19         THE WITNESS: Quality and safety has always
20   prevent the idling of the equipment.'                           20 been the two main criteria for Weifu; therefore, whether
21          MR. CHAYKIN: Idling?                                     21 it is concerning the production, manufacturing or design
22          INTERPRETER: Idle.                                       22 of the products, we have always referenced to the rules
23          MR. CHAYKIN: I-d-I-i-n-g?                                23 ofU.S. ASNE2003.
24   BY MR. EDINBURGH:                                               24 BY MR. EDINBURGH:
25       Q. What does "idling" mean?                                 25      Q. All right. I'll ask it one more time and then
                                                          Page 131                                                           Page 133
 1      A. In order for the pin to work, the ratchet bar              1 I'll go on to something else.
 2   and the pawl has to be engaged in a certain position in          2         Please, sir, please answer the question I'm
 3   order for the pin to go through.                                 3 asking you.
 4      Q. To Weifu's knowledge, is the purpose of that               4         MR. EDINBURGH: Can you repeat the question.
 5   design to make sure that the pawl and the ratchet tooth          5         INTERPRETER: (Chinese spoken.)
 6   are fully and completely engaged with one another?               6         MR. ZAKRZEWSKI: Same objection.
 7          MR. ZAKRZEWSKI: Objection.                                7         INTERPRETER: So the witness asked you a
            You can answer.                                           8 question, sir.
 9          THE WITNESS: For our original design for the              9          'Do you mean that to ensure the products are
10   jack stand, our products already match the requirement          10 safer, we are willing to give up on our profits? Is
11   for ASNE 2003. To add this safety pin is to give the            11 that what you meant?"
12   consumers one more option. It makes it seems like this          12 BY MR. EDINBURGH:
13   product is safer. This is the meaning of the                    13      Q. Give up — to either increase the cost of the
14   double-safety measure.                                          14 manufacture or to reduce the profit made, if that's what
15          MR. EDINBURGH: Just bear with me for a                   15 it took to make the product safer?
16   second.                                                         16         MR. ZAKRZEWSKI: Same objection.
17          All right. I'll continue.                                17         You can answer.
18      Q. Does Weifu believe that the safety of its                 18         THE WITNESS: Yes.
19   products to users is the most important factor in the           19 BY MR. EDINBURGH:
20   design of the products it makes?                                20      Q. All right. Did Weifu believe that, as a
21          MR. ZAKRZEWSKI: Objection.                               21 manufacturer ofjack stands, it had a duty to
22          You can answer.                                          22 manufacture the jack stands in a manner that limited the
23          THE WITNESS: That is correct. Therefore, all             23 risk of injury to users during regular use?
24   of our testing requirements and rules, they are in              24         MR. ZAKRZEWSKI: Objection.
25   reference to ASNE 2003 in the U.S.                              25         THE WITNESS: Yes.

                                                                                                         34 (Pages 130 - 133)
                                                  Veritext Legal Solutions
212-267-6868                                        www.veritext.com                                               516-608-2400
Case 3:13-cv-00257-JAM Document 305-6 Filed 10/11/18 Page 36 of 47



                                                         Page 134                                                        Page 136
 1 BY MR, EDINBURGH;                                                  1 2011?
 2    Q. Did Weifu, as a manufacturer of jack stands,                 2    A. We know that.
 3 believe that a user working under a vehicle could be               3        MR. EDINBURGH: I'm sorry?
 4 crushed to death if the ratchet bar of a jack stand made           4        INTERPRETER: The witness said: "We know
 5 by Weifu, which is holding up a vehicle, suddenly                  5 that."
 6 collapsed or failed to maintain height under load?                 6 BY MR, EDINBURGH:
 7        MR. ZAKRZEWSKI: Objection. Form.                            7     Q. Did anyone from Shinn Fu America communicate
          THE WITNESS: Regarding this assumption, I                   8 to Weifu design concepts for redundant locking mechanism
 9 don't know how to answer that because it is not possible           9 in a ratchet-and-pawl-designed jack stand?
10 for that to happen. Our production has been following             10    A. No.
11 the rules of ASME.                                                11     Q. Does Weifu know a fonner SFA employee named
12 BY MR. EDINBURGH:                                                 12 Roger Claypool?
13     Q. Does Weifu, as a manufacturer ofjack stands,               13     A. Yes.
14 believe that it had a duty to make jack stands as safe            14     Q. What is Weifu's knowledge or understanding of
15 as possible to eliminate or reduce the risk of the                15 who was Roger Claypool at Shinn Fu America?
16 sudden or unintended collapse or fall of the jack                 16     A. He was a testing engineer who helped us to
17 stand's ratchet bar under load?                                   17 send the samples to SFA for testing.
18        MR. ZAKRZEWSKI: Objection.                                 18     Q. Did Mr. Claypool, as an employee from 2004 to
19        THE WITNESS: I think so.                                   19 2009, ever present or communicate to Weifu proposals for
20 BY MR. EDINBURGH:                                                 20 redundant, or secondary, locking mechanisms on a
21     Q. Did Weifu believe that a design change to any              21 ratchet-and-pawl-designed jack stand?
22 of its products which made the product safer and                  22     A. I don't have recollection of that.
23 prevented even one fatality is a design change it should          23     Q. Did Shinn Fu America send to Weifu any
24 incorporate in its product?                                       24 proposals by Mr. Claypool for redundant, or secondary,
25         MR. ZAKRZEWSKI: Objection. I'm going to                   25 locking mechanisms on a ratchet-and-pawl-designed jack
                                                          Page 135                                                        Page 137
 1   request to go off the record momentarily to determine            1 stand?
 2   whether to seek a protective order regarding this line           2        MR. ZAKRZEWSKI: Objection.
 3   of questioning. Because we're now asking variations of           3        THE WITNESS: I'm not sure about that.
 4   the same question —                                              4 BY MR. EDINBURGH:
 5          MR. CHAYKIN: This is the fourth one.                      5    Q. You testified here today as Weifu's 30(b)(6)
 6          MR. ZAKRZEWSKI: No-                                       6 witness. Did you talk to any current or former employee
 7          MR. EDINBURGH: It's a different question.                 7 or anyone else concerning alternative designs
            MR. ZAKRZEWSKI: Four, five - this is the                  8 incorporating redundant, or secondary, locking
 9   sixth question that's essentially asking the same thing.         9 mechanisms or safety features on a
10          MR. EDINBURGH: No, it isn't,                             10 ratchet-and-pawl-designed jack stand?
11          MR, ZAKRZEWSKI: So there's a question                    11    A, I think that if we were to receive any
12   pending, so I'm not going to take the witness out of the        12 relevant information about that, and we have actually
13   room. I'm going to talk to counsel and we'll be back            13 made the development and prototype for that product,
14   momentarily.                                                    14 then I would have believe that Mr. Wu Ching Yan, R&D
15          You stay here, Jeff                                      15 director, should have told me about that.
16          (Discussion off the record.)                             16        MR. EDINBURGH: Would you just tell me the
17          MR. ZAKRZEWSKI: Can we get the question read             17 gentleman's last name so 1 don't mispronounce it.
18   back, please.                                                   18        INTERPRETER: The last name is Wu. First name
19          MR. EDINBURGH: I'll withdraw the question.               19 is Ching Yan.
20   Make it easier for you.                                         20 BY MR. EDINBURGH:
21          MR. ZAKRZEWSKI: All right.                               21     Q. So I can refer to him as Mr. Wu, would that be
22          MR. EDINBURGH: I'll ask a different question.            22 correct?
23       Q. Was Weifu aware of any jack stand alternative            23        MR. CHAYKIN: Yes.
24   designs or design concepts for redundant locking                24        THE WITNESS: Yes.
25   mechanism being presented or communicated to it prior to        25 BY MR. EDINBURGH:

                                                                                                        35 (Pages 134- 137)
                                                  Veritext Legal Solutions
212-267-6868                                        www.veritext.eom                                            516-608-2400
Case 3:13-cv-00257-JAM Document 305-6 Filed 10/11/18 Page 37 of 47



                                                       Page 138                                                                 Page 140
 1     Q. Did you talk to Mr. Wu as part of your                   1        MR. ZAKRZEWSKI: No, Exhibit 1 is a much older
 2 acquiring knowledge to testify today on the various             2 response to interrogatories.
 3 topics on behalf of Weifu?                                      3        MR. EDINBURGH: All right. Mr. Reporter, do
 4     A. Before I left the company, I had a discussion            4 you have a document called "Supplemental Responses,"
 5 with him regarding these topics.                                5 dated April 9, 2018? 1 believe I e-mailed it on Monday
 6     Q. What made you talk with Mr. Wu before you left           6 or Tuesday.
 7 the company concerning the topic of alternative jack            7        (Exhibit 6 marked for identification.)
 8 stand designs or designs incorporating redundant or             8        MR. EDINBURGH: I'm not asking the witness to
 9 additional safety features or locking mechanisms?               9 read it.
10     A. Earlier, the question you asked me was whether          10        MR. ZAKRZEWSKI: It's okay. We have it. It's
11 I have discussed any issue with him concerning the jack        11 marked.
12 stand. I did not know that you were asking specifically        12        MR. EDINBURGH: I'm just going to state for
13 about this double-locking mechanism testing standard.          13 the record, and this is not part of the questioning of
14     Q. Well, I am now.                                         14 the witness, that Exhibit 6 was e-mailed to us on April
15         So what's your answer?                                 15 9, which seems, having been up for, like, 24 hours,
16        MR. ZAKRZEWSKI: Objection. What’s the                   16 like, a year ago, but it was only yesterday,
17 question?                                                      17 "Defendant's Supplemental Responses and Objections to
18       MR. EDfNBURGH: Will the court reporter and               18 Plaintiffs Request for Production," and right under
19 interpreter please read back the question.                     19 that, it says that the response is on behalf of Shinn Fu
20         INTERPRETER: (Chinese spoken.)                         20 Corporation, Shinn Fu Company of America, MVP, and Weifu
21        MR. ZAKRZEWSKI: Objection. Asked and                    21 Taishan Machinery & Electric Co., Ltd.
22 answered.                                                      22        Based upon this document, 1 was prepared to
23        You can answer.                                         23 ask the witness a number of questions about its
24        THE WITNESS: The content of our discussion              24 contents, seeing how it appeared to be a response on
25 was regarding these litigations, what kind of R&D              25 behalfofWeifu.

                                                       Page 139                                                                 Page 141
 1 information I need to provide.                                  1            And I now ask defense counsel to clarify
 2 BY MR. EDINBURGH:                                               2 whether this document is, in fact, served on behalf of
 3     Q. Since you left the company, have you had any             3 defendant Weifu.
 4 discussions with Mr. Wu concerning any of the topics            4            MR. ZAKRZEWSKI: Yeah, and I can clarify that
 5 listed in the Weifii deposition notice as to which you          5 the document was not intended to be served on behalf of
 6 were Weifu's 30(b)(6) witness?                                  6 Weifu. It was served in a PDF form, and the file name
 7     A. No.                                                      7 was a date, supplemental responses to RFPs, which is
 8     Q. Are you aware, sir, that Weifu has responded,            8 short for request for production, by SFC, SFA and MVP.
 9 in discovery in this case, very recently, in which Weifu        9 It did not list Weifu. In the first paragraph of the
10 has stated that Roger Claypool's proposed design changes       10 substance of the response you can see there's a
11 were technically unworkable?                                   11 typographical error, the sentence that cuts off and
12        MR. ZAKRZEWSKI: Objection. Our response                 12 lists Weifu. That's a scrivener's error on my part. If
13 wasn't on behalf of Weifu.                                     13 you go down to the signature block, correctly, Weifu is
14        MR. EDINBURGH: Can we stop and go off the               14 omitted, and I will be serving a corrected version of
15 record for a minute?                                           15 this document April 11 - what day is it there?
16        MR. ZAKRZEWSKJ: Yes.                                    16            MR. EDINBURGH: I have no idea.
17        (Discussion off the record.)                            17            MR. ZAKRZEWSKI: It will be April 11.
18        MR. EDINBURGH: Let's mark the document so               18            MR. EDINBURGH: It is April 11, correct.
19 everybody knows what we're talking about.                      19            MR. ZAKRZEWSKI: Yeah, okay.
20        MR. ZAKRZEWSKI: I don't think we have a                 20            MR. EDINBURGH: I'll be very brief I just
21 printed copy of the document here. I think we should           21 want to clarify with the witness and then I'll leave
22 just refer to it by -                                          22 this topic alone.
23       MR. EDINBURGH: No, I sent it to the reporter             23     Q. Is it your testimony, Mr. Su, that Weifu has
24 the other day.                                                 24 no knowledge of any alternative design proposals raised
25        MR. ORTICELLI: Exhibit 1?                               25 by Roger Claypool of SFA concerning additional or

                                                                                                           36 (Pages 138 - 141)
                                                Veritext Legal Solutions
212-267-6868                                      www.veritext.com                                                    516-608-2400
Case 3:13-cv-00257-JAM Document 305-6 Filed 10/11/18 Page 38 of 47



                                                         Page 142                                                             Page 144
 1 redundant safety features or locking mechanisms on                1 manager —
 2 ratchet-and-pawl-designed jack stands?                            2      MR. ZAKRZEWSKI: Not the plant, he said -- the
3    A. Yes.                                                         3 translator said the finance department.
4        MR. EDINBURGH: All right. Can we have a time                4 BY MR. EDINBURGH:
5 status of the time remaining or time expired.                      5    Q. Who is the manager of the finance department?
 6        MR. ZAKRZEWSKI: Yeah.                                      6    A. It's Miss Chen. Her first name is Shu Er.
 7        MR. EDINBURGH: My seven hours?                             7    Q. Were you also paid for your time to prepare to
          MR. ZAKRZEWSKI: Yeah, has the court reporter               8 be Weifu's 30(b)(6) witness?
 9 been tracking it?                                                 9    A. That 2,000 renminbi fee includes all the fees
10       COURT REPORTER: I have been. I'm a little                  10 for me to prepare for this deposition, including the
11 behind, but if we go off the record a minute, I can              11 review of documents.
12 figure it out.                                                   12    Q. And how many hours have you spent to prepare
13       MR. EDINBURGH: Let's go off And why don't                  13 to be Weifu's 30(b)(6) witness here today?
14 you let me know, and then after you let me know, we'll           14    A. Are you talking about just these few days or
15 take a bit of a break.                                           15 including the time I spent earlier, in the past?
16        (Discussion off the record.)                              16    Q. Let's just take these few days.
17 (5:07 p.m.)                                                      17    A. For these few days, about four to five hours
18               (A break was taken.)                               18 per day.
19 (5:17 p.m.)                                                      19    Q. Over how many days?
20       MR. EDINBURGH: I just want to mark two                     20    A. These two days.
21 batches of exhibits that were sent as PDFs to the court          21    Q. So between eight to ten hours, is that
22 reporter as well as to defense counsel.                          22 accurate?
23       One should be Weifu Bates-numbered e-mails,                23    A. Yes, that's about right.
24 which the top document should be Bates-numbered                  24   Q. All right. Let's go to — I'm going to skip
25 WFT002486, on the bottom.                                        25 Exhibit 7 for now and go right to Exhibit 8, if we

                                                         Page 143                                                             Page 145
 1        (Exhibit 7 marked for identification.)                     1 could, beginning with the Bates No. 75, that batch of
 2      MR. EDINBURGH: There should be a batch of                    2 documents.
 3 documents also in Weifu WFT Bates numbers, which I have           3      I'm not going to ask him about all of them,
 4 called "Jack Stand Purchase Orders, Contracts, Specs."            4 just some of them.
 5 The first number would be WFT00075.                               5        Look at the top document, Bates No. 75. What
 6     (Exhibit 8 marked for identification.)                        6 is that document?
 7 BY MR. EDINBURGH:                                                 7     A. This is an invoice.
 8   Q. Mr. Su, are you being paid for appearing today                     Q. From who to who?
 9 to testify?                                                       9     A. This is an invoice from Weifu to MVP.
10     A. Are you talking about expenses paid to me?                10     Q.   Concerning what?
11    Q. I'm talking about any money given to you for               11     A. This is approved for us to get the money for
12 you to testify here today or testify in Taipei here              12 the goods we have shipped.
13 today?                                                           13    Q. And does this invoice indicate that among the
14     A. Yes.                                                      14 goods shipped was the T6904 jack stand?
15     Q. Okay. How much did you get?                               15    A. Yes.
16     A. They gave me about 2,000 renminbi per month.              16    Q. And is it handwritten in, that's the T6904,
17   Q. 2,000 what?                                                 17 the Weifu Model No. T37401?
18     INTERPRETER: Renminbi, the Chinese currency.                        A.   Y'es.
19 BY MR. EDINBURGH:                                                19     Q. Okay. And what is the unit price for the
20     Q. When you say "they," who is "they"?                       20 T6904 in this document?
21     A. Weifu.                                                    21     A.   $6.00.
22     Q. Who at Weifu paid you?                                    22     Q. Is that in U.S. dollars?
23   A. The manager of the finance department at                    23     A. Yes.
24 Weifu.                                                           24     Q. And what is the date of this invoice?
25   Q. The manager of the plant. Who is the                        25     A. October 4, 2010.

                                                                                                         37 (Pages 142 - 145)
                                                   Veritext Legal Solutions
212-267-6868                                         www.veritext.com                                             516-608-2400
Case 3:13-cv-00257-JAM Document 305-6 Filed 10/11/18 Page 39 of 47



                                                         Page 146                                                            Page 148
 1    Q. I'd like you to go to document in the same                   1 they were in the United States, were the 50163 jack
 2 batch WFT084 - 0084.                                               2 stands delivered to Shinn Fu America, in Kansas City?
 3    A. Yes.                                                         3       MR. ZAKRZEWSKI; Objection.
 4    Q. And is this a Weifu document?                                4       THE WITNESS: I'm not sure about that.
 5    A. Yes.                                                         5 BY MR. EDINBURGH:
 6    Q. And what would you call this document?                       6    Q. All right. Let's go to document Weifu 0104 -
 7    A. A comparison table for model numbers.                        7 104, in the same batch. Can you tell me what 104 is?
 8    Q. Meaning that the Sears 50163, the MVP 6904,                  8    A. This is a commercial invoice from MVP.
 9 and the Weifu T37401 were the same jack stand?                     9    Q. To who?
10       MR. ZAKRZEWSKI: Objection.                                  10    A. It was sent to Sears.
         THE WITNESS: Yes.                                           11    Q. And does it indicate that among the products
12 BY MR. EDINBURGH:                                                 12 being sent to Sears in this invoice was the Sears 50163
13    Q. All right. Let's go to page 86. Can you tell                13 four-ton jack stand? It's on the bottom.
14 us what Weifu Bates No. 86 is?                                    14    A. Yes.
15    A. WFT00086.                                                   15    Q. And this indicates that 950 pairs of jack
16    Q. Yes. What is it?                                            16 stands were part of this delivery, four-ton jack stands?
17    A. This is a purchase order from MVP to us.                    17    A. Yes.
18    Q. And what is the date of the order?                          18    Q. And was the unit price $12.61?
19    A. July 2, 2010.                                               19    A. Yes.
20    Q. And I'd like you to look at the bottom of this              20    Q. And did that represent the price for two jack
21 order. Does this order indicate that Weifu sold to MVP            21 stands?
22 950 pairs of jack stands — four-ton jack stands?                  22    A. Yes.
23    A. Yes.                                                        23    Q. What is the date of this invoice?
24    Q. And were these stands identified as Sears                   24    A. October 21 st, 2010.
25 Craftsman Professional Stands, Model No. 50163?                   25    Q. And does this invoice, in addition to
                                                          Page 147                                                           Page 149
 1      A. Yes.                                                       1   describing the four-ton jack stands as 50163 stands,
 2      Q. Were they also identified as factory item                  2   also refer to these same stands as T6904 jack stands?
 3   number T6904?                                                    3      A. Yes.
 4      A. T6904, yes.                                                4      Q. And does the same invoice also refer to the
 5      Q. Are they also identified in the same invoice               5   Sears 50163 jack stands - four-ton jack stands as
 6   as T37401 jack stands?                                           6   T37401 jack stands?
 7      A. Yes.                                                       7      A. Yes.
 8      Q. Does Weifu know, in 2010, what was the                     8      Q. I'd like you to go to Weifu 115, 116.
 9   destination in the United States of the Sears Craftsman          9      A. Yes.
10   50163 jack stands that left its plant and were purchased        10      Q. Are you looking at that?
11   by MVP?                                                         11       A. Yes.
12      A. I don't quite understand your question.                   12      Q. What is 115 and 116? It's a two-page
13          What do you mean by that?                                13   document.
14      Q. Well, the Sears Craftsman 50163 four-ton jack             14      A. The purchase order from Sears to MVP.
15   stands were purchased from Weifu by MVP, and MVP, in            15      Q. And does page 2 of this document indicate that
16   turn, shipped those stands to the United States, as far         16   Sears was purchasing from MVP four-ton jack stands Mode
17   as Weifu is aware, is that correct?                             17   No. 50163? Look at the top right on page 2.
        A. Yes,                                                      18      A. Yes.
19      Q. What I'm asking you, sir, is: Where in the                19       Q. And does it indicate that those jack stands
20   United States were the Sears 50163 jack stands sent to          20   were made by Weifu?
21   in 2010?                                                        21      A. Yes.
22      A. It was sent to Sears.                                     22       Q. Does it indicate that the Sears Craftsman
23       Q. And do you know where Sears was located?                 23   50163 jack stand was also MVP or Weifu style number
24       A. I'm not sure.                                            24   T6904?
25       Q. Prior to being delivered to Sears, wherever              25       A. Yes.

                                                                                                          38 (Pages 146 - 149)
                                                  Veritext Legal Solutions
212-267-6868                                        www.veritext.com                                               516-608-2400
Case 3:13-cv-00257-JAM Document 305-6 Filed 10/11/18 Page 40 of 47



                                                       Page 150                                                             Page)52
 1     Q. All right. I'm just going to do one more of               1       A. He is Mr. Wu, first name is Ching Yan.
 2 these and then we'll go on to something else.                    2       Q. Who did he work for in 2006?
 3        Let's go to Weifu 4090. Do you have it?                   3       A. At the time, he was working at Weifu
 4     A. Yes.                                                      4   Corporation. He was the R&D engineer.
 5     Q. What is 4090?                                             5       Q. All right. In the list of people in this
 6     A. It's a purchase order placed by MVP with                  6   e-mail from James Wang to Tiger, are any of the people
 7 Weifu.                                                           7   listed in addition to Tiger employees of Weifu back in
       Q. What is the date of the order?                            8   December of 2006?
 9     A.  March 30th, 2009.                                                A. Yes.
10     Q. And does the purchase order indicate that MVP            10       Q. And who are they?
11 is purchasing from Weifu 300 pairs of four-ton jack             11       A. Meng, first name is Shi Jun.
12 stands?                                                         12       Q. And who was he at Weifu?
13     A. Yes.                                                     13       A. He was the engineer responsible for the
14     Q. And are these Sears Craftsman 50163 jack                 14   four-ton jack stands.
15 stands?                                                         15       Q. And have you talked to him concerning any of
16     A. Yes.                                                     16   the topics listed in the Weifu deposition notice in
17     Q. And are they also identified as factory item             17   order to educate yourself to testily here today as
18 number T6904?                                                   18   Weifu's 30(b)(6) witness?
19     A. Yes.                                                     19       A. Before I left the company, I had the
20     Q. And the tenn "factory," does that refer to               20   discussions with him.
21 Weifu?                                                          21       Q. So you haven't spoken to him since 2012, is
22     A. Yes, Weifu's model number.                               22   that correct?
23     Q. And are these stands also referred to on the             23       A. No.
24 invoice as T37401 jack stands?                                  24       Q. When did you last speak to him?
25     A. Yes.                                                     25       A. It was after we were notified of the
                                                        Page 151                                                            Page 153
 1     Q. All right. You can close that, and I'm not                1 litigation, so that should be around 2013.
 2 going to go through any more of these. I'm done with             2     Q. So you have not spoken to him since 2013, is
 3 No. 8. Let's take a break and then we'll go through 7.           3 that correct?
 4 (5:47 p.m.)                                                      4     A. Yes.
 5             (A break was taken.)                                 5     Q. And what did you discuss with him as a result
 6 (5:58 p.m.)                                                      6 of receiving this litigation?
 7 BY MR. EDINBURGH:                                                7     A. First of all, I have to find out whether the
 8     Q. Let's go to Exhibit 7. I want you to go,                  8 documents related to the design were still around. In
 9 within that exhibit, to Weifu Bates No. 2523, which is           9 addition to that, I had to verify whether the testing
10 towards the end of the batch of documents. I want you           10 documents are still available or not.
11 to look at 2523, with the e-mail chain beginning at the         11     Q. Do you see where Mr. Wang, in No. 1, at the
12 bottom of the page. It says, "From: James Wang," then           12 bottom line of 2523, asked Tiger the following: "Will
13 it has "To" and there's a cc list. The e-mail begins            13 the product specifications for Sears four-ton jack
14 "Dear Tiger."                                                   14 stands be same as current Pro-Lift T6904?"
15     A. Yes.                                                     15         Do you see that?
16     Q. I'd like you to look at that e-mail. It goes             16     A. Yes, 1 see that.
17 onto the portion of the next page. Tell me when you're          17     Q. And was that question answered by Tiger in the
18 done. Okay?                                                     18 e-mail immediately below, the one that says "Dear
19     A. Yes, I'm done.                                           19 James," dated December 6, 2006?
20     Q. Can you read the e-mail.                                 20     A. Yes.
21     A. Yes. I'm done.                                           21     Q. And does Tiger write, where it says 1, it says
22     Q. Do you know who James Wang is, or was?                   22 "T6904 for Sears," correct? It says that in English,
23     A. He was a sales engineer of Shinn Fu America.             23 right?
24     Q. Do you know who the person Tiger is who's                24     A. Are you talking about the sentence which says
25 referred to in the e-mail?                                      25 "T6904 for Sears"? Is that the one you're talking

                                                                                                        39 (Pages 150 - 153)
                                                Veritext Legal Solutions
212-267-6868                                      www.veritext.com                                               516-608-2400
Case 3:13-cv-00257-JAM Document 305-6 Filed 10/11/18 Page 41 of 47



                                                      Page 154                                                           Page 156
 1 about?                                                          1 Wei Sin.
 2     Q. Yes, just what I say, it says that in English,           2    Q. All right. And your current job is to do
 3 right?                                                          3 what?
 4     A. Yes.                                                     4    A. Currently, my main job duties involve reverse
 5     Q. And then after that there's Chinese language,            5 engineering, and work related to 3D scanning. Our
 6 correct?                                                        6 company is in the business of developing plastic molds.
 7     A. Yes, that's correct.                                     7       MR. EDINBURGH; I didn't hear the end of it.
       Q. Does the next portion of that sentence that              8 "Our company is in the business of -
 9 Tiger is writing to James Wang, of Shinn Fu America, say        9       INTERPRETER: "...is in the business of
10 that the T6904 for Sears has the same specifications as        10 developing plastic molds."
11 the Pro-Lift?                                                  11 BY MR. EDINBURGH:
12        MR. ZAKRZEWSKI; Objection.                              12    Q. Plastic molds, okay.
13        You can answer.                                         13       You indicated earlier that a boss of yours at
14        THE WITNESS: Yes, it was how it was written             14 Weifu had asked you to review the complaint in this
15 in this e-mail.                                                15 case.
16        MR. EDINBURGH: I'm sorry, I heard the witness           16       What was the name of that boss?
17 say "yes," but after that I-                                   17    A. Miss Chen Shu Er.
18        INTERPRETER: The witness said; "Yes, it was             18    Q. What was Ms. Chen's position at Weifu?
19 how it was written in this e-mail."                            19    A. She was the manager of finance department at
20 BY MR. EDINBURGH:                                              20 Weifu.
21     Q. Mr. Su, does Weifu know why a Shinn Fu America          21    Q. Was she the same person who paid you for your
22 engineer wanted to know whether the Sears four-ton jack        22 appearance today and your preparation?
23 stand would have the same specifications as the Pro-Lift       23    A. Yes.
24 T6904?                                                         24    Q. So she is currently an employee of Weifu
25        MR. ZAKRZEWSKI: Objection. He can answer.               25 today?
                                                       Page 155                                                             Page 157
 1        THE WITNESS: It was because we gave an                   1      A. Yes.
 2 overall general name for these jack stands as T6904, and        2      Q. And who was her boss in 2013?
 3 that is also the code used by MVP.                              3      A. Her boss was the executive vice president,
 4        When MVP sent out the four-ton jack stand,               4   Mr. Lai, and first name is Ping Shun.
 5 they are called T6904. At the same time, Pro-Lift has           5      Q. And who is Ms. Chen's boss today at Weifu?
 6 purchased - and also Pro-Lift has purchased jack stand          6      A. Right now, it should be the general manager,
 7 of this T6904 specification, and Sears has also bought          7   Vickie.
 8 T6904 as well.                                                  8      Q. Is it your understanding that Vickie had a
 9 BY MR. EDINBURGH:                                               9   role in your selection as Weifu's 30(b)(6) witness?
10     Q. Okay -                                                  10          MR. ZAKRZEWSKI: Objection. I don't think
11        MR. ZAKRZEWSKI: The witness is still                    11   you're allowed to ask about that.
12 answering.                                                     12          MR. EDINBURGH: Why? The selection -
13        WITNESS: Therefore, if you want to know about           13          MR. ZAKRZEWSKI: The selection of the - okay.
14 the difference between these two models, which are             14          MR. EDINBURGH: - individuals by other
15 called T6904, they do have a difference. At the                15   employees
16 company, at the factory, those that were sold to               16          MR. ZAKRZEWSKI: I think it's understood by
17 Pro-Lift were called T37400. The ones sold to Sears            17   you, especially having practiced on the defense side for
18 were called T37401.                                            18   such a long time, that counsel is often involved in the
19        MR. EDINBURGH; All right. I'm going to move             19   selection of 30(b)(6) witnesses.
20 to strike as nonresponsive to the question I asked.            20          MR. EDINBURGH: 1 didn't ask one question
21     Q. Can we go — let's go to — well, okay, let's             21   about counsel. I asked whether Vickie was involved.
22 stop. I want to ask you something else.                        22          MR. ZAKRZEWSKI: If he knows, he can answer.
23        By whom are you currently employed? What's              23          THE WITNESS: I'm not sure.
24 the name of the company that currently employs you?            24   BY MR. EDINBURGH:
25     A. Currently, I am employed by a company called            25      Q. Was any Weifu employee, current or former,

                                                                                                        40 (Pages 154 - 157)
                                               Veritext Legal Solutions
212-267-6868                                     www.veritext.com                                                516-608-2400
Case 3:13-cv-00257-JAM Document 305-6 Filed 10/11/18 Page 42 of 47



                                                         Page 158                                                             Page 160
 1 involved in selecting or designating you as Weifu's               1 who was a vice president — executive vice president of
 2 30(b)(6) witness?                                                 2 Weifu? It's a different person, correct?
 3       MR. ZAKRZEWSKI: Objection.                                  3     A. They are different.
 4       THE WITNESS: The person who selected me as                  4     Q. All right. That's fine.
 5 the witness representing the company was the executive            5        And Mr. Lai - who was Mr. Lai's boss at Shinn
 6 vice president, Mr. Lai Ping Shun.                                6 Fu, if you know?
 7 BY MR. EDINBURGH:                                                 7     A. At the time, at the Chiayi factory, it should
 8     Q. I thought you said Mr. Lai no longer works for             8 be Mr. Wang, first name is Hung Jun.
 9 Weifu, is that correct?                                           9        MR. EDINBURGH: All right. Just bear with me
10     A. Not now.                                                  10 for a moment. I'm going to put you on mute for one
11    Q. What is your understanding as to when you were             11 minute. I'm almost done.
12 selected or designated to be Weifu's 30(b)(6) witness?           12        (Discussion off the record.)
13       MR. ZAKRZEWSKI: Objection. This is a legal                 13        MR. EDINBURGH: All right, I think we've gone
14 question. We designated him as the 30(b)(6) witness.             14 long enough. I have no further questions.
15 Those are communications between you and I, Howard.              15        MR. ZAKRZEWSKI: Okay. I have a few questions
16       MR. CHAYKIN; There's no position of                        16 to clarify some of the points that were discussed.
17 representative, you know, in the business. It's done             17        I will try to be brief I also need to mark
18 for this lawsuit.                                                18 an exhibit that I saw here. I'll grab it.
19        MR. ZAKRZEWSKI: What are we doing?                        19        (Exhibit 9 marked for identification.)
20        MR. EDINBURGH: Yeah, that's right, it's done              20 EXAMINATION BY MR. ZAKRZEWSKI:
21 for this lawsuit, and I'm entitled to know how the               21     Q. Mr. Su, I just have a few questions for you.
22 company internally - not its lawyers, the company                22 You were asked earlier, I believe, if there were any
23 internally selected this individual.                             23 loans made from Weifu to Shinn Fu Corporation. And I'm
24        MR. ZAKRZEWSKI: No. Okay. No. Then he                     24 not sure that your answer was clear.
25 can't answer that. The company internally selected this          25        Were there any loans made from Weifu to Shinn

                                                         Page 159                                                             Page 161
 1 individual based — that calls for attorney-client                 1 Fu Corporation?
 2 privileged information, very clearly, and I'm appointed           2     A. No.
 3 counsel, I represent Weifu. He's not answering that               3     Q. Were there any loans from Shinn Fu Corporation
 4 one.                                                              4 to Weifu?
 5        MR. EDINBURGH: All right. Let's mark it for                5    A. No.
 6 ruling.                                                           6    Q. Okay. When ASME PALD released the 2009
 7        MR. ZAKRZEWSKI: Please do.                                 7 guidelines, were those guidelines adopted by Weifu for
 8 BY MR. EDINBURGH:                                                 8 the production of jack stands?
 9     Q. Who was your last boss at Shinn Fu Corporation             9        INTERPRETER: Counsel, is "PALD" an acronym?
10 before you left Shinn Fu Corporation?                            10        MR. ZAKRZEWSKI: Yes, it's an acronym.
11        INTERPRETER: Counsel, your question is                    11     THE WITNESS: Yes.
12 regarding Weifu Corporation, right?                              12 BY MR. ZAKRZEWSKI:
13       MR. EDINBURGH: No, my question - the witness               13     Q. And you were asked a series of questions about
14 testified that before becoming an employee of Weifu, he          14 a jack stand designation T6904, which you testified was
15 was an employee of Shinn Fu Corporation in Taiwan.               15 an MVP number that was assigned to jack stands, correct?
16        INTERPRETER: Okay.                                        16     A. Yes.
17        MR. EDINBURGH: I'm following up as to a                   17       MR. EDINBURGH: I just have an objection.
18 question I asked many hours earlier.                             18 That wasn't the testimony. I think counsel is
19     Q. Who was your last boss at Shinn Fu Corporation            19 misconstruing what the testimony was.
20 before you left Shinn Fu to join Weifu?                          20        MR. ZAKRZEWSKI: That was the testimony but
21    A. You mean my supervisor, the one right above                21 I'll ask it in a different way.
22 me, right?                                                       22     Q. Was T6904 a designation that MVP used to refer
23     Q. Let's start with that, yes.                               23 to four-ton capacity ratchet-and-pawl jack stands?
24     A. Mr. Lai. First name is Yan Jun.                           24     A. Yes.
25     Q. This is a different Mr. Lai than the Mr. Lai              25     Q. And you did testify that, depending on whether

                                                                                                          41(Pages 158 - 161)
                                                Veritext Legal Solutions
212-267-6868                                      www.veritext.com                                                 516-608-2400
Case 3:13-cv-00257-JAM Document 305-6 Filed 10/11/18 Page 43 of 47



                                                         Page 162                                                           Page 164
 1   Weifu was making those T6904 four-ton jack stands for            1 the base.
 2   Pro-Lift or Sears, they had different reference numbers          2 BY MR. ZAKRZEWSKI:
 3   at Weifu, is that correct?                                       3     Q. For the Craftsman?
 4          MR. EDINBURGH: Objection. Objection as far                4     A. Yes.
 5   as what his testimony was. Mischaracterizes.                     5     Q. Okay. So the Craftsman was heavier?
 6          MR. ZAKRZEWSKI: He'll answer, and then I'll               6     A. Yes.
 7   ask another question.                                            7     Q. You mentioned earlier a difference between the
 8          THE WITNESS: Yes, and typically, for                      8 Sears standard and the ASME PALD standard.
 9   Pro-Lift, the designated code is T — it would be                 9          Is the Sears standard, was it more challenging
10   T37400. For those sold to Sears, the number would be            10 than the ASME PALD standard?
11   T37401.                                                         11          MR. EDINBURGH: Objection as to form. Counsel
12   BY MR. ZAKRZEWSKI:                                              12 doesn't know what "challenging" means with reference
13      Q. I need to ask the question another way because            13 to-
14   their lawyer objected.                                          14          MR. ZAKRZEWSKI: He can answer this one, and
15          So when Weifu was making the MVP designation             15 then I'll ask it a different way.
16   T6904 four-ton jack stands for Pro-Lift, what was               16          THE WITNESS: That's correct. The strength of
17   Weifii's number that was assigned to those jack stands?         17 the Craftsman product is higher than the Pro-Lift ones.
18          INTERPRETER: The witness just asked the                  18 BY MR. ZAKRZEWSKI:
19   interpreter to repeat the question again. (Chinese              19     Q. Okay. So I have to ask the question a
20   spoken.)                                                        20 different way because counsel objected.
21          Counsel, the witness has a question for you.             21          What is the difference between Sears' testing
22          "You mentioned the MVP T6904 jack stands. Are            22 standard and the ASME PALD testing standard?
23   you asking me the corresponding number at the factory           23     A. There were two main differences. First of
24   for those?"                                                     24 all, it's regarding the testing for the off-center rod.
25   BY MR. ZAKRZEWSKI:                                              25 The ASME 2003 requirement is requiring 100 percent,
                                                          Page 163                                                          Page 165
 1      Q. The corresponding number at Weifii factory when            1 whereas the Craftsman standard requires 150 percent. So
 2   those are being made for Pro-Lift.                               2 after that was done, the testing standard is also
 3      A. T37400.                                                    3 different.
 4      Q. And when those MVP T6904 four-ton jack stands              4        And after those rods have been pressed, the
 5   were being made for Craftsman, what was the Weifu                5 ASME requirement for the deviation of the difference
 6   factory number for them?                                         6 between the two heights, that value should be less than
 7      A. T37401.                                                    7 3.2, and for Craftsman that deviation should be less
 8      Q. And depending on whether the MVP T6904jaek                 8 than 3.
 9   stands were being made for Pro-Lift or for Craftsman,            9     Q. Okay.
10   were the product specifications different?                      10     A. And the second difference is regarding the
11       A. The product specifications are the same;                 11 load for the central rod. The testing requirement for
12   however, the difference is for the Pro-Lift products,           12 ASME 2003 is for testing 150 percent, whereas Sears is
13   they were made in accordance with the ASME 2003 design          13 to test for 200 percent.
14   standards. For those Sears Craftsman products, they             14         So after the rods have been pressed, the
15   were made in accordance with Sears' own standards.              15 testing standard is also different. For ASME 2003, the
16          As I mentioned earlier — as I described                  16 value for the deviation should be less than 3.2, whereas
17   earlier, there's some differences made to the base.             17 the value for Sears should be less than 3.
18      Q. What is the difference between the base,                  18     Q. You testified in response to one of Attorney
19   between the Pro-Lift product and the Craftsman product?         19 Edinburgh's question that Weifu was an ISO-certified
20          MR. EDINBURGH: Objection. Asked and                      20 factory. What does it mean to be an ISO-certified
21   answered.                                                       21 factory?
22          MR. CHAYKIN: He hasn't asked him.                        22     A. I believe that we all know that ISO 9001 is a
23          MR. ZAKRZEWSKI: That's fine.                             23 company-used international quality control system.
24          THE WITNESS: The difference is we have welded            24         Simply pul, we use a very good and
25   four small triangular-shaped plates at the four sides of        25 standardized process for the documentation of the system

                                                                                                         42 (Pages 162- 165)
                                                  Veritext Legal Solutions
212-267-6868                                        www.veritext.com                                              516-608-2400
Case 3:13-cv-00257-JAM Document 305-6 Filed 10/11/18 Page 44 of 47



                                                        Page 166                                                               Page 168
 1   in order to control the — in order to control all of             1       A. After the client confirmed the testing, and
 2   our QC activities to ensure that consistency and also            2   the fact that we have received the PO, purchase order,
 3   continue to improve the standard. And within the ISO             3   we would then arrange for batch production, and also to
 4   system, there are five main components. First of all,            4   test whether these are products from the batch
 5   is to manage the QC process, and also to manage the              5   production still meet the client's requirements.
 6   duties, and also to manage the resources, and also to            6       Q. So how is that testing done during production?
 7   ensure the realization of products, and also includes            7       A. During the production process, we had a few
 8   the measurement, analysis and improvement.                       8   steps in the production procedure to control the
 9       Q. How did Weifu become an ISO-certified factory?            9   quality. First of all, for those ratchet bars, we
10       A. First of all, we have to set up the working              10   would — before they get onto the production line, we
11   groups for various requirement that are compliant with          11   would test them at another location to press them in a
12   ISO standards. And we also have to hire a third-party           12   trial to ensure their quality has met the requirement.
13   consultant to help us to produce development documents,         13           And the second procedure is, we have to test
14   procedural documents. After that, various departments           14   the ratchet bar before they get onto the assembly line
15   of the company would work on producing their own                15   for production. So under a condition where there's no
16   procedural documents. So after that was done, we hired          16   load at all, we would have to test to make sure the
17   the third party to come and verify our compliance with          17   ratchet bar is fully engaged with the pawl. During that
18   the ISO standard.                                               18   testing, where we test whether the ratchet bar and the
19       Q. What did Weifu have to do to maintain its ISO            19   pawl were fully engaged, we would pull them from the
20   certification?                                                  20   lowest point to the highest height, and once they have
21       A. Typically, the ISO certificate would last for            21   been pulled to the highest height, we would also test
22   three years, and after that, you have to renew your             22   the device 100 percent at another testing platform.
23   license. And each year ISO would come to our factory to         23       Q. Did you personally observe this testing at the
24   verify that. Therefore, we need to follow the ISO               24   Weifu factory?
25   procedure in order to obtain that certification.                25       A. Yes.
                                                          Page 167                                                              Page 169
 1       Q. Okay. Attorney Edinburgh asked you about how              1       Q. Does every single unit have to pass the test
 2   Weifu designed the 50163 jack stand when it was a new            2   in order to be packaged?
 3   design. Can you tell us how that new design was tested           3       A. Yes, that's correct.
 4   and approved for production?                                     4       Q. Once the units are packaged, are they subject
 5       A. First of all, Sears would give us the                     5   to further spot-testing?
 6   specification of the product, dimensions of the product          6       A. Yes, that's required.
 7   as in the height, the width and the length and the               7       Q. And how are — how is the spot-testing done?
 8   maximum height and the minimum height, and Sears would                   A. Once the manufacturing department has finished
 9   also tell us what is their testing specification and             9   the purchase order, they would tell the QC department
10   which type of jack stands they wanted.                          10   regarding the shipment of goods. The FCQ department
11          After this information has been received, the            11   would look at the production quantity for this batch and
12   engineer will start working on the development of the           12   then conduct a random sampling of these products
13   product in accordance to the procedure for new product          13   according to the MIL-STD-105D requirement.
14   development stipulated by ISO. So after that stage,             14          Our testing level is in accordance with the S3
15   after the drawing is done, we would start making the            15   testing standard, and our acceptance level for seriously
16   prototype of the product, and also conduct testing              16   dissatisfactory product is 1.5. That is our definition.
17   according to the testing requirement and specification          17   For slightly satisfactory products, the level is 6.5.
18   provided by Sears.                                              18          And the difference between seriously
19          If we have tested these products successfully            19   dissatisfactory product versus the slightly
20   at the factory, then we would send the product samples          20   dissatisfactory product is when we conduct the random
21   to the client and the client would conduct further              21   sampling of the ratchet bar, the ratchet bar is broken
22   testing, and they will tell us whether these samples            22   or the base frame is broken or the entire frame is
23   have met their requirements.                                    23   twisted or distorted. These conditions are defined as
24       Q. Okay. And once the 50163 went into                       24   seriously dissatisfactory.
25   production, how is the 50163 tested during production?          25          And for the slightly dissatisfactory products.

                                                                                                            43 (Pages 166 - 169)
                                                 Veritext Legal Solutions
212-267-6868                                       www.veritext.com                                                  516-608-2400
Case 3:13-cv-00257-JAM Document 305-6 Filed 10/11/18 Page 45 of 47



                                                          Page 170                                                              Page 172
 1   what we meant is any damage to the packages - packaging           1          MR. ZAKRZEWSKI: I have no further questions.
 2   or the paint of the frame has fallen off or has been              2          MR. EDINBURGH: I just have some follow-ups.
 3   scratched.                                                        3   FURTHER EXAMINATION BY MR. EDINBURGH:
 4          So this is the main work conducted by our FQC              4       Q. Can we stay on the same document, MVP09532,
 5   during the testing process.                                       5   the one we were just looking at. You see the serial
 6       Q. Okay. And are those samples subjected to                   6   number, lefs go to the last few digits, 009268. Do you
 7   center-load testing under the Sears standard?                     7   see that?
 8       A. Yes, that's correct.                                       8      A. Yes.
 9       Q. Were they subject to off-center testing under              9       Q. And the one right after that, you say is
10   the Sears standard?                                              10   009764, is that your testimony?
11     A. Yes.                                                        11      A. Yes.
12       Q. All right. And finally, there's a document                12       Q. So that means between 9268 and 9764, there
13   that's been marked as Exhibit 9. It's a packet of Weifu          13   were 500 stands that were not tested?
14   jack stand final production inspection reports provided          14          MR. ZAKRZEWSKI: Objection.
15   by Attorney Edinburgh to the court reporter before this          15          You can answer.
16   deposition. I would like you to look at the second page          16          THE WITNESS: As I mentioned earlier, the FQC
17   of that exhibit, which has a Bates number MVP009532.             17   department conducted the random sampling according to
18          MR. EDINBURGH: Wait a second until I get it.              18   the MIL-STD-105D sampling plan; therefore, we have to
19          MR. ZAKRZEWSKI: Yeah, sure.                               19   follow the quality of the sampling according to this
20          MR. EDINBURGH: Which Weifu Bates number are               20   plan, which is a very authoritative testing plan for
21   you referring to?                                                21   random sampling.
22          MR. ZAKRZEWSKI: MVP009532. It's the second                22   BY MR. EDETBURGH:
23   page of the packet of Weifu jack stands final                    23       Q. I'm asking you, sir, whatever the reason, does
24   production —                                                     24   this document reflect that the 500 jack stands produced
25          MR. EDINBURGH: Got it.                                    25   between 9268 and 9764 were not tested?
                                                           Page 171                                                              Page 173
            MR. ZAKRZEWSKI: He's on page 2 of that                     1          MR. ZAKRZEWSKI: Objection.
 2   packet.                                                           2          THE WITNESS: During the production process,
 3   BY MR. ZAKRZEWSKI:                                                3   they were all tested. As I said earlier, this document
 4       Q. Earlier, Attorney Edinburgh asked you about                4   is the final product testing report, so we had to follow
 5   two 50163 jack stand serial numbers which the plaintiffs          5   the standard of the MlL-STD-105 testing standard for
 6   claim that the decedent in this case owned. The serial            6   random sampling; therefore, it doesn't mean that we did
 7   numbers — I'll repeat them for you since they were                7   not test the products.
 8   earlier in the deposition — they were GTl010009618 and            8          And also, to ensure gatekeeping and quality
 9   GT1010009619.                                                     9   control, before the goods were shipped, we follow the
10          Does this final production inspection report              10   ISO standard and also to meet the MIL-STD-105D
11   reflect the spot-testing that was performed on the batch         11   requirements.
12   of products that those two serial numbers came from?             12   BY MR. EDINBURGH:
13       A. Yes.                                                      13       Q. This same document — does this document that
14       Q. How do you know that?                                     14   you're looking at now - the 9532, does this document
15       A. Because the two numbers you mentioned earlier             15   reflect that Weifu jack stands, serial numbers 9618 and
16   were 9618 and 9619, and regarding the document here for          16   9619 were tested? Does this document indicate those
17   the random testing we've done, the first one we have             17   specific stands were tested, yes or no?
18   sampled, which is the closest to that number, is                 18       A. You meant just within this report, right?
19   GT1010009268, and the next one we sampled is - was               19       Q. Yes, according to this document.
20   GT1010009764, which show that the two products you               20       A. No.
21   mentioned earlier were in the same batch as these ones           21       Q. Has Weifu heard of ASME PALD 2009 for jack
22   when they were produced.                                         22   stands?
23       Q. And does this final production inspection                 23          MR. ZAKRZEWSKI: Objection. He can answer.
24   report reflect that every unit passed the inspection?            24          THE WITNESS: Yes.
25       A. Yes.                                                      25   BY MR. EDINBURGH:

                                                                                                             44 (Pages 170 - 173)
                                                   Veritext Legal Solutions
212-267-6868                                         www.veritext.com                                                 516-608-2400
Case 3:13-cv-00257-JAM Document 305-6 Filed 10/11/18 Page 46 of 47



                                                             Page 174                                                         Page 176
 1    Q. Did Weifu test the 50163 in accordance with                     1     Q. And was that laboratory located in the United
 2 ASME PALD 2009?                                                       2 States, to Weifii's knowledge?
 3    A. Yes.                                                            3     A. Yes.
 4    Q. I believe you indicated that they tested                        4     Q. And did Weifu receive in writing the results
 5 pursuant to ASME PALD 2003. Was that your prior                       5 of the Sears Craftsman lab test results for the 50163?
 6 testimony?                                                            6     A. Yes, we have received the notification that
 7       MR. ZAKRZEWSKI: Objection.                                      7 the product has passed.
         THE WITNESS: Regarding 50163, what 1                                  Q. I'm not asking you whether somebody told you
 9 testified earlier was the testing was done according to               9 they passed.
10 the Craftsman standard. For the Pro-Lift product, they               10        Were the actual test protocols and/or test
11 were tested according to the ASME PALD 2003 standard.                11 results sent to Weifu?
12 BY MR. EDINBURGH;                                                    12        MR. ZAKRZEWSKI: Objection. Asked and
13    Q. Is it your testimony that Weifu did not test                   13 answered.
14 the T6904 jack stand in accordance with ASME PALD 2009?              14        THE WITNESS: I remember that from the
15       MR. ZAKRZEWSKI: Objection. Clearly not the                     15 document we have provided earlier. It was mentionec
16 witness's testimony. This is misleading, you're also                 16 that Sears sent us a letter saying that the products
17 not specifying which T6904 jack stand and the number -               17 have passed.
18 BY MR. EDINBURGH:                                                    18 BY MR. EDINBURGH:
19    Q. The Pro-Lift T69 — the Pro-Lift — the Shinn                    19     Q. Mr. Su, I understand the letter. What I'm
20 Fu America Pro-Lift brand T6904 jack stand, was that                 20 asking you is not the letter. What I'm asking you
21 tested by Weifu pursuant to ASME PALD 2009?                          21 is whether there's a document that contains the actual
22       MR. CHAYKIN: In what year?                                     22 testing procedures and protocols utilized by Sears
23       MR. EDINBURGH: Let him tell me.                                23 Craftsman for its testing of the 50163 and also the
24       MR. CHAYKIN: Oh, okay.                                         24 results of such testing. Did Weifu receive any such
25       fNTERPRETER: The witness said: "Indeed, we                     25 documents in addition to an e-mail or letter saying the

                                                             Page 175                                                         Page 177
 1 need to specify which year it was."                                   1 50163 passed?
 2 BY MR. EDINBURGH:                                                     2       MR. ZAKRZEWSKI: Objection.
 3     Q. Well, at some point in time, did Weifu test                    3       THE WITNESS: I'm not sure about that.
 4 the Shinn Fu America Pro-Lift brand T6904 jack stand to               4       MR. EDINBURGH: Give me a second, please.
 5 comply with ASME PALD 2009?                                           5 (7:26 p.m.)
 6     A. It's been a long time. I cannot remember.                      6               (A break was taken.)
 7     Q. You indicated earlier, am I eorrect, that                      7 (7:27 p.m.)
 8 Sears had its own testing standards for its 50163 jack                8 BY MR. EDINBURGH:
 9 stand, is that correct?                                               9    Q. All right. I promise this is the end.
10    A. That was the standard provided by Craftsman.                   10       Have you ever heard of the term "Shinn Fu
11     Q. That was the standard provided by?                            11 Group," G-r-o-u-p - Shinn Fu Group?
12          INTERPRETER: Craftsman.                                     12      MR. ZAKRZEWSKI: Objection. He can answer.
13          MR. CHAYKIN: Craftsman.                                     13       THE WITNESS: Yes.
14          MR. EDINBURGH: Oh, Craftsman.                               14 BY MR. EDINBURGH:
15     MR. CHAYKIN: Yeah.                                               15    Q. What is your understanding of what the Shinn
16 BY MR. EDINBURGH:                                                    16 Fu Group is?
17     Q. Was Craftsman and Sears the same? Is                          17    A. It should be fonned by various companies.
18 Craftsman and Sears the same?                                        18    Q. Was Weifu part of the Shinn Fu Group?
19          MR. ZAKRZEWSKI: Objection.                                  19       MR. ZAKRZEWSKI: Objection.
20          THE WITNESS: Craftsman is a brand under                     20     THE WITNESS: No.
21 Sears.                                                               21 BY MR. EDINBURGH:
22 BY MR. EDINBURGH:                                                    22    Q. Was MVP?
23   Q. Okay. Was the Sears Craftsman 50163, to                         23       MR. ZAKRZEWSKI: This is going beyond the
24 Weifu's knowledge, tested in the Sears laboratory?                   24 scope of my questioning. You were already over your
25     A. Yes.                                                          25 time. And he's not designated to testify on behalf of

                                                                                                                45 (Pages 174- 177)
                                                      Veritext Legal Solutions
212-267-6868                                            www.veritext.com                                              516-608-2400
Case 3:13-cv-00257-JAM Document 305-6 Filed 10/11/18 Page 47 of 47



                                                        Page 178                                                      Page 180
 1 MVP, so is this the last question?                               1           REPORTER'S CERTIFICATE
 2       MR. EDINBURGH: Yep. Thank you.                             2
                                                                        STATE OF CALIFORNIA   )
 3       MR. ZAKRZEWSKI: I have one question.
                                                                    3                 ) ss
 4 FURTHER EXAMINATION BY MR. ZAKRZEWSKI:
                                                                        COUNTY OF SANTA BARBARA             )
 5    Q. This document, MVP 9532, was this made in the              4
 6 normal course of Weifu's business?                               5        I, MARK McCLURE, CSR NO. 12203, a Certified
 7       MR. EDINBURGH: Objection.                                  6 Shorthand Reporter for the County of Santa Barbara,
 8       THE WITNESS: Yes.                                          7 State of California, do hereby certify:
 9       MR. ZAKRZEWSKI: Okay.                                               That, prior to being examined, the witness
10       MR. EDINBURGH: Thank you, everyone. It's                   9 named in the foregoing deposition was by me duly sworn
11 been a long period. We'll see you again at 9:00.                10 to testify the truth, the whole truth, and nothing but
                                                                   11 the truth;
12      (The deposition concluded at 7:29 p.m.)
                                                                   12        That said deposition was taken down by me in
13                -oOo-
                                                                   13 stenotype at the time and place therein named, and
14                                                                 14 thereafter reduced to typewriting by computer-aided
15                                                                 15 transcription under my direction.
16                                                                 16        I further certify that I am not interested in
17                                                                 17 the event of the action.
18                                                                 18        WITNESS my hand this 19th day of
19                                                                 19 April, 2018.
                                                                   20
20
                                                                   21
21
                                                                   22
22                                                                 23                   x:.     ..V.r
23                                                                 24              Ceraiiea snonnand Reporter
24                                                                                 State of California
25                                                                 25              CSR No. 12203
                                                        Page 179
 1           ACKNOWLEDGMENT OF DEPONENT
 2        I, Su Chien Chi, do hereby certify
 3   that I have read the foregoing transcript of my
 4   testimony, and further certify that it is a true
 5   and accurate record of my testimony (with the
 6   exception of the corrections listed below):
 7   Page Line              Correction

 9
10
11
12
13
14
15
16
17
18
19
20
21
22 Signed under the pains and penalties of perjury
23 this      day of                     _, 20___.
24


25

                                                                                                    46 (Pages 178 - 180)
                                               Veritext Legal Solutions
212-267-6868                                     www.veritext.com                                               516-608-2400
